Exhibit 10.18
EXECUTION VERSION


 

 
$150,000,000


 
AMENDED AND RESTATED CREDIT AGREEMENT
 
 
among
 
 
WORLD WRESTLING ENTERTAINMENT, INC.,
 
as Borrower,
 
 
the Subsidiary Guarantors from Time to Time Parties Hereto,
 
 
the Several Lenders from Time to Time Parties Hereto,
 
 
CITIZENS BANK, N.A.,
 
as Documentation Agent,
 
 
CITIBANK, N.A.,
 
as Syndication Agent,
 
 
 
and
 
 
 
JPMORGAN CHASE BANK, N.A.,
 
as Administrative Agent
 
 
Dated as of July 29, 2016




 
 
JPMORGAN CHASE BANK, N.A., as Lead Arranger and Bookrunner
 

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 
Page
  

SECTION 1.
DEFINITIONS
1
         
1.1
Defined Terms
1
 
1.2
Other Definitional Provisions
21
       SECTION 2.
AMOUNT AND TERMS OF COMMITMENTS
22
         
2.1
Commitments
22
 
2.2
Procedure for Borrowing
22
 
2.3
Commitment Fees, etc.
23
 
2.4
Termination or Reduction of Commitments
23
 
2.5
Optional Prepayments
23
 
2.6
Mandatory Prepayments and Commitment Reductions.
23
 
2.7
Conversion and Continuation Options
24
 
2.8
Limitations on Eurodollar Tranches
24
 
2.9
Interest Rates and Payment Dates
24
 
2.10
Computation of Interest and Fees
25
 
2.11
Inability to Determine Interest Rate
25
 
2.12
Pro Rata Treatment and Payments
25
 
2.13
Requirements of Law
27
 
2.14
Taxes
28
 
2.15
Indemnity
31
 
2.16
Change of Lending Office
31
 
2.17
Replacement of Lenders
31
 
2.18
Defaulting Lenders
32
 
2.19
Incremental Commitments
33
      SECTION 3.
LETTERS OF CREDIT
34
         
3.1
L/C Commitment
34
 
3.2
Procedure for Issuance of Letter of Credit
35
 
3.3
Fees and Other Charges
35
 
3.4
L/C Participations
35
 
3.5
Reimbursement Obligation of the Borrower
36
 
3.6
Obligations Absolute
36
 
3.7
Letter of Credit Payments
37
 
3.8
Applications
37
     
SECTION 4.
REPRESENTATIONS AND WARRANTIES
37
         
4.1
Financial Condition
37
 
4.2
No Change
37
 
4.3
Existence; Compliance with Law
38
 
4.4
Power; Authorization; Enforceable Obligations
38
 
4.5
No Legal Bar
38
 
4.6
Litigation
38
 
4.7
No Default
38

 

--------------------------------------------------------------------------------

 
4.8
Ownership of Property; Liens
38
 
4.9
Intellectual Property
39
 
4.10
Taxes
39
 
4.11
Federal Regulations
39
 
4.12
Labor Matters
39
 
4.13
ERISA
39
 
4.14
Investment Company Act; Other Regulations
40
 
4.15
Subsidiaries
40
 
4.16
Use of Proceeds
40
 
4.17
Environmental Matters
40
 
4.18
Accuracy of Information, etc
41
 
4.19
Solvency
41
 
4.20
Senior Debt
41
 
4.21
Anti-Corruption Laws and Sanctions
41
 
4.22
EEA Financial Institutions
42
         SECTION 5.
CONDITIONS PRECEDENT
42
         
5.1
Conditions to Initial Extension of Credit
42
 
5.2
Conditions to Each Extension of Credit
43
     
SECTION 6.
AFFIRMATIVE COVENANTS
43
         
6.1
Financial Statements
44
 
6.2
Certificates; Other Information
44
 
6.3
Payment of Obligations
45
 
6.4
Maintenance of Existence; Compliance
46
 
6.5
Maintenance of Property; Insurance
46
 
6.6
Inspection of Property; Books and Records; Discussions
46
 
6.7
Notices
46
 
6.8
Environmental Laws
47
 
6.9
Additional Guarantees
47
     
SECTION 7.
NEGATIVE COVENANTS
47
         
7.1
Financial Condition Covenants
47
 
7.2
Indebtedness
47
 
7.3
Liens
48
 
7.4
Fundamental Changes
49
 
7.5
Disposition of Property
49
 
7.6
Restricted Payments
50
 
7.7
Capital Expenditures
50
 
7.8
Investments
51
 
7.9
Optional Payments and Modifications of Certain Debt Instruments
52
 
7.10
Transactions with Affiliates
52
 
7.11
Sales and Leasebacks
52
 
7.12
Swap Agreements
52
 
7.13
Changes in Fiscal Periods
53
 
7.14
Negative Pledge Clauses
53
 
7.15
Clauses Restricting Subsidiary Distributions
53
 
7.16
Lines of Business
53

 

--------------------------------------------------------------------------------

 
7.17
Use of Proceeds
53
     
SECTION 8.
EVENTS OF DEFAULT
53
     
SECTION 9.
THE AGENTS
55
         
9.1
Appointment
55
 
9.2
Delegation of Duties
56
 
9.3
Exculpatory Provisions
56
 
9.4
Reliance by Administrative Agent
56
 
9.5
Notice of Default
57
 
9.6
Non-Reliance on Agents and Other Lenders
57
 
9.7
Indemnification
57
 
9.8
Agent in Its Individual Capacity
58
 
9.9
Successor Administrative Agent
58
 
9.10
Documentation Agent and Syndication Agent
58
     
SECTION 10.
GUARANTEE
58
         
10.1
Guarantee
58
 
10.2
Right of Contribution
59
 
10.3
No Subrogation
59
 
10.4
Amendments, etc. with Respect to the Obligations
60
 
10.5
Guarantee Absolute and Unconditional
60
 
10.6
Reinstatement
61
 
10.7
Payments
61
 
10.8
Keepwell
61
     
SECTION 11.
MISCELLANEOUS
61
       
11.1
Amendments and Waivers
61
 
11.2
Notices
62
 
11.3
No Waiver; Cumulative Remedies
63
 
11.4
Survival of Representations and Warranties
63
 
11.5
Payment of Expenses and Taxes
63
 
11.6
Successors and Assigns; Participations and Assignments
64
 
11.7
Adjustments; Set‑off
67
 
11.8
Counterparts
67
 
11.9
Severability
67
 
11.10
Integration
68
 
11.11
Governing Law
68
 
11.12
Submission To Jurisdiction; Waivers
68
 
11.13
Acknowledgements
68
 
11.14
Releases of Guarantees
69
 
11.15
Confidentiality
69
 
11.16
WAIVERS OF JURY TRIAL
70
 
11.17
USA PATRIOT Act
70
 
11.18
Interest Rate Limitation
70
 
11.19
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
70
 
11.20
Effect of Amendment and Restatement
71

--------------------------------------------------------------------------------

SCHEDULES:
 
1.1A
Commitments

4.4
Consents, Authorizations, Filings and Notices

4.6
Litigation

4.15
Subsidiaries

7.2(d)
Existing Indebtedness

7.3(f)
Existing Liens



EXHIBITS:
 
A
Form of Compliance Certificate

B
Form of Closing Certificate

C
Form of Assignment and Assumption

D
Form of Increased Facility Activation Notice

E
Form of New Lender Supplement

F
Form of U.S. Tax Certificate

G
Form of Joinder Agreement

H
Form of Solvency Certificate

--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of July 29,
2016, among World Wrestling Entertainment, Inc., a Delaware corporation (the
“Borrower”), the Subsidiary Guarantors (as herein defined) from time to time
parties to this Agreement, the several banks and other financial institutions or
entities from time to time parties to this Agreement (the “Lenders”), Citizens
Bank, N.A., as documentation agent (in such capacity, the “Documentation
Agent”), Citibank, N.A., as syndication agent (in such capacity, the
“Syndication Agent”), and JPMorgan Chase Bank, N.A., as Administrative Agent.
 
WHEREAS, the Borrower is party to that certain Credit Agreement, dated as of
September 9, 2011 (as amended and restated as of April 30, 2013, and as further
amended as of May 1, 2015, the “Existing Credit Agreement”), among the Borrower,
the Subsidiary Guarantors from time to time parties thereto, the several banks
and other financial institutions or entities parties thereto (the “Existing
Lenders”), the other parties party thereto and the Administrative Agent; and
 
WHEREAS, the Borrower has requested that the Lenders agree to amend and restate
the Existing Credit Agreement in its entirety upon the terms and conditions set
forth herein in order to, among other things, extend the Termination Date of the
Existing Credit Agreement and make certain other changes as set forth herein;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
set forth, the parties hereto agree that the Existing Credit Agreement is hereby
amended and restated as of the Restatement Effective Date (as hereinafter
defined) to read in its entirety as follows:
 
SECTION 1.        DEFINITIONS
 
1.1        Defined Terms.  As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.


“ABR”:  for any day, a rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on such
day, (b) the NYFRB Rate in effect on such day plus ½ of 1% and (c) the
Eurodollar Rate that would be calculated as of such day (or, if such day is not
a Business Day, as of the next preceding Business Day) in respect of a proposed
Eurodollar Loan with a one-month Interest Period plus 1.0%.  Any change in the
ABR due to a change in the Prime Rate, the NYFRB Rate or such Eurodollar Rate
shall be effective as of the opening of business on the day of such change in
the Prime Rate, the NYFRB Rate or such Eurodollar Rate, respectively.
 
“ABR Loans”:  Loans the rate of interest applicable to which is based upon the
ABR.
 
“Adjustment Date”:  as defined in the definition of “Applicable Pricing Grid”.
 
“Administrative Agent”:  JPMorgan Chase Bank, N.A., together with its
affiliates, as the arranger of the Commitments and as the administrative agent
for the Lenders under this Agreement and the other Loan Documents, together with
any of its successors.
 
“Affiliate”:  as to any Person, any other Person that, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.  For purposes of this definition, “control” of a Person means the power,
directly or indirectly, either to (a) vote 10% or more of the securities having
ordinary voting power for the election of directors (or persons performing
similar functions) of such Person or (b) direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.
 

--------------------------------------------------------------------------------

“Agents”:  the collective reference to the Documentation Agent, the Syndication
Agent and the Administrative Agent.
 
“Aggregate Exposure”:  with respect to any Lender at any time, an amount equal
to (a) until the Restatement Effective Date, the aggregate amount of such
Lender’s Commitments at such time and (b) thereafter, the amount of such
Lender’s Commitment then in effect or, if the Commitments have been terminated,
the amount of such Lender’s Extensions of Credit then outstanding.
 
“Aggregate Exposure Percentage”:  with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.
 
“Agreement”:  as defined in the preamble hereto.
 
“Anti-Corruption Laws”:  all laws, rules, and regulations of any jurisdiction
applicable to the Borrower or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption.
 
“Applicable Margin”:  for each Type of Loan, the rate per annum set forth under
the relevant column heading below:
 
Eurodollar Loans
ABR Loans
1.25%
0.25%



; provided that on and after the first Adjustment Date occurring after the
Restatement Effective Date, the Applicable Margin for Eurodollar Loans, the
Applicable Margin for ABR Loans and the Commitment Fee Rate will be determined
pursuant to the Applicable Pricing Grid.
 
“Applicable Percentage”:  as to any Lender at any time, the percentage which
such Lender’s Commitment then constitutes of the Total Commitments or, at any
time after the Commitments shall have expired or terminated, the percentage
which the aggregate principal amount of such Lender’s Loans then outstanding
constitutes of the aggregate principal amount of the Loans then outstanding,
provided, that, in the event that the Loans are paid in full prior to the
reduction to zero of the Extensions of Credit, the Applicable Percentages shall
be determined in a manner designed to ensure that the other outstanding
Extensions of Credit shall be held by the Lenders on a comparable basis. 
Notwithstanding the foregoing, in the case of Section 2.18 when a Defaulting
Lender shall exist, Applicable Percentages shall be determined without regard to
any Defaulting Lender’s Commitment.
 
“Applicable Pricing Grid”:  the table set forth below:
 
Consolidated Leverage
Ratio
Applicable Margin for
Eurodollar Loans
Applicable Margin for
ABR Loans
Commitment Fee Rate
≥ 2.00:1.00
1.75%
0.75%
0.30%
≥ 1.00:1.00 < 2.00:1.00
1.50%
0.50%
0.30%
< 1.00:1.00
1.25%
0.25%
0.25%



; provided, that the highest rate set forth in each column of the foregoing
pricing grid shall apply to the extent the Consolidated Leverage Ratio is less
than zero (as a result of Consolidated EBITDA being less than zero).
 
 
2

--------------------------------------------------------------------------------

Changes in the Applicable Margin or the Commitment Fee Rate resulting from
changes in the Consolidated Leverage Ratio shall become effective on the date
(the “Adjustment Date”) that is three Business Days after the date on which
financial statements are delivered to the Lenders pursuant to Section 6.1 and
shall remain in effect until the next change to be effected pursuant to this
paragraph.  If any financial statements referred to above are not delivered
within the time periods specified in Section 6.1, then, until the date that is
three Business Days after the date on which such financial statements are
delivered, the highest rate set forth in each column above shall apply.  In
addition, at all times while a Default shall have occurred and be continuing,
the highest rate set forth in each column of the foregoing pricing grid shall
apply.  Each determination of the Consolidated Leverage Ratio shall be made in a
manner consistent with the determination thereof pursuant to the definition of
“Consolidated EBITDA” and Section 7.1.  In the event that any financial
statement or certification delivered pursuant to Section 6.1 is shown to be
inaccurate, and such inaccuracy, if corrected, would have led to the application
of an Applicable Margin or Commitment Fee Rate for any period (an “Applicable
Period”) that is higher than the Applicable Margin or Commitment Fee Rate
applied for such Applicable Period, the Borrower shall immediately (a) deliver
to the Administrative Agent a corrected compliance certificate for such
Applicable Period, (b) determine the Applicable Margin and Commitment Fee Rate
for such Applicable Period based upon the corrected compliance certificate and
(c) immediately pay to the Administrative Agent for the benefit of the Lenders
the accrued additional interest and other fees owing as a result of such
increased Applicable Margin and Commitment Fee Rate for such Applicable Period,
which payment shall be promptly distributed by the Administrative Agent to the
Lenders entitled thereto.  It is acknowledged and agreed that nothing contained
herein shall limit the rights of the Administrative Agent and the Lenders under
the Loan Documents.
 
“Application”:  an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to open a Letter of Credit.
 
“Approved Fund”:  as defined in Section 11.6(b).
 
“Assignee”:  as defined in Section 11.6(b).
 
“Assignment and Assumption”:  an Assignment and Assumption, substantially in the
form of Exhibit C.
 
“Assumed Agreements”: that certain Loan Agreement, dated as June 8, 2015 (as
amended, modified, restated, consolidated, replaced or supplemented from time to
time, the), between 88 Hamilton Avenue Associates, LLC, as borrower, and Natixis
Real Estate Capital LLC, as lender, and any agreements or instruments or filings
entered into, delivered or filed in connection with such Loan Agreement or any
of the Loan Documents (as defined in such Loan Agreement), including, without
limitation, that certain Open-Ended Mortgage, Assignment of Leases and Rents and
Security Agreement, made as of June 8, 2015, by 88 Hamilton Avenue Associates,
LLC, as mortgagor, to Natixis Real Estate Capital LLC, as lender.
 
“Available Commitment”:  as to any Lender at any time, an amount equal to the
excess, if any, of (a) such Lender’s Commitment then in effect over (b) such
Lender’s Extensions of Credit then outstanding.
 
“Bail-In Action”:  the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
 
“Bail-In Legislation”:  with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the
 
3

--------------------------------------------------------------------------------

implementing law for such EEA Member Country from time to time which is
described in the EU Bail-In Legislation Schedule.
 
“Bankruptcy Event”:  with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment, provided
that a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority or instrumentality thereof, provided, further, that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
 
“Benefitted Lender”:  as defined in Section 11.7(a).
 
“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).
 
“Borrower”:  as defined in the preamble hereto.
 
“Borrowing Date”:  any Business Day specified by the Borrower as a date on which
the Borrower requests the Lenders to make Loans hereunder.
 
“Budget”:  as defined in Section 6.2(c).
 
“Business”:  as defined in Section 4.17(b).
 
“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, such day is also a
day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.
 
“Capital Expenditures”:  for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries.  For the
avoidance of doubt, “Capital Expenditures” shall exclude any Investment in a
Network Entity, the Real Property SPE, any Specified JV or a Special Film Entity
made pursuant to Section 7.8.
 
“Capital Lease Obligations”:  as to any Person, the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP; provided that
obligations that are recharacterized as Capital Lease Obligations (or otherwise
be required to be included as liabilities on the balance sheet of such Person) 
due to a
 
4

--------------------------------------------------------------------------------

change in GAAP, or phase in of a change in GAAP, each effective after the
Restatement Effective Date shall not be treated as Capital Lease Obligations for
any purpose under this Agreement.
 
“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.
 
“Cash Equivalents”:  (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-1 by Standard & Poor’s Financial Services LLC (“S&P”) or P-1 by
Moody’s Investors Service, Inc. (“Moody’s”), or carrying an equivalent rating by
a nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause (b)
of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) money market mutual or similar funds that invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this
definition; or (h) money market funds that (i) comply with the criteria set
forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended,
(ii) are rated at least AA by S&P and Aa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000 for taxable money market mutual funds or
$1,000,000,000 for tax-exempt money market mutual funds.
 
“Charges”:  as defined in Section 11.18.
 
“Code”:  the Internal Revenue Code of 1986, as amended from time to time.
 
“Commitment”:  as to any Lender, the obligation of such Lender to make Loans and
participate in Letters of Credit in an aggregate principal and/or face amount
not to exceed the amount set forth under the heading “Commitment” opposite such
Lender’s name on Schedule 1.1 or in the Assignment and Assumption pursuant to
which such Lender became a party hereto, as the same may be changed from time to
time pursuant to the terms hereof.  The original amount of the Total Commitments
is $150,000,000.
 
“Commitment Fee Rate”:  0.25% per annum; provided that on and after the first
Adjustment Date occurring after the Restatement Effective Date, the Commitment
Fee Rate will be determined pursuant to the Applicable Pricing Grid.
 
“Commitment Period”:  the period from and including the Restatement Effective
Date to the Termination Date.
 
 
5

--------------------------------------------------------------------------------

“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.
 
“Compliance Certificate”:  a certificate duly executed by a Responsible Officer,
substantially in the form of Exhibit A.
 
“Conduit Lender”:  any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument; provided, that the
designation by any Lender of a Conduit Lender shall not relieve the designating
Lender of any of its obligations to fund a Loan under this Agreement if, for any
reason, its Conduit Lender fails to fund any such Loan, and the designating
Lender (and not the Conduit Lender) shall have the sole right and responsibility
to deliver all consents and waivers required or requested under this Agreement
with respect to its Conduit Lender, and provided, further, that no Conduit
Lender shall (a) be entitled to receive any greater amount pursuant to Section
2.13, 2.14, 2.15 or 11.5 than the designating Lender would have been entitled to
receive in respect of the extensions of credit made by such Conduit Lender or
(b) be deemed to have any Commitment.
 
“Consolidated EBITDA”:  for any period, Consolidated Net Income for such period
plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (a) income
tax expense, (b) interest expense, amortization or writeoff of debt discount and
debt issuance costs and commissions, discounts and other fees and charges
associated with Indebtedness (including the Loans), (c) all depreciation and
amortization expense, (d) any non-cash impairment charges (including in respect
of any feature film), (e) amortization of intangibles (including, but not
limited to, goodwill) and organization costs, (f) any extraordinary, unusual or
non-recurring expenses or losses (including, whether or not otherwise includable
as a separate item in the statement of such Consolidated Net Income for such
period, losses on the sales of assets outside of the ordinary course of
business), and (g) any non-cash stock-based compensation expenses, and minus, to
the extent included in the statement of such Consolidated Net Income for such
period, the sum of (i) interest income, (ii) any extraordinary, unusual or
non-recurring income or gains (including, whether or not otherwise includable as
a separate item in the statement of such Consolidated Net Income for such
period, gains on the sales of assets outside of the ordinary course of
business), (iii) income tax credits (to the extent not netted from income tax
expense and excluding tax incentives in an aggregate amount not to exceed
$20,000,000 in any twelve month period in respect of incentives received
relating to feature film production, television or .com content production) and
(iv) any other non-cash income, all as determined on a consolidated basis.
 
“Consolidated Interest Coverage Ratio”:  for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.
 
“Consolidated Interest Expense”:  for any period, total cash interest expense
(including that attributable to Capital Lease Obligations) of the Borrower and
its Subsidiaries for such period with respect to all outstanding Indebtedness of
the Borrower and its Subsidiaries (including all commissions, discounts and
other fees and charges owed with respect to letters of credit and bankers’
acceptance financing and net costs under Swap Agreements in respect of interest
rates to the extent such net costs are allocable to such period in accordance
with GAAP).
 
“Consolidated Leverage Ratio”:  as at the last day of any period, the ratio of
(a) Consolidated Total Debt on such day to (b) Consolidated EBITDA for such
period.
 
“Consolidated Net Income”:  for any period, the consolidated net income (or
loss) of the Borrower and its Subsidiaries, determined on a consolidated basis
in accordance with GAAP; provided
 
6

--------------------------------------------------------------------------------

that there shall be excluded (a) the income (or deficit) of any Person accrued
prior to the date it becomes a Subsidiary of the Borrower or is merged into or
consolidated with the Borrower or any of its Subsidiaries, (b) the income (or
deficit) of any Person (other than a Subsidiary of the Borrower) in which the
Borrower or any of its Subsidiaries has an ownership interest, except to the
extent that any such income is actually received by the Borrower or such
Subsidiary in the form of dividends or similar distributions and (c) the
undistributed earnings of any Subsidiary of the Borrower to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
is not at the time permitted by the terms of any Contractual Obligation (other
than under any Loan Document) or Requirement of Law applicable to such
Subsidiary.  For the avoidance of doubt, Consolidated Net Income shall be
determined taking into account any of the transactions between the Borrower or
any of its Subsidiaries, on the one hand, and any Network Entity that is not a
Subsidiary or any Special Film Entity or any Specified JV or the Real Property
SPE, as applicable, on the other hand, provided that such transaction is in the
ordinary course of business and upon fair and reasonable terms no less favorable
to the Borrower or any of its Subsidiaries than the Borrower or such Subsidiary,
as the case may be, would obtain in a comparable arm’s length transaction with a
Person that is not a Network Entity or a Special Film Entity or Specified JV or
the Real Property SPE, as applicable.
 
“Consolidated Total Debt”:  at any date, the aggregate principal amount of all
Indebtedness of the Borrower and its Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP (it being understood and agreed that
the Guarantee Obligations of the Borrower under the Assumed Agreements  shall
not be included in Consolidated Total Debt unless and until such Guarantee
Obligations are required to appear in the  “Liabilities” section on a
consolidated balance sheet (as compared to the notes thereto) of the Borrower in
accordance with GAAP).
 
“Continuing Directors”:  the directors of the Borrower on the Restatement
Effective Date and each other director, if, in each case, such other director’s
nomination for election to the board of directors of the Borrower is recommended
by at least 66-2/3% of the then Continuing Directors (including directors whose
nomination was previously so approved) or such other director receives the vote
of the Permitted Holders beneficially owning a majority of the common stock of
the Borrower owned by all Permitted Holders in his or her election by the
shareholders of the Borrower.
 
“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Control Trigger”:  shall occur when both of the following conditions have been
met: (a) the Permitted Holders, in the aggregate, shall at any time during the
term of this Agreement cease to own at least 20% of the common stock of the
Borrower and (b) Vincent K. McMahon shall cease to act in an executive or
advisory capacity, or act as a consultant, to the Borrower unless a majority of
the Continuing Directors shall have determined that such continued role is not
required; provided, that in the event Vincent K. McMahon dies or is otherwise
incapable of performing his role as an executive, advisor or consultant, the
condition set forth in the foregoing clause (b) shall not have been met so long
as a Permitted Holder or another individual appointed by Permitted Holders
beneficially owning a majority of the common stock of the Borrower owned by
Permitted Holders in the aggregate shall be appointed as a successor to Vincent
K. McMahon.
 
“Credit Party”:  the Administrative Agent, the Issuing Lender or any other
Lender.


“Default”:  any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
 
 
7

--------------------------------------------------------------------------------

 
“Defaulting Lender”:  any Lender that (a) has failed, within two Business Days
of the date required to be funded or paid, to (i) fund any portion of its Loans,
(ii) fund any portion of its participations in Letters of Credit or (iii) pay
over to any Credit Party any other amount required to be paid by it hereunder,
unless, in the case of clause (i) above, such Lender notifies the Administrative
Agent in writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Borrower or any Credit Party in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a loan under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after request by a Credit
Party, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations (and
is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit under this Agreement,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Credit Party’s receipt of such certification in form and
substance satisfactory to it and the Administrative Agent, (d) has become the
subject of a Bankruptcy Event or (e) to the extent this Agreement is executed by
each affected Lender under the Existing Credit Agreement, has become the subject
of a Bail-In Action.
 
“Disposition”:  with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof.  The
terms “Dispose” and “Disposed of” shall have correlative meanings.
 
“Documentation Agent”:  as defined in the preamble hereto.
 
“Dollars” and “$”:  dollars in lawful currency of the United States.
 
“Domestic Subsidiary”:  any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States.
 
“EEA Financial Institution”:  (a) any institution established in any EEA Member
Country which is subject to the supervision of an EEA Resolution Authority, (b)
any entity established in an EEA Member Country which is a parent of an
institution described in clause (a) of this definition, or (c) any institution
established in an EEA Member Country which is a subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
 
“EEA Member Country”:  any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.
 
“EEA Resolution Authority”:  any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
 
“Environmental Laws”:  any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.
 
 
8

--------------------------------------------------------------------------------

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.
 
“ERISA Affiliate”:  any trade or business (whether or not incorporated) that,
together with any Group Member, is treated as a single employer under Section
414 of the Code.
 
“ERISA Event”:  (a) the existence with respect to any Plan of a non-exempt
Prohibited Transaction; (b) any Reportable Event; (c) the failure of any Group
Member or ERISA Affiliate to make by its due date a required installment under
Section 430(j) of the Code with respect to any Pension Plan or any failure by
any Pension Plan to satisfy the minimum funding standards (within the meaning of
Section 412 of the Code or Section 302 of ERISA) applicable to such Pension
Plan, whether or not waived; (d) a determination that any Pension Plan is, or is
expected to be, in “at risk” status (within the meaning of Section 430 of the
Code or Section 303 of ERISA); (e) the filing pursuant to Section 412 of the
Code or Section 302 of ERISA of an application for a waiver of the minimum
funding standard with respect to any Pension Plan; (f) the occurrence of any
event or condition which might constitute grounds under ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
or the incurrence by any Group Member or any  ERISA Affiliate of any liability
under Title IV of ERISA with respect to the termination of any Pension Plan,
including but not limited to the imposition of any Lien in favor of the PBGC or
any Pension Plan; (g) the receipt by any Group Member or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Pension Plan or to appoint a trustee to administer any Pension
Plan under Section 4042 of ERISA; (h) the failure by any Group Member or any of
its ERISA Affiliates to make any required contribution to a Multiemployer Plan;
(i) the incurrence by any Group Member or any ERISA Affiliate of any liability
with respect to the withdrawal or partial withdrawal from any Pension Plan or
Multiemployer Plan; (j) the receipt by any Group Member or any ERISA Affiliate
of any notice, or the receipt by any Multiemployer Plan from a Group Member or
any ERISA Affiliate of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
Insolvent, in “endangered” or “critical” status (within the meaning of Section
432 of the Code or Section 305 of ERISA), or terminated (within the meaning of
Section 4041A of ERISA); or (k) the failure by any Group Member or any of its
ERISA Affiliates to pay when due (after expiration of any applicable grace
period) any installment payment with respect to Withdrawal Liability under
Section 4201 of ERISA.
 
“EU Bail-In Legislation Schedule”:  the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
 
“Eurocurrency Reserve Requirements”:  for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.
 
“Eurodollar Base Rate”:  with respect to any Eurodollar Loan for any Interest
Period, a rate per annum equal to the London interbank offered rate as
administered by the ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for Dollars for a period equal in length
to such Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters
Screen that displays such rate (or, in the event such rate does not appear on
either of such Reuters pages, on any successor or substitute page on such screen
that displays such rate, or on the appropriate page of such other information
service that publishes such rate from time to time as selected by the
Administrative Agent in its reasonable discretion; in each case, the “Screen
Rate”) as of 11:00 A.M.,
 
9

--------------------------------------------------------------------------------

London time, two Business Days prior to the beginning of such Interest Period;
provided that if the Screen Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement; provided, further, that if the
Screen Rate shall not be available at such time for such Interest Period (an
“Impacted Interest Period”) with respect to Dollars, then the Eurodollar Base
Rate shall be the Interpolated Rate at such time (provided that if the
Interpolated Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement).
 
“Eurodollar Loans”:  Loans the rate of interest applicable to which is based
upon the Eurodollar Rate.
 
“Eurodollar Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula:
 
Eurodollar Base Rate
1.00 - Eurocurrency Reserve Requirements
  

“Eurodollar Tranche”:  the collective reference to Eurodollar Loans under a
particular Facility and the then current Interest Periods with respect thereto,
all of which begin on the same date and end on the same later date (whether or
not such Loans shall originally have been made on the same day).
 
“Event of Default”:  any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
 
“Excluded Domestic Subsidiary”:  any Domestic Subsidiary with assets or annual
revenue for the most recently completed four quarter period of less than
$500,000, provided that the aggregate assets or annual revenue for the most
recently completed four quarter period of all Domestic Subsidiaries that are
“Excluded Domestic Subsidiaries” shall not exceed $5,000,000, in the aggregate
(and the Borrower shall designate Domestic Subsidiaries that would otherwise be
“Excluded Domestic Subsidiaries” as non-Excluded Domestic Subsidiaries in order
to comply with the foregoing limitation).
 
“Excluded Foreign Subsidiary”:  any Foreign Subsidiary in respect of which the
guaranteeing by such Subsidiary of the Obligations, would, in the good faith
judgment of the Borrower, result in adverse tax consequences to the Borrower.
 
“Excluded Swap Obligation”:  with respect to any Subsidiary Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Subsidiary Guarantor of such Swap Obligation (or any guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) (a) by virtue of such Subsidiary
Guarantor’s failure to constitute an “eligible contract participant,” as defined
in the Commodity Exchange Act and the regulations thereunder, at the time the
guarantee of such Subsidiary Guarantor becomes or would become effective with
respect to such Swap Obligation or (b) in the case of a Swap Obligation subject
to a clearing requirement pursuant to section 2(h) of the Commodity Exchange
Act, because such Subsidiary Guarantor is a “financial entity,” as defined in
section 2(h)(7)(C) the Commodity Exchange Act, at the time the guarantee of such
Subsidiary Guarantor becomes or would become effective with respect to such Swap
Obligation.  If a Swap Obligation arises under a master agreement governing more
than one Swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to Swaps for which such guarantee or security
interest is or becomes illegal.
 
“Excluded Taxes”: with respect to any payment made by any Loan Party under any
Loan Document, any of the following Taxes imposed on or with respect to a Credit
Party: (a) income or
 
10

--------------------------------------------------------------------------------

franchise Taxes imposed on (or measured by) net income by the United States, or
by the jurisdiction under the laws of which such Credit Party is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located, (b) any branch profits Taxes imposed
by the United States or any similar Taxes imposed by any other jurisdiction in
which the Borrower is located, (c) in the case of a Non-U.S. Lender (other than
an assignee pursuant to a request by the Borrower under Section 2.17), any U.S.
Federal withholding Taxes resulting from any Requirement of Law in effect
(including FATCA) on  the date such Non-U.S. Lender becomes a party to this
Agreement (or designates a new lending office), except to the extent that such
Non-U.S. Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding Taxes pursuant to
Section 2.14(a) or (d) Taxes attributable to a Credit Party’s failure to comply
with Section 2.14(f).
 
“Existing Aircraft”:  that certain 2007 Bombardier BD-700-1A11 Aircraft
S/N 9245, FAA Registration No. N200ES.
 
“Existing Lenders”:  as defined in the recitals hereto.
 
“Extensions of Credit”:  as to any Lender at any time, an amount equal to the
sum of (a) the aggregate principal amount of all Loans held by such Lender then
outstanding and (b) such Lender’s Applicable Percentage of the L/C Obligations
then outstanding.
 
“Facility”:  the Commitments and the extensions of credit made thereunder.
 
“FATCA”: Sections 1471 through 1474 of the Code, as of the Restatement Effective
Date (or any amended or successor version that is substantively comparable and
not materially more onerous to comply with), any current or future regulations
or official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any law, regulation, rule, promulgation, or
official agreement implementing an official government agreement with respect to
the foregoing.
 
“Federal Funds Effective Rate”:  for any day, the rate calculated by the NYFRB
based on such day’s federal funds transactions by depositary institutions (as
determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate.
 
“Fee Payment Date”:  (a) the third Business Day following the last day of each
March, June, September and December and (b) the last day of the Commitment
Period.
 
“Film Assets”:  movies, films, videos, television programming and digital
content and other similar assets.
 
“First Amendment Effective Date”: May 1, 2014.
 
“Foreign Benefit Arrangement”:  any employee benefit arrangement mandated by
non-US law that is maintained or contributed to by any Group Member or any ERISA
Affiliate.
 
“Foreign Plan”:  each employee benefit plan (within the meaning of Section 3(3)
of ERISA, whether or not subject to ERISA) that is not subject to US law and is
maintained or contributed to by any Group Member or any ERISA Affiliate.
 
“Foreign Plan Event”:  with respect to any Foreign Benefit Arrangement or
Foreign Plan, (a) the failure to make or, if applicable, accrue in accordance
with normal accounting practices, any
 
11

--------------------------------------------------------------------------------

employer or employee contributions required by applicable law or by the terms of
such Foreign Benefit Arrangement or Foreign Plan; (b) the failure to register or
loss of good standing with applicable regulatory authorities of any such Foreign
Benefit Arrangement or Foreign Plan required to be registered; or (c) the
failure of any Foreign Benefit Arrangement or Foreign Plan to comply with any
material provisions of applicable law and regulations or with the material terms
of such Foreign Benefit Arrangement or Foreign Plan.
 
“Foreign Subsidiary”:  any Subsidiary of the Borrower that is not a Domestic
Subsidiary.
 
“Funding Office”:  the office of the Administrative Agent specified in Section
11.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.
 
“GAAP”:  generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.1, GAAP shall be
determined on the basis of such principles in effect on the Restatement
Effective Date and consistent with those used in the preparation of the most
recent audited financial statements referred to in Section 4.1.  In the event
that any “Accounting Change” (as defined below) shall occur and such change
results in a change in the method of calculation of financial covenants
(including changes in characterization of financial statement categories),
standards or terms in this Agreement, then the Borrower or the Administrative
Agent and the Required Lenders may, at their option, elect to enter into
negotiations in order to amend such provisions of this Agreement (and the
associated definitions contained herein) so as to reflect equitably such
Accounting Changes with the desired result that the criteria for evaluating the
Borrower’s financial condition shall be the same after such Accounting Changes
as if such Accounting Changes had not been made.  Until such time as such an
amendment shall have been executed and delivered by the Borrower, the
Administrative Agent and the Required Lenders, all financial covenants,
standards and terms in this Agreement shall continue to be calculated or
construed as if such Accounting Changes had not occurred.  “Accounting Changes”
refers to changes in accounting principles required by the promulgation of any
rule, regulation, pronouncement or opinion by the Financial Accounting Standards
Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC. For greater certainty, for purposes of calculating
compliance with financial statement covenants set forth in this Agreement, the
Borrower shall provide to the Agent a reconciliation based on the audited annual
financial statements provided under Section 6.1(a) of this Agreement and the
unaudited quarterly financial statements provided under Section 6.1(b) of this
Agreement reflecting the elimination for accounting purposes of each Special
Film Entity, each Specified JV and the Real Property SPE.  In addition, for
purposes of determining if actions are permitted under this Agreement if such
actions are premised on compliance with certain specified financial statement
ratios or tests, such determinations shall be made taking into account the
elimination for accounting purposes of each Special Film Entity, each Specified
JV and the Real Property SPE.
 
“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).
 
“Group Members”:  the collective reference to the Borrower and its Subsidiaries.
 
“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any
 
12

--------------------------------------------------------------------------------

Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business.  The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.
 
“Impacted Interest Period”:  as defined in the definition of “Eurodollar Base
Rate”.
 
“Increased Facility Activation Notice”:  a notice substantially in the form of
Exhibit D.
 
“Increased Facility Closing Date”:  any Business Day designated as such in an
Increased Facility Activation Notice.
 
“Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements, (g) the liquidation value of all
redeemable preferred Capital Stock of such Person, (h) all Guarantee Obligations
of such Person in respect of obligations of the kind referred to in clauses (a)
through (g) above, (i) all obligations of the kind referred to in clauses (a)
through (h) above secured by (or for which the holder of such obligation has an
existing right, contingent or otherwise, to be secured by) any Lien on property
(including accounts and contract rights) owned by such Person, whether or not
such Person has assumed or become liable for the payment of such obligation, and
(j) for the purposes of Section 8(e) only, all obligations of such Person in
respect of Swap Agreements determined on a marked to market basis as of the time
of such determination.  The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefor.
 
“Indemnified Taxes”:  (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document and (b) all Other Taxes.
 
 
13

--------------------------------------------------------------------------------

“Insolvent”:  with respect to any Multiemployer Plan, the condition that such
plan is insolvent within the meaning of Section 4245 of ERISA.
 
“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.
 
“Interest Payment Date”:  (a) as to any ABR Loan, the last day of each March,
June, September and December (or, if an Event of Default is in existence, the
last day of each calendar month) to occur while such Loan is outstanding and the
final maturity date of such Loan, (b) as to any Eurodollar Loan having an
Interest Period of three months or less, the last day of such Interest Period,
(c) as to any Eurodollar Loan having an Interest Period longer than three
months, each day that is three months, or a whole multiple thereof, after the
first day of such Interest Period and the last day of such Interest Period and
(d) as to any Loan, the date of any repayment or prepayment made in respect
thereof.
 
“Interest Period”:  as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower in its notice of borrowing or notice of conversion, as
the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower by irrevocable notice to the Administrative Agent not
later than 11:00 A.M., New York City time, on the date that is three Business
Days prior to the last day of the then current Interest Period with respect
thereto; provided that, all of the foregoing provisions relating to Interest
Periods are subject to the following:
 
(i)      if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;
 
(ii)     the Borrower may not select an Interest Period that would extend beyond
the Termination Date;
 
(iii)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and
 
(iv)    the Borrower shall select Interest Periods so as not to require a
payment or prepayment of any Eurodollar Loan during an Interest Period for such
Loan.
 
“Interpolated Rate”: at any time, the rate per annum (rounded to the same number
of decimal places as the Screen Rate) determined by the Administrative Agent
(which determination shall be conclusive and binding absent manifest error) to
be equal to the rate that results from interpolating on a linear basis between:
(a) the Screen Rate (for the longest period for which that Screen Rate is
available in Dollars) that is shorter than the Impacted Interest Period and (b)
the Screen Rate (for the shortest period for which that Screen Rate is available
for Dollars) that exceeds the Impacted Interest Period, in each case, as of
11:00 A.M., London, time, two Business Days prior to the beginning of such
Interest Period. When determining the rate for a period which is less than the
shortest period for which the Screen Rate is
 
14

--------------------------------------------------------------------------------

available, the Screen Rate for purposes of clause (a) above shall be deemed to
be the overnight rate for Dollars determined by the Administrative Agent from
such service as the Administrative Agent may select.
 
“Investments”:  as defined in Section 7.8.
 
“IRS”:  the United States Internal Revenue Service.
 
“Issuing Lender”:  JPMorgan Chase Bank, N.A. or any affiliate thereof, in its
capacity as issuer of any Letter of Credit.
 
“Joinder Agreement”:  as defined in Section 6.9(a).
 
“L/C Commitment”:  $20,000,000.
 
“L/C Exposure”: at any time, the total L/C Obligations.  The L/C Exposure of any
Lender at any time shall be its Applicable Percentage of the total L/C Exposure
at such time.
 
“L/C Obligations”:  at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.5.
 
“L/C Participants”:  the collective reference to all the Lenders other than the
Issuing Lender.
 
“Lender Parent”:   with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.
 
“Lender Parties”:  the collective reference to the Administrative Agent, the
Lenders and any affiliate of any Lender to which Obligations are owed.
 
“Lenders”:  as defined in the preamble hereto; provided, that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include any Conduit Lender.
 
“Letters of Credit”:  as defined in Section 3.1(a).
 
“Lien”:  any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).
 
“Loans”:  as defined in Section 2.1(a).
 
“Loan Documents”:  this Agreement, the Notes and any amendment, waiver,
supplement or other modification to any of the foregoing.
 
“Loan Parties”:  each Group Member that is a party to a Loan Document.
 
“Material Adverse Effect”:  any event, development or circumstance that has had
or could reasonably be expected to have a material adverse effect on (a) the
business, operations, property,
 
15

--------------------------------------------------------------------------------

condition (financial or otherwise) of the Borrower and its Subsidiaries taken as
a whole or (b) the validity or enforceability of any of the Loan Documents or
the rights and remedies of the Administrative Agent and the Lenders thereunder.
 
“Materials of Environmental Concern”:  any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.
 
“Maximum Rate”:  as defined in Section 11.18.
 
“Media Center”:  the facility or facilities to be utilized by the Borrower for
production, filming, taping, post-production, broadcast and related activities
associated with film, television, digital media or other forms of content
creation and distribution, including, but not limited to, the building,
premises, equipment, furniture and fixtures related thereto.
 
“Multiemployer Plan”:  a multiemployer plan as defined in Section 4001(a)(3) of
ERISA.
 
“Network Entity”: any Person that may be formed in which the Borrower holds a
direct or indirect equity interest where the principal purpose of such entity is
to broadcast, distribute or otherwise exploit content and other assets created
by the Borrower and its Affiliates or created by such Network Entity.
 
“Non-U.S. Lender”:  any Lender that is not a U.S. Person.


“Notes”:  the collective reference to any promissory note evidencing Loans.
 
“NYFRB”:  the Federal Reserve Bank of New York.
 
“NYFRB Rate”:  for any day, the greater of (a) the Federal Funds Effective Rate
in effect on such day and (b) the Overnight Bank Funding Rate in effect on such
day (or for any day that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 A.M. on such day received to the Administrative
Agent from a federal funds broker of recognized standing selected by it;
provided, further, that if any of the aforesaid rates shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.
 
“New Lender”:  as defined in Section 2.19(b).
 
“New Lender Supplement”:  as defined in Section 2.19(b).
 
“Obligations”:  the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of the Borrower to the Administrative Agent or to any Lender (or, in
the case of Specified Swap Agreements and Specified Cash Management Agreements,
(i) any Lender or any affiliate of any Lender, (ii) any Person that was a Lender
or an affiliate of a Lender at the time such Specified Swap Agreements and
Specified Cash Management Agreements were entered into or (iii) any Person that
is a Lender or an affiliate of a Lender on the Restatement Effective Date and
entered into such Specified Swap Agreements and Specified Cash Management
 
16

--------------------------------------------------------------------------------

Agreements on or prior to the Restatement Effective Date), whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Loan Document, the Letters of Credit, any Specified Swap
Agreement, any Specified Cash Management Agreement or any other document made,
delivered or given in connection herewith or therewith, whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses (including all fees, charges and disbursements of counsel to the
Administrative Agent or to any such Lender or Person, as the case may be, that
are required to be paid by the Borrower pursuant hereto) or otherwise.
 
“Original Closing Date”:  September 9, 2011.
 
“Other Connection Taxes”:  with respect to any Credit Party, Taxes imposed as a
result of a present or former connection between such Credit Party and the
jurisdiction imposing such Taxes (other than a connection arising from such
Credit Party having executed, delivered, enforced, become a party to, performed
its obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan Document).
 
“Other Taxes”:  any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment under Section 2.17).
 
“Overnight Bank Funding Rate”:  for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).
 
“Participant”:  as defined in Section 11.6(c).
 
“Participant Register”:  as defined in Section 11.6(c).
 
“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to ERISA
and/or any successor entity performing similar functions.
 
“Pension Plan”:  any Plan subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA.
 
“Permitted Holders”:  the collective reference to Vincent K. McMahon, Linda
McMahon, Shane B. McMahon and Stephanie M. McMahon, and entities, trusts or
estates controlled by, or established for the benefit of, such Persons.
 
“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.
 
17

--------------------------------------------------------------------------------

“Plan”:  any employee benefit plan as defined in Section 3(3) of ERISA,
including any employee welfare benefit plan (as defined in Section 3(1) of
ERISA), any employee pension benefit plan (as defined in Section 3(2) of ERISA
but excluding any Multiemployer Plan), and any plan which is both an employee
welfare benefit plan and an employee pension benefit plan, and in respect of
which any Group Member or any ERISA Affiliate is (or, if such Plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in section 3(5) of ERISA.
 
“Prime Rate”:  the rate of interest per annum publicly announced from time to
time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its principal
office in New York City (the Prime Rate not being intended to be the lowest rate
of interest charged by JPMorgan Chase Bank, N.A. in connection with extensions
of credit to debtors).
 
“Prohibited Transaction”:  as defined in Section 406 of ERISA and Section
4975(f)(3) of the Code.
 
“Properties”:  as defined in Section 4.17(a).
 
“Qualified ECP Guarantor”: in respect of any Swap Obligation, each Loan Party
that, at the time the relevant guarantee becomes or would become effective with
respect to such Swap Obligation, has total assets exceeding $10,000,000 or
otherwise constitutes an “eligible contract participant” under the Commodity
Exchange Act or any regulations promulgated thereunder and which may cause
another person to qualify as an “eligible contract participant” with respect to
such Swap Obligation at such time by entering into a keepwell pursuant to
section 1a(18)(A)(v)(II) of the Commodity Exchange Act (or any successor
provision thereto).
 
“Real Property SPE”: WWE Real Estate Holdings, LLC, a Delaware limited liability
company  and a direct or indirect wholly-owned subsidiary of the Borrower
established to acquire and hold certain improved real property located in 
Stamford, Connecticut for use in part by the Borrower and one or more of its
Subsidiaries with the remainder of such real property to be leased to third
parties.
 
“Register”:  as defined in Section 11.6(b).
 
“Regulation U”:  Regulation U of the Board as in effect from time to time.
 
“Reimbursement Obligation”:  the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.
 
“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA or
the regulations issued thereunder, with respect to a Pension Plan, other than
those events as to which notice is waived pursuant to DOL Reg. Section 4043 as
in effect on the Restatement Effective Date (no matter how such notice
requirement may be changed in the future).
 
“Required Lenders”:  at any time, the holders of more than 50% of (a) until the
Restatement Effective Date, the Commitments then in effect and (b) thereafter,
the Total Commitments then in effect or, if the Commitments have been
terminated, the Extensions of Credit then outstanding.
 
“Requirement of Law”:  as to any Person, the Certificate of Incorporation and
By‑Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
 
18

--------------------------------------------------------------------------------

“Responsible Officer”:  the chief executive officer, president or chief
financial officer of the Borrower, but in any event, with respect to financial
matters, the chief financial officer of the Borrower.
 
“Restatement Effective Date”:  the date on which the conditions precedent set
forth in Section 5.1 shall have been satisfied, which date is July 29, 2016.
 
“Restricted Payments”:  as defined in Section 7.6.
 
“Sanctioned Country”:  at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).
 
“Sanctioned Person”:  at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, by the United Nations Security Council, the European Union, any European
Union member state, Her Majesty’s Treasury of the United Kingdom or other
relevant sanctions authority, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).


            “Sanctions”:  all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.
 
“Screen Rate”:  as defined in the definition of “Eurodollar Base Rate”.
 
“SEC”:  the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.
 
“Solvent”:  when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature.  For
purposes of this definition, (i) “debt” means liability on a “claim”, and (ii)
“claim” means any (x) right to payment, whether or not such a right is reduced
to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (y) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.


“Special Film Entity”:  any Person that may be formed in which the Borrower
holds a direct or indirect equity interest where the principal purpose of such
entity is to produce, create, acquire, distribute, sell, license or otherwise
exploit Film Assets and which is designated as such by written notice from the
Borrower to the Administrative Agent.


 
19

--------------------------------------------------------------------------------

“Specified Cash Management Agreement”:  any agreement providing for treasury,
depositary, purchasing card or cash management services, including in connection
with any automated clearing house transfers of funds or any similar transactions
between (i) the Borrower or any Subsidiary Guarantor and (ii) the Administrative
Agent, any Lender or any affiliate of any Lender, any Person that was a Lender
or an affiliate of a Lender at the time such agreement was entered into or any
Person that is a Lender or an affiliate of a Lender on the Restatement Effective
Date and entered into such agreement on or prior to the Restatement Effective
Date, in each case which has been designated by the Administrative Agent or such
Lender or Person, as the case may be, and the Borrower, by notice to the
Administrative Agent not later than 90 days after the execution and delivery by
the Borrower or such Subsidiary Guarantor, as a “Specified Cash Management
Agreement”.
 
“Specified JV”:  any Person that may be formed in which the Borrower owns less
than 100% of the equity of such Person and which would otherwise fall within the
definition of “Subsidiary” under this Agreement where the principal purpose of
such Person is to produce, create, acquire, distribute, sell, license or
otherwise exploit sports and entertainment assets and related rights and
property in foreign countries and which is designated as such by written notice
from the Borrower to the Administrative Agent.
 
“Specified Swap Agreement”:  any Swap Agreement in respect of interest rates,
currency exchange rates or commodity prices entered into by (i) the Borrower or
any Subsidiary Guarantor and (ii) the Administrative Agent, any Lender or any
affiliate of any Lender, any Person that was a Lender or an affiliate of a
Lender at the time such Swap Agreement was entered into or any Person that is a
Lender or an affiliate of a Lender on the Restatement Effective Date and entered
into such Swap Agreement on or prior to the Restatement Effective Date.
 
“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person; provided that any Network Entity that is not a
Subsidiary Guarantor,  any Special Film Entity, any Specified JV and the Real
Property SPE shall not be a Subsidiary of the Borrower.  Unless otherwise
qualified, all references to a “Subsidiary” or to “Subsidiaries” in this
Agreement shall refer to a Subsidiary or Subsidiaries of the Borrower.
 
“Subsidiary Guarantor”:  each Subsidiary of the Borrower other than (i) any
Excluded Domestic Subsidiary, (ii) any Excluded Foreign Subsidiary, (iii) any
Special Film Entity and (iv) any Network Entity to the extent that such Network
Entity is unable to guarantee the Obligations pursuant to the terms of its
organizational documents.
 
“Swap”:  any agreement, contract, or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
 
“Swap Agreement”:  any agreement with respect to any Swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or any of
its Subsidiaries shall be a “Swap Agreement”.
 
 
20

--------------------------------------------------------------------------------

“Swap Obligation”:  with respect to any Person, any obligation to pay or perform
under any Swap.
 
“Syndication Agent”:  as defined in the preamble hereto.
 
“Taxes”: any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
 
“Termination Date”:  July 29, 2021.
 
“Total Extensions of Credit”:  at any time, the aggregate amount of the
Extensions of Credit of the Lenders outstanding at such time.
 
“Total Commitments”:  at any time, the aggregate amount of the Commitments then
in effect.
 
“Transferee”:  any Assignee or Participant.
 
“Type”:  as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.
 
“United States”:  the United States of America.
 
“U.S. Person”: a “United States person” within the meaning of Section
7701(a)(30) of the Code.
 
“U.S. Tax Certificate”: as defined in Section 2.14(f)(ii)(D).
 
“Wholly Owned Subsidiary”:  as to any Person, any other Person all of the
Capital Stock of which (other than directors’ qualifying shares required by law)
is owned by such Person directly and/or through other Wholly Owned Subsidiaries.
 
“Wholly Owned Subsidiary Guarantor”:  any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the Borrower.
 
“Withdrawal Liability”: any liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.
 
“Withholding Agent”:  the relevant Loan Party and the Administrative Agent.
 
“Write-Down and Conversion Powers”:  with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
 
1.2          Other Definitional Provisions.  (a) Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Loan Documents or any certificate or other document made
or delivered pursuant hereto or thereto.
 
(b)  As used herein and in the other Loan Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, (i) accounting
terms relating to any Group
 
21

--------------------------------------------------------------------------------

Member not defined in Section 1.1 and accounting terms partly defined in Section
1.1, to the extent not defined, shall have the respective meanings given to them
under GAAP (provided that, notwithstanding anything to the contrary herein, all
accounting or financial terms used herein shall be construed, and all financial
computations pursuant hereto shall be made, without giving effect to any
election under Statement of Financial Accounting Standards 159 (or any other
Financial Accounting Standard having a similar effect) to value any Indebtedness
or other liabilities of any Group Member at “fair value”, as defined therein),
(ii) the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”, (iii) the word “incur” shall be
construed to mean incur, create, issue, assume, become liable in respect of or
suffer to exist (and the words “incurred” and “incurrence” shall have
correlative meanings), (iv) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, Capital Stock, securities,
revenues, accounts, leasehold interests and contract rights, and (v) references
to agreements or other Contractual Obligations shall, unless otherwise
specified, be deemed to refer to such agreements or Contractual Obligations as
amended, supplemented, restated or otherwise modified from time to time.  All
certificates or statements required or issued hereunder by natural persons in
their capacities as officers of any Group Member shall be deemed for all
purposes to be issued in such persons capacity as such officer on behalf of such
Group Member and not in such person’s individual capacity.
 
(c)  The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.
 
(d)  The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
 
SECTION 2.       AMOUNT AND TERMS OF COMMITMENTS
 
2.1          Commitments.  (a) Subject to the terms and conditions hereof, each
Lender severally agrees to make revolving credit loans (“Loans”) to the Borrower
from time to time during the Commitment Period in an aggregate principal amount
at any one time outstanding which, when added to such Lender’s Applicable
Percentage of the L/C Obligations then outstanding, does not exceed the amount
of such Lender’s Commitment.  During the Commitment Period the Borrower may use
the Commitments by borrowing, prepaying the Loans in whole or in part, and
reborrowing, all in accordance with the terms and conditions hereof.  The Loans
may from time to time be Eurodollar Loans or ABR Loans, as determined by the
Borrower and notified to the Administrative Agent in accordance with Sections
2.4 and 2.7.
 
(b)  The Borrower shall repay all outstanding Loans on the Termination Date.
 
2.2          Procedure for Borrowing.   The Borrower may borrow under the
Commitments during the Commitment Period on any Business Day, provided that the
Borrower shall give the Administrative Agent irrevocable notice (which notice
must be received by the Administrative Agent prior to 11:00 A.M., New York City
time, (a) three Business Days prior to the requested Borrowing Date, in the case
of Eurodollar Loans, or (b) one Business Day prior to the requested Borrowing
Date, in the case of ABR Loans) (provided that any such notice of a borrowing of
ABR Loans to finance payments required by Section 3.5 may be given not later
than 10:00 A.M., New York City time, on the date of the proposed borrowing),
specifying (i) the amount and Type of Loans to be borrowed, (ii) the requested
Borrowing Date and (iii) in the case of Eurodollar Loans, the respective amounts
of each such Type of Loan and the respective lengths of the initial Interest
Period therefor.  Any Loans made on the
 
22

--------------------------------------------------------------------------------

Restatement Effective Date shall initially be ABR Loans.  Each borrowing under
the Commitments shall be in an amount equal to (x) in the case of ABR Loans,
$1,000,000 or a whole multiple thereof (or, if the then aggregate Available
Commitments are less than $1,000,000, such lesser amount) and (y) in the case of
Eurodollar Loans, $5,000,000 or a whole multiple of $1,000,000 in excess
thereof.  Upon receipt of any such notice from the Borrower, the Administrative
Agent shall promptly notify each Lender thereof.  Each Lender will make the
amount of its pro rata share of each borrowing available to the Administrative
Agent for the account of the Borrower at the Funding Office prior to 12:00 Noon,
New York City time, on the Borrowing Date requested by the Borrower in funds
immediately available to the Administrative Agent.  Such borrowing will then be
made available to the Borrower by the Administrative Agent crediting the account
of the Borrower on the books of such office with the aggregate of the amounts
made available to the Administrative Agent by the Lenders and in like funds as
received by the Administrative Agent.
 
2.3          Commitment Fees, etc.  (a) The Borrower agrees to pay to the
Administrative Agent for the account of each Lender a commitment fee for the
period from and including the Restatement Effective Date to the last day of the
Commitment Period, computed at the Commitment Fee Rate on the average daily
amount of the Available Commitment of such Lender during the period for which
payment is made, payable quarterly in arrears on each Fee Payment Date,
commencing on the first such date to occur after the Restatement Effective Date.
 
(b)  The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.
 
2.4          Termination or Reduction of Commitments.  The Borrower shall have
the right, upon not less than three Business Days’ notice to the Administrative
Agent, to terminate the Commitments or, from time to time, to reduce the amount
of the Commitments; provided that no such termination or reduction of
Commitments shall be permitted if, after giving effect thereto and to any
prepayments of the Loans made on the effective date thereof, the Extensions of
Credit would exceed the Total Commitments.  Any such reduction shall be in an
amount equal to $10,000,000, or a whole multiple thereof, and shall reduce
permanently the Commitments then in effect.
 
2.5          Optional Prepayments.  The Borrower may at any time and from time
to time prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent no later than 11:00
A.M., New York City time, three Business Days prior thereto, in the case of
Eurodollar Loans, and no later than 11:00 A.M., New York City time, one Business
Day prior thereto, in the case of ABR Loans, which notice shall specify the date
and amount of prepayment and whether the prepayment is of Eurodollar Loans or
ABR Loans; provided, that if a Eurodollar Loan is prepaid on any day other than
the last day of the Interest Period applicable thereto, the Borrower shall also
pay any amounts owing pursuant to Section 2.15.  Upon receipt of any such notice
the Administrative Agent shall promptly notify each relevant Lender thereof.  If
any such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with accrued interest to such
date on the amount prepaid.  Partial prepayments of Loans shall be in an
aggregate principal amount of $5,000,000 and increments of $1,000,000 above such
amount.
 
2.6          Mandatory Prepayments and Commitment Reductions.  In the event
that:


(i)          the Extensions of Credit of any Lender at any time exceeds such
Lender’s Commitment at such time; or


 
23

--------------------------------------------------------------------------------

(ii)         the Total Extensions of Credit exceed the Total Commitments at such
time;


the Borrower shall promptly prepay the Loans (and/or provide cash collateral for
L/C Obligations) in an aggregate amount equal to such excess amount.


2.7          Conversion and Continuation Options.  (a)   The Borrower may elect
from time to time to convert Eurodollar Loans to ABR Loans by giving the
Administrative Agent prior irrevocable notice of such election no later than
11:00 A.M., New York City time, on the Business Day preceding the proposed
conversion date, provided that any such conversion of Eurodollar Loans may only
be made on the last day of an Interest Period with respect thereto.  The
Borrower may elect from time to time to convert ABR Loans to Eurodollar Loans by
giving the Administrative Agent prior irrevocable notice of such election no
later than 11:00 A.M., New York City time, on the third Business Day preceding
the proposed conversion date (which notice shall specify the length of the
initial Interest Period therefor), provided that no ABR Loan may be converted
into a Eurodollar Loan when any Event of Default has occurred and is continuing
and the Administrative Agent or the Required Lenders have determined in its or
their sole discretion not to permit such conversions.  Upon receipt of any such
notice the Administrative Agent shall promptly notify each relevant Lender
thereof.
 
(b)  Any Eurodollar Loan may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the Borrower giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loans, provided
that no Eurodollar Loan under may be continued as such when any Event of Default
has occurred and is continuing and the Administrative Agent has or the Required
Lenders have determined in its or their sole discretion not to permit such
continuations, and provided, further, that if the Borrower shall fail to give
any required notice as described above in this paragraph or if such continuation
is not permitted pursuant to the preceding proviso such Loans shall be
automatically converted to ABR Loans on the last day of such then expiring
Interest Period.  Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.
 
2.8           Limitations on Eurodollar Tranches.  Notwithstanding anything to
the contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $5,000,000 or a whole multiple of
$1,000,000 in excess thereof and (b) no more than ten Eurodollar Tranches shall
be outstanding at any one time.
 
2.9           Interest Rates and Payment Dates.  (a)   Each Eurodollar Loan
shall bear interest for each day during each Interest Period with respect
thereto at a rate per annum equal to the Eurodollar Rate determined for such day
plus the Applicable Margin.
 
(b)  Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.
 
(c)  (i) If all or a portion of the principal amount of any Loan or
Reimbursement Obligation, interest payable on any Loan or Reimbursement
Obligation or any commitment fee or other amount payable hereunder shall not be
paid when due (whether at the stated maturity, by acceleration or otherwise),
all outstanding Loans and Reimbursement Obligations (whether or not overdue)
shall bear interest at a rate per annum equal to (x) in the case of the Loans,
the rate that would otherwise be applicable thereto pursuant to the foregoing
provisions of this Section plus 2% or (y) in the case of
 
24

--------------------------------------------------------------------------------

Reimbursement Obligations, the rate applicable to ABR Loans plus 2% from the
date of such non‑payment until such amount is paid in full (as well after as
before judgment).
 
(d)  Interest shall be payable in arrears on each Interest Payment Date,
provided that interest accruing pursuant to paragraph (c) of this Section shall
be payable from time to time on demand.
 
2.10        Computation of Interest and Fees.  (a)   Interest and fees payable
pursuant hereto shall be calculated on the basis of a 360-day year for the
actual days elapsed, except that, with respect to ABR Loans the rate of interest
on which is calculated on the basis of the Prime Rate, the interest thereon
shall be calculated on the basis of a 365- (or 366-, as the case may be) day
year for the actual days elapsed.  The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of each determination
of a Eurodollar Rate.  Any change in the interest rate on a Loan resulting from
a change in the ABR or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective.  The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.
 
(b)  Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error.  The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.9(a).
 
2.11         Inability to Determine Interest Rate.  If prior to the first day of
any Interest Period:
 
(a)  the Administrative Agent shall have determined (which determination shall
be conclusive and binding absent manifest error) that adequate and reasonable
means do not exist for ascertaining the Eurodollar Base Rate or the Eurodollar
Rate, as applicable, for such Interest Period, or
 
(b)   the Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Base Rate or the Eurodollar Rate, as applicable,
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period,
 
the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter.  If such
notice is given (x) any Eurodollar Loans under the relevant Facility requested
to be made on the first day of such Interest Period shall be made as ABR Loans,
(y) any Loans that were to have been converted on the first day of such Interest
Period to Eurodollar Loans shall be continued as ABR Loans and (z) any
outstanding Eurodollar Loans shall be converted, on the last day of the
then-current Interest Period, to ABR Loans.  Until such notice has been
withdrawn by the Administrative Agent, no further Eurodollar Loans shall be made
or continued as such, nor shall the Borrower have the right to convert Loans to
Eurodollar Loans.
 
2.12        Pro Rata Treatment and Payments.  (a)   Each borrowing by the
Borrower from the Lenders hereunder, each payment by the Borrower on account of
any commitment fee and any reduction of the Commitments of the Lenders shall be
made pro rata according to the Applicable Percentages.
 
 
25

--------------------------------------------------------------------------------

(b)  Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Loans shall be made pro rata according to the
respective outstanding principal amounts of the Loans then held by the Lenders.
 
(c)  All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 12:00 Noon, New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Funding Office, in Dollars and in immediately available
funds.  The Administrative Agent shall distribute such payments to each relevant
Lender promptly upon receipt in like funds as received, net of any amounts owing
by such Lender pursuant to Section 10.7.  If any payment hereunder (other than
payments on the Eurodollar Loans) becomes due and payable on a day other than a
Business Day, such payment shall be extended to the next succeeding Business
Day.  If any payment on a Eurodollar Loan becomes due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day unless the result of such extension would be to extend
such payment into another calendar month, in which event such payment shall be
made on the immediately preceding Business Day.  In the case of any extension of
any payment of principal pursuant to the preceding two sentences, interest
thereon shall be payable at the then applicable rate during such extension.
 
(d)  Subject to Section 9.7, if at any time insufficient funds are received by
and available to the Administrative Agent to pay fully all amounts of principal,
interest and fees and unreimbursed drawings under Letters of Credit then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed drawings under
Letters of Credit then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of principal and unreimbursed drawings under
Letters of Credit then due to such parties.
 
(e)  Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon, at a rate
equal to the greater of (i) the Federal Funds Effective Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, for the period until such Lender makes such amount
immediately available to the Administrative Agent.  A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error.  If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to ABR Loans, on
demand, from the Borrower.
 
(f)  Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount.  If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each
 
26

--------------------------------------------------------------------------------

Lender to which any amount which was made available pursuant to the preceding
sentence, such amount with interest thereon at the rate per annum equal to the
daily average Federal Funds Effective Rate.  Nothing herein shall be deemed to
limit the rights of the Administrative Agent or any Lender against the Borrower.
 
(g)  If any Lender shall fail to make any payment required to be made by it
pursuant to 2.12(d), 2.17(e), 3.4(a) or 10.7, then the Administrative Agent may,
in its discretion and notwithstanding any contrary provision hereof, (i) apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender for the benefit of the Administrative Agent or the Issuing Lender to
satisfy such Lender’s obligations to it under such Section until all such
unsatisfied obligations are fully paid, and/or (ii) hold any such amounts in a
segregated account as cash collateral for, and application to, any future
funding obligations of such Lender under any such Section, in the case of each
of clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.
 
2.13        Requirements of Law.  (a)   If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the Original Closing Date:
 
(i)  shall subject any Credit Party to any Taxes (other than (A) Indemnified
Taxes and (B) Other Connection Taxes on gross or net income, profits or revenue
(including value-added or similar Taxes)) on its loans, loan principal, letters
of credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;
 
(ii)  shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets held by,
deposits or other liabilities in or for the account of, advances, loans or other
extensions of credit (or participations therein) by, or any other acquisition of
funds by, any office of such Lender that is not otherwise included in the
determination of the Eurodollar Rate; or
 
(iii)   shall impose on such Lender any other condition;
 
and the result of any of the foregoing is to increase the cost to such Lender or
such other Credit Party, by an amount that such Lender or other Credit Party
deems to be material, of making, converting into, continuing or maintaining
Loans or issuing or participating in Letters of Credit, or to reduce any amount
receivable hereunder in respect thereof, then, in any such case, the Borrower
shall promptly pay such Lender or such other Credit Party, upon its demand, any
additional amounts necessary to compensate such Lender or such other Credit
Party for such increased cost or reduced amount receivable.  If any Lender or
such other Credit Party becomes entitled to claim any additional amounts
pursuant to this paragraph, it shall promptly notify the Borrower (with a copy
to the Administrative Agent) of the event by reason of which it has become so
entitled.
 
(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital or liquidity requirements or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital or liquidity requirements (whether or not having the force of law) from
any Governmental Authority made subsequent to the Original Closing Date shall
have the effect of reducing the rate of return on such Lender’s or such
corporation’s capital as a consequence of its obligations hereunder or under or
in respect of any Letter of Credit to a level below that which such Lender or
such corporation could have achieved but for such adoption, change or compliance
(taking into consideration such Lender’s or such corporation’s policies with
respect to capital adequacy or liquidity) by an amount
 
27

--------------------------------------------------------------------------------

deemed by such Lender to be material, then from time to time, after submission
by such Lender to the Borrower (with a copy to the Administrative Agent) of a
written request therefor, the Borrower shall pay to such Lender such additional
amount or amounts as will compensate such Lender or such corporation for such
reduction.
 
(c)  Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in law,
regardless of the date enacted, adopted, issued or implemented; provided that
the Borrower is being treated in a manner consistent with other similarly
situated borrowers.
 
(d)  A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Borrower (with a copy to the Administrative
Agent) shall be conclusive in the absence of manifest error.  Notwithstanding
anything to the contrary in this Section, the Borrower shall not be required to
compensate a Lender pursuant to this Section for any amounts incurred more than
nine months prior to the date that such Lender notifies the Borrower of such
Lender’s intention to claim compensation therefor; provided that, if the
circumstances giving rise to such claim have a retroactive effect, then such
nine-month period shall be extended to include the period of such retroactive
effect.  The obligations of the Borrower pursuant to this Section shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.
 
2.14        Taxes.  (a) Each payment by any Loan Party under any Loan Document
shall be made without withholding for any Taxes, unless such withholding is
required by any law.  If any Withholding Agent determines, in its sole
discretion exercised in good faith, that it is so required to withhold Taxes,
then such Withholding Agent may so withhold and shall timely pay the full amount
of withheld Taxes to the relevant Governmental Authority in accordance with
applicable law.  If such Taxes are Indemnified Taxes, then the amount payable by
such Loan Party shall be increased as necessary so that, net of such withholding
(including such withholding applicable to additional amounts payable under this
Section), the applicable Credit Party receives the amount it would have received
had no such withholding been made.
 
(b)  The Borrower shall timely pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.
 
(c)  As soon as practicable after any payment of withheld Taxes hereunder by any
Loan Party to a Governmental Authority, such Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
 
(d)  The Loan Parties shall jointly and severally indemnify each Credit Party
for any Indemnified Taxes that are paid or payable by such Credit Party in
connection with any Loan Document (including amounts paid or payable under this
Section 2.14(d)) and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority.  The indemnity under this
Section 2.14(d) shall be paid within 10 days after the Credit Party delivers to
the Borrower a certificate stating the amount of any Indemnified Taxes so paid
or payable by such Credit Party and describing the basis for the
 
28

--------------------------------------------------------------------------------

indemnification claim.  Such certificate shall be conclusive of the amount so
paid or payable absent manifest error.  Such Credit Party shall deliver a copy
of such certificate to the Administrative Agent.
 
(e)  Each Lender shall severally indemnify the Administrative Agent for any
Taxes (but, in the case of any Indemnified Taxes, only to the extent that the
Loan Parties have not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so) attributable to such Lender that are paid or payable by the Administrative
Agent in connection with any Loan Document and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  The
indemnity under this Section 2.14(e) shall be paid within 10 days after the
Administrative Agent delivers to the applicable Lender a certificate stating the
amount of Taxes so paid or payable by the Administrative Agent.  Such
certificate shall be conclusive of the amount so paid or payable absent manifest
error.
 
(f)   (i) Any Lender that is entitled to an exemption from, or reduction of, any
applicable withholding Tax with respect to any payments under any Loan Document
shall deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without, or at a
reduced rate of, withholding.  In addition, any Lender, if requested by the
Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to any withholding (including backup
withholding) or information reporting requirements.  Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Sections 2.14(f)(ii)(A) through (E) below) shall not be required if in the
Lender's judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense (or, in the case of a change
in a Requirement of Law, any incremental material unreimbursed cost or expense)
or would materially prejudice the legal or commercial position of such Lender. 
Upon the reasonable request of such Borrower or the Administrative Agent, any
Lender shall update any form or certification previously delivered pursuant to
this Section 2.14(f).  If any form or certification previously delivered
pursuant to this Section expires or becomes obsolete or inaccurate in any
respect with respect to a Lender, such Lender shall promptly (and in any event
within 10 days after such expiration, obsolescence or inaccuracy) notify such
Borrower and the Administrative Agent in writing of such expiration,
obsolescence or inaccuracy and update the form or certification if it is legally
eligible to do so.
 
(ii)  Without limiting the generality of the foregoing, if the Borrower is a
U.S. Person, any Lender with respect to such Borrower shall, if it is legally
eligible to do so, deliver to such Borrower and the Administrative Agent (in
such number of copies reasonably requested by such Borrower and the
Administrative Agent) on or prior to the date on which such Lender becomes a
party hereto, duly completed and executed copies of whichever of the following
is applicable:
 
(A) in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal backup withholding tax;
 
(B) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (2) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
 
29

--------------------------------------------------------------------------------

or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;
 
(C) in the case of a Non-U.S. Lender for whom payments under any Loan Document
constitute income that is effectively connected with such Lender's conduct of a
trade or business in the United States, IRS Form W-8ECI or IRS Form W-8EXP;
 
(D) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 871(h) or Section 881(c) of the Code both
(1) IRS Form W-8BEN or IRS Form W-8BEN-E and (2) a certificate substantially in
the form of Exhibit F (a “U.S. Tax Certificate”) to the effect that such Lender
is not (a) a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(b) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, (c) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and (d) conducting a trade or
business in the United States with which the relevant interest payments are
effectively connected;
 
(E) in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under any Loan Document (including a partnership or a
participating Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the
relevant forms prescribed in clauses (A), (B), (C), (D) and (F) of this
paragraph (f)(ii) that would be required of each such beneficial owner or
partner of such partnership if such beneficial owner or partner were a Lender;
provided, however, that if the Lender is a partnership and one or more of its
partners are claiming the exemption for portfolio interest under Section 871(h)
or Section 881(c) of the Code, such Lender may provide a U.S. Tax Certificate on
behalf of such partners; or
 
(F) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.
 
(iii)  If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has or has not complied with such Lender's obligations under FATCA
or to determine the amount to deduct and withhold from such payment.  Solely for
purposes of this Section 2.14(f)(iii), “FATCA” shall include any amendments made
to FATCA after the Restatement Effective Date.
 
(g)  If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.14 (including additional amounts paid pursuant to
this Section 2.14), it shall pay to the indemnifying party an amount equal to
such refund (but only to the extent of indemnity payments made under this
Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including any Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund).  Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid to such indemnified party pursuant to the
 
30

--------------------------------------------------------------------------------

previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority.  Notwithstanding anything
to the contrary in this Section 2.14(g), in no event will any indemnified party
be required to pay any amount to any indemnifying party pursuant to this
Section 2.14(g) if such payment would place such indemnified party in a less
favorable position (on a net after-Tax basis) than such indemnified party would
have been in if the indemnification payments or additional amounts giving rise
to such refund had never been paid.  This Section 2.14(g) shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.
 
(h)  Each party's obligations under this Section 2.14 shall survive any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
obligations under the Loan Documents.
 
(i)  For purposes of Sections 2.14(e) and (f), the term “Lender” includes the
Issuing Lender.
 
(j)  For purposes of determining withholding Taxes imposed under FATCA, from and
after the Restatement Effective Date, the Borrower and the Administrative Agent
shall treat (and the Lenders hereby authorize the Administrative Agent to treat)
this Agreement as not qualifying as a “grandfathered obligation” within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).
 
2.15        Indemnity.  The Borrower agrees to indemnify each Lender for, and to
hold each Lender harmless from, any loss or expense that such Lender may sustain
or incur as a consequence of (a) default by the Borrower in making a borrowing
of, conversion into or continuation of Eurodollar Loans after the Borrower has
given a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment of Eurodollar Loans on a day that is not the last day of an Interest
Period with respect thereto.  Such indemnification may include an amount equal
to the excess, if any, of (i) the amount of interest that would have accrued on
the amount so prepaid, or not so borrowed, converted or continued, for the
period from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurodollar market.  A certificate as to any amounts payable
pursuant to this Section submitted to the Borrower by any Lender shall be
conclusive in the absence of manifest error.  This covenant shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.
 
2.16        Change of Lending Office.  Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.13 or 2.14(a)
with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event with the
object of avoiding the consequences of such event; provided, that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending offices to suffer no economic, legal or regulatory
disadvantage, and provided, further, that nothing in this Section shall affect
or postpone any of the obligations of the Borrower or the rights of any Lender
pursuant to Section 2.13 or 2.14(a).
 
31

--------------------------------------------------------------------------------

 
2.17        Replacement of Lenders.  The Borrower shall be permitted to replace
any Lender that (a) requests reimbursement for amounts owing pursuant to Section
2.13 or 2.14(a), (b) is a Defaulting Lender, or (c) does not consent to any
proposed amendment, supplement, modification, consent or waiver of any provision
of this Agreement or any other Loan Document that requires the consent of each
of the Lenders or each of the Lenders affected thereby (so long as the consent
of the Required Lenders has been obtained), with a replacement financial
institution; provided that (i) such replacement does not conflict with any
Requirement of Law, (ii) no Event of Default shall have occurred and be
continuing at the time of such replacement, (iii) prior to any such replacement,
such Lender shall have taken no action under Section 2.16 so as to eliminate the
continued need for payment of amounts owing pursuant to Section 2.13 or 2.14(a),
(iv) the replacement financial institution shall purchase, at par, all Loans and
other amounts owing to such replaced Lender on or prior to the date of
replacement, (v) the Borrower shall be liable to such replaced Lender under
Section 2.15 if any Eurodollar Loan owing to such replaced Lender shall be
purchased other than on the last day of the Interest Period relating thereto,
(vi) the replacement financial institution shall be reasonably satisfactory to
the Administrative Agent, (vii) the replaced Lender shall be obligated to make
such replacement in accordance with the provisions of Section 11.6 (provided
that the Borrower shall be obligated to pay the registration and processing fee
referred to therein), (viii) until such time as such replacement shall be
consummated, the Borrower shall pay all additional amounts (if any) required
pursuant to Section 2.13 or 2.14(a), as the case may be, and (ix) any such
replacement shall not be deemed to be a waiver of any rights that the Borrower,
the Administrative Agent or any other Lender shall have against the replaced
Lender.
 
2.18         Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
 
(a)  fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Lender pursuant to Section 2.3(a);
 
(b)  the Commitment and Extensions of Credit of such Defaulting Lender shall not
be included in determining whether the Required Lenders have taken or may take
any action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 11.1); provided, that this clause (b) shall not
apply to the vote of a Defaulting Lender in the case of an amendment, waiver or
other modification requiring the consent of such Lender or each Lender affected
thereby;
 
(c)  if any L/C Exposure exists at the time such Lender becomes a Defaulting
Lender then:
 
(i)  all or any part of the L/C Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent the sum of all non-Defaulting
Lenders’ Extensions of Credit plus such Defaulting Lender’s L/C Exposure does
not exceed the total of all non-Defaulting Lenders’ Commitments;
 
(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent cash collateralize for the benefit of the
Issuing Lender only the Borrower’s obligations corresponding to such Defaulting
Lender’s L/C Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in Section 8.1
for so long as such L/C Exposure is outstanding;
 
 
32

--------------------------------------------------------------------------------

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s L/C Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 3.3(a)
with respect to such Defaulting Lender’s L/C Exposure during the period such
Defaulting Lender’s L/C Exposure is cash collateralized;
 
(iv) if the L/C Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to Section
2.3(a) and Section 3.3(a) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and
 
(v) if all or any portion of such Defaulting Lender’s L/C Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Lender or any other
Lender hereunder, all fees payable under Section 3.3(a) with respect to such
Defaulting Lender’s L/C Exposure shall be payable to the Issuing Lender until
and to the extent that such L/C Exposure is reallocated and/or cash
collateralized; and
 
(d) so long as such Lender is a Defaulting Lender, the Issuing Lender shall not
be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
L/C Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Borrower in accordance
with Section 2.18(c), and participating interests in any issued or increased
Letter of Credit shall be allocated among non-Defaulting Lenders in a manner
consistent with Section 2.18(c)(i) (and such Defaulting Lender shall not
participate therein).
 
If (i) a Bankruptcy Event or a Bail-In Action with respect to a Lender Parent of
any Lender shall occur following the Restatement Effective Date and for so long
as such event shall continue or (ii) the Issuing Lender has a good faith belief
that any Lender has defaulted in fulfilling its obligations under one or more
other agreements in which such Lender commits to extend credit, the Issuing
Lender shall not be required to issue, amend or increase any Letter of Credit,
unless the Issuing Lender shall have entered into arrangements with the Borrower
or such Lender, satisfactory to the Issuing Lender to defease any risk to it in
respect of such Lender hereunder.
 
In the event that the Administrative Agent, the Borrower and the Issuing Lender
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the L/C Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Applicable
Percentage.
 
2.19        Incremental Commitments.
 
(a)  The Borrower and any one or more Lenders (including New Lenders) may from
time to time agree that such Lenders shall increase the amount of their
Commitments by executing and delivering to the Administrative Agent an Increased
Facility Activation Notice specifying (i) the amount of such incremental
Commitments and (ii) the applicable Increased Facility Closing Date; provided
that (A) no Default or Event of Default exists or shall exist immediately before
or after giving effect to such incremental Commitments; (B) the Borrower shall
be in compliance with the then-applicable financial covenants set forth in
Section 7.1, computed as of the last day of the most recently ended fiscal
quarter of the Borrower for which financial statements shall have been (or shall
have been required to be) delivered
 
33

--------------------------------------------------------------------------------

pursuant to Section 6.1 (and assuming any undrawn Commitments are fully drawn);
(C) each of the representations and warranties made by any Loan Party in or
pursuant to the Loan Documents shall be true and correct in all material
respects on the applicable Increased Facility Closing Date immediately prior to,
and after giving effect to, such incremental Commitments; (D) the terms of the
incremental Commitments shall be identical to the terms of the then-existing
Commitments (including the maturity date in respect thereof); and (E) in
connection with any such increase, the Borrower shall provide the Administrative
Agent with such certificates and legal opinions as the Administrative Agent may
reasonably request.  Notwithstanding the foregoing, (i) without the consent of
the Required Lenders, the aggregate amount of incremental Commitments obtained
after the Restatement Effective Date pursuant to this paragraph shall not exceed
$50,000,000 and (ii) without the consent of the Administrative Agent, (x) each
increase effected pursuant to this paragraph shall be in a minimum amount of at
least $10,000,000 and (y) no more than three Increased Facility Closing Dates
may be selected by the Borrower after the Restatement Effective Date.  No Lender
shall have any obligation to participate in any increase described in this
paragraph unless it agrees to do so in its sole discretion.
 
(b)  Any additional bank, financial institution or other entity which, with the
consent of the Borrower and the Administrative Agent (which consent shall not be
unreasonably withheld), elects to become a “Lender” under this Agreement in
connection with any transaction described in Section 2.23(a) shall execute a New
Lender Supplement (each, a “New Lender Supplement”), substantially in the form
of Exhibit E, whereupon such bank, financial institution or other entity (a “New
Lender”) shall become a Lender for all purposes and to the same extent as if
originally a party hereto and shall be bound by and entitled to the benefits of
this Agreement.
 


(c)  Unless otherwise agreed by the Administrative Agent, on each Increased
Facility Closing Date, the Borrower shall borrow Loans under the relevant
increased Commitments from each Lender participating in the relevant increase in
an amount determined by reference to the amount of each Type of Loan (and, in
the case of Eurodollar Loans, of each Eurodollar Tranche) which would then have
been outstanding from such Lender if (i) each such Type or Eurodollar Tranche
had been borrowed or effected on such Increased Facility Closing Date and (ii)
the aggregate amount of each such Type or Eurodollar Tranche requested to be so
borrowed or effected had been proportionately increased.  The Eurodollar Base
Rate applicable to any Eurodollar Loan borrowed pursuant to the preceding
sentence shall equal the Eurodollar Base Rate then applicable to the Eurodollar
Loans of the other Lenders in the same Eurodollar Tranche.
 
(d)  Notwithstanding anything to the contrary in this Agreement, each of the
parties hereto hereby agrees that, on each Increased Facility Closing Date, this
Agreement shall be amended to the extent (but only to the extent) necessary to
reflect the existence of the incremental Commitments evidenced thereby.  Any
such deemed amendment may be effected in writing by the Administrative Agent
with the Borrower’s consent (not to be unreasonably withheld) and furnished to
the other parties hereto.
 


SECTION 3.        LETTERS OF CREDIT
 
3.1          L/C Commitment.  (a) Subject to the terms and conditions hereof,
the Issuing Lender, in reliance on the agreements of the other Lenders set forth
in Section 3.4(a), agrees to issue letters of credit (“Letters of Credit”) for
the account of the Borrower on any Business Day during the Commitment Period in
such form as may be approved from time to time by the Issuing Lender; provided
that the Issuing Lender shall have no obligation to issue any Letter of Credit
if, after giving effect to such issuance, (i) the L/C Obligations would exceed
the L/C Commitment or (ii) the aggregate amount of the Available Commitments
would be less than zero.  Each Letter of Credit shall (i) be denominated in
Dollars and (ii) expire no later than the earlier of (x) the first anniversary
of its date of issuance and (y)
 
34

--------------------------------------------------------------------------------

the date that is five Business Days prior to the Termination Date, provided that
any Letter of Credit with a one-year term may provide for the renewal thereof
for additional one-year periods (which shall in no event extend beyond the date
referred to in clause (y) above).
 
(b)  The Issuing Lender shall not at any time be obligated to issue any Letter
of Credit if such issuance would conflict with, or cause the Issuing Lender or
any L/C Participant to exceed any limits imposed by, any applicable Requirement
of Law.
 
3.2          Procedure for Issuance of Letter of Credit.  The Borrower may from
time to time request that the Issuing Lender issue a Letter of Credit by
delivering to the Issuing Lender at its address for notices specified herein an
Application therefor, completed to the satisfaction of the Issuing Lender, and
such other certificates, documents and other papers and information as the
Issuing Lender may request.  Upon receipt of any Application, the Issuing Lender
will process such Application and the certificates, documents and other papers
and information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby (but in no event shall the Issuing Lender be required to issue any
Letter of Credit earlier than three Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed to by the
Issuing Lender and the Borrower.  The Issuing Lender shall furnish a copy of
such Letter of Credit to the Borrower promptly following the issuance thereof. 
The Issuing Lender shall promptly furnish to the Administrative Agent, which
shall in turn promptly furnish to the Lenders, notice of the issuance of each
Letter of Credit (including the amount thereof).  On the Restatement Effective
Date, the parties hereto agree that any Letter of Credit previously issued and
outstanding under the Existing Credit Agreement shall be deemed to be Letters of
Credit pursuant to the terms and conditions, and entitled to the benefits, of
this Agreement and the other Loan Documents, without any further action by the
Borrower or any other Person.
 
3.3          Fees and Other Charges.  (a) The Borrower will pay a fee on all
outstanding Letters of Credit at a per annum rate equal to the Applicable Margin
then in effect with respect to Eurodollar Loans under the Facility, shared
ratably among the Lenders and payable quarterly in arrears on each Fee Payment
Date after the issuance date.  In addition, the Borrower shall pay to the
Issuing Lender for its own account a fronting fee of 0.25% per annum on the
undrawn and unexpired amount of each Letter of Credit, payable quarterly in
arrears on each Fee Payment Date after the issuance date.
 
(b)  In addition to the foregoing fees, the Borrower shall pay or reimburse the
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by the Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit.
 
3.4          L/C Participations.  (a) The Issuing Lender irrevocably agrees to
grant and hereby grants to each L/C Participant, and, to induce the Issuing
Lender to issue Letters of Credit, each L/C Participant irrevocably agrees to
accept and purchase and hereby accepts and purchases from the Issuing Lender, on
the terms and conditions set forth below, for such L/C Participant’s own account
and risk an undivided interest equal to such L/C Participant’s Applicable
Percentage in the Issuing Lender’s obligations and rights under and in respect
of each Letter of Credit and the amount of each draft paid by the Issuing Lender
thereunder.  Each L/C Participant agrees with the Issuing Lender that, if a
draft is paid under any Letter of Credit for which the Issuing Lender is not
reimbursed in full by the Borrower in accordance with the terms of this
Agreement (or in the event that any reimbursement received by the Issuing Lender
shall be required to be returned by it at any time), such L/C Participant shall
pay to the Issuing Lender upon demand at the Issuing Lender’s address for
notices specified herein an amount equal to such L/C Participant’s Applicable
Percentage of the amount that is not so reimbursed (or is so
 
35

--------------------------------------------------------------------------------

returned).  Each L/C Participant’s obligation to pay such amount shall be
absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right that
such L/C Participant may have against the Issuing Lender, the Borrower or any
other Person for any reason whatsoever, (ii) the occurrence or continuance of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5, (iii) any adverse change in the condition
(financial or otherwise) of the Borrower, (iv) any breach of this Agreement or
any other Loan Document by the Borrower, any other Loan Party or any other L/C
Participant or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing
 
(b)  If any amount required to be paid by any L/C Participant to the Issuing
Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion of any
payment made by the Issuing Lender under any Letter of Credit is paid to the
Issuing Lender within three Business Days after the date such payment is due,
such L/C Participant shall pay to the Issuing Lender on demand an amount equal
to the product of (i) such amount, times (ii) the daily average Federal Funds
Effective Rate during the period from and including the date such payment is
required to the date on which such payment is immediately available to the
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360.  If any
such amount required to be paid by any L/C Participant pursuant to Section
3.4(a) is not made available to the Issuing Lender by such L/C Participant
within three Business Days after the date such payment is due, the Issuing
Lender shall be entitled to recover from such L/C Participant, on demand, such
amount with interest thereon calculated from such due date at the rate per annum
applicable to ABR Loans under the Facility.  A certificate of the Issuing Lender
submitted to any L/C Participant with respect to any amounts owing under this
Section shall be conclusive in the absence of manifest error.
 
(c)  Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.4(a), the Issuing Lender receives any
payment related to such Letter of Credit (whether directly from the Borrower or
otherwise, including proceeds of collateral applied thereto by the Issuing
Lender), or any payment of interest on account thereof, the Issuing Lender will
distribute to such L/C Participant its pro rata share thereof; provided,
however, that in the event that any such payment received by the Issuing Lender
shall be required to be returned by the Issuing Lender, such L/C Participant
shall return to the Issuing Lender the portion thereof previously distributed by
the Issuing Lender to it.
 
3.5          Reimbursement Obligation of the Borrower.  If any draft is paid
under any Letter of Credit, the Borrower shall reimburse the Issuing Lender for
the amount of (a) the draft so paid and (b) any taxes, fees, charges or other
costs or expenses incurred by the Issuing Lender in connection with such
payment, not later than 12:00 Noon, New York City time, on (i) the Business Day
that the Borrower receives notice of such draft, if such notice is received on
such day prior to 10:00 A.M., New York City time, or (ii) if clause (i) above
does not apply, the Business Day immediately following the day that the Borrower
receives such notice.  Each such payment shall be made to the Issuing Lender at
its address for notices referred to herein in Dollars and in immediately
available funds.  Interest shall be payable on any such amounts from the date on
which the relevant draft is paid until payment in full at the rate set forth in
(x) until the Business Day next succeeding the date of the relevant notice,
Section 2.9(b) and (y) thereafter, Section 2.9(c).
 
3.6          Obligations Absolute.  The Borrower’s obligations under this
Section 3 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment that the
Borrower may have or have had against the Issuing Lender, any beneficiary of a
Letter of Credit or any other Person.  The Borrower also agrees with the Issuing
Lender that the Issuing Lender shall not be responsible for, and the Borrower’s
Reimbursement Obligations under Section 3.5 shall not be affected by, among
other things, the validity or genuineness of documents or of
 
36

--------------------------------------------------------------------------------

any endorsements thereon, even though such documents shall in fact prove to be
invalid, fraudulent or forged, or any dispute between or among the Borrower and
any beneficiary of any Letter of Credit or any other party to which such Letter
of Credit may be transferred or any claims whatsoever of the Borrower against
any beneficiary of such Letter of Credit or any such transferee.  The Issuing
Lender shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Issuing Lender.  The Borrower agrees that any action taken or omitted by the
Issuing Lender under or in connection with any Letter of Credit or the related
drafts or documents, if done in the absence of gross negligence or willful
misconduct, shall be binding on the Borrower and shall not result in any
liability of the Issuing Lender to the Borrower.
 
3.7          Letter of Credit Payments.  If any draft shall be presented for
payment under any Letter of Credit, the Issuing Lender shall promptly notify the
Borrower of the date and amount thereof.  The responsibility of the Issuing
Lender to the Borrower in connection with any draft presented for payment under
any Letter of Credit shall, in addition to any payment obligation expressly
provided for in such Letter of Credit, be limited to determining that the
documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are substantially in conformity with such
Letter of Credit.
 
3.8          Applications.  To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Section 3, the provisions of this Section 3 shall apply.
 
SECTION 4.          REPRESENTATIONS AND WARRANTIES
 
To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, the
Borrower hereby represents and warrants to the Administrative Agent and each
Lender that:
 
4.1          Financial Condition.  The audited consolidated balance sheets of
the Borrower and its consolidated Subsidiaries as at December 31, 2013, December
31, 2014 and December 31, 2015, and the related consolidated statements of
income and of cash flows for the fiscal years ended on such dates, reported on
by and accompanied by an unqualified report from Deloitte & Touche LLP, present
fairly the consolidated financial condition of the Borrower and its consolidated
Subsidiaries as at such date, and the consolidated results of its operations and
its consolidated cash flows for the respective fiscal years then ended.  The
unaudited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries as at March 31, 2016, and the related unaudited consolidated
statements of income and cash flows for the three-month period ended on such
date, present fairly the consolidated financial condition of the Borrower and
its consolidated Subsidiaries as at such date, and the consolidated results of
its operations and its consolidated cash flows for the three-month period then
ended (subject to normal year-end audit adjustments).  All such financial
statements, including the related schedules and notes thereto, have been
prepared in accordance with GAAP applied consistently throughout the periods
involved (except as approved by the aforementioned firm of accountants and
disclosed therein and except, in the case of the unaudited consolidated
financial statements for the period ended March 31, 2016, normal year-end
adjustments).  No Group Member has any material Guarantee Obligations,
contingent liabilities and liabilities for taxes, or any long-term leases or
unusual forward or long-term commitments, including any interest rate or foreign
currency swap or exchange transaction or other obligation in respect of
derivatives that are not reflected in the most recent financial statements and
the notes thereto referred to in this paragraph.  During the period from
December 31, 2015 to and including the date hereof there has been no Disposition
by any Group Member of any material part of its business or property.
 
 
37

--------------------------------------------------------------------------------

4.2          No Change.  Since December 31, 2015, there has been no development
or event that has had or could reasonably be expected to have a Material Adverse
Effect.
 
4.3          Existence; Compliance with Law.  Each Group Member (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the corporate or limited liability
company power and authority, as applicable, and the legal right, to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged, (c) is duly qualified as a
foreign corporation or other organization and in good standing under the laws of
each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification except to the extent that
the failure to so qualify as a foreign entity could not reasonably be expected
to have a Material Adverse Effect and (d) is in compliance with all Requirements
of Law except to the extent that the failure to comply therewith could not, in
the aggregate, reasonably be expected to have a Material Adverse Effect.
 
4.4          Power; Authorization; Enforceable Obligations.  Each Loan Party has
the corporate or limited liability company power and authority, as applicable,
and the legal right, to make, deliver and perform the Loan Documents to which it
is a party and, in the case of the Borrower, to obtain extensions of credit
hereunder.  Each Loan Party has taken all necessary organizational action to
authorize the execution, delivery and performance of the Loan Documents to which
it is a party and, in the case of the Borrower, to authorize the extensions of
credit on the terms and conditions of this Agreement.  No consent or
authorization of, filing with, notice to or other act by or in respect of, any
Governmental Authority or any other Person is required in connection with the
extensions of credit hereunder or with the execution, delivery, performance,
validity or enforceability of this Agreement or any of the Loan Documents,
except consents, authorizations, filings and notices described in Schedule 4.4,
which consents, authorizations, filings and notices have been obtained or made
and are in full force and effect.  Each Loan Document has been duly executed and
delivered on behalf of each Loan Party party thereto.  This Agreement
constitutes, and each other Loan Document upon execution will constitute, a
legal, valid and binding obligation of each Loan Party party thereto,
enforceable against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
 
4.5          No Legal Bar.  The execution, delivery and performance of this
Agreement and the other Loan Documents, the issuance of Letters of Credit, the
borrowings hereunder and the use of the proceeds thereof will not violate any
Requirement of Law or any Contractual Obligation of any Group Member and will
not result in, or require, the creation or imposition of any Lien on any of
their respective properties or revenues pursuant to any Requirement of Law or
any such Contractual Obligation.  No Requirement of Law or Contractual
Obligation applicable to the Borrower or any of its Subsidiaries could
reasonably be expected to have a Material Adverse Effect.
 
4.6          Litigation.  Except as set forth on Schedule 4.6, no litigation,
investigation or proceeding of or before any arbitrator or Governmental
Authority is pending or, to the knowledge of the Borrower, threatened in writing
by or against any Group Member or against any of their respective properties or
revenues (a) with respect to any of the Loan Documents or any of the
transactions contemplated hereby or thereby, or (b) that could reasonably be
expected to have a Material Adverse Effect.
 
4.7          No Default.  No Group Member is in default under or with respect to
any of its Contractual Obligations in any respect that could reasonably be
expected to have a Material Adverse Effect.  No Default or Event of Default has
occurred and is continuing.
 
 
38

--------------------------------------------------------------------------------

4.8          Ownership of Property; Liens.  Each Group Member has title in fee
simple to, or a valid leasehold interest in, all its real property, and good
title to, or a valid leasehold interest in, all its other property, and none of
such property is subject to any Lien except as permitted by Section 7.3.
 
4.9          Intellectual Property.  Each Group Member owns, or is licensed to
use, all Intellectual Property necessary for the conduct of its business as
currently conducted.  No material claim has been asserted and is pending by any
Person challenging or questioning the use of any Intellectual Property or the
validity or effectiveness of any Intellectual Property, nor does the Borrower
know of any valid basis for any such claim except claims which could not
reasonably be expected to have a Material Adverse Effect.  The use of
Intellectual Property by each Group Member does not infringe on the rights of
any Person in any material respect except to the extent that such use could not
reasonably be expected to have a Material Adverse Effect.
 
4.10          Taxes.  Each Group Member has filed or caused to be filed all
Federal, state and other material Tax returns that are required to be filed and
has paid all Taxes shown to be due and payable on said returns or on any
assessments made against it or any of its property and all other Taxes, fees or
other charges imposed on it or any of its property by any Governmental Authority
(other than any the amount or validity of which are currently being contested in
good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the relevant Group
Member); no Tax Lien has been filed, and, to the knowledge of the Borrower, no
claim is being asserted, with respect to any such Tax, fee or other charge.
 
4.11          Federal Regulations.  No part of the proceeds of any Loans, and no
other extensions of credit hereunder, will be used (a) for “buying” or
“carrying” any “margin stock” within the respective meanings of each of the
quoted terms under Regulation U as now and from time to time hereafter in effect
for any purpose that violates the provisions of the Regulations of the Board or
(b) for any purpose that violates the provisions of the Regulations of the
Board.  No more than 25% of the assets of the Group Members consist of “margin
stock” as so defined.  If requested by any Lender or the Administrative Agent,
the Borrower will furnish to the Administrative Agent and each Lender a
statement to the foregoing effect in conformity with the requirements of FR Form
G-3 or FR Form U‑1, as applicable, referred to in Regulation U.
 
4.12          Labor Matters.  Except as, in the aggregate, could not reasonably
be expected to have a Material Adverse Effect:  (a) there are no strikes or
other labor disputes against any Group Member pending or, to the knowledge of
the Borrower, threatened; (b) hours worked by and payment made to employees of
each Group Member have not been in violation of the Fair Labor Standards Act or
any other applicable Requirement of Law dealing with such matters; and (c) all
payments due from any Group Member on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the relevant
Group Member.
 
4.13          ERISA.  Each Plan is in compliance in all material respects with
the applicable provisions of ERISA, the Code and other Federal or state laws
except where failure to comply could not reasonably be expected to cause a
Material Adverse Effect or otherwise create a Default or Event of Default
hereunder; (b) each Plan that is intended to be qualified (i) has received a
favorable determination letter from the Internal Revenue Service to the effect
that the form of such Plan is qualified under Section 401(a) of the Code and the
trust related thereto has been determined by the Internal Revenue Service to be
exempt from federal income tax under Section 501(a) of the Code, or an
application for such a letter is currently being processed by (or within the
time period permitted by law will be submitted to) the Internal Revenue Service
or (ii) is entitled to rely on a favorable opinion letter issued by the Internal
Revenue Service, and, in either case, to the best knowledge of the Borrowers,
nothing has occurred that could prevent or cause the loss of tax-qualified
status; (c) no ERISA Event or Foreign Plan Event has occurred
 
39

--------------------------------------------------------------------------------

or is reasonably expected to occur which could reasonably be expected to result
in a Material Adverse Effect; and (d) all amounts required by applicable law
with respect to, or by the terms of, any retiree welfare benefit arrangement
maintained by any Group Member or to which any Group Member has an obligation to
contribute have been accrued in accordance with Statement of Financial
Accounting Standards No. 106.  The present value of all accumulated benefit
obligations under each Pension Plan (based on the assumptions used for purposes
of Accounting Standards Codification No. 715: Compensation-Retirement Benefits)
did not, as of the date of the most recent financial statements reflecting such
amounts, exceed by more than $1,000,000 the fair market value of the assets of
such Pension Plan allocable to such accrued benefits, and the present value of
all accumulated benefit obligations of all underfunded Pension Plans (based on
the assumptions used for purposes of Accounting Standards Codification No. 715:
Compensation-Retirement Benefits) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed by more than $1,000,000 the
fair market value of the assets of all such underfunded Pension Plans.
 
4.14         Investment Company Act; Other Regulations.  No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.  No Loan
Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board) that limits its ability to incur Indebtedness.
 
4.15         Subsidiaries.  Except as disclosed to the Administrative Agent by
the Borrower in writing from time to time, (a) Schedule 4.15 sets forth the name
and jurisdiction of incorporation of each Subsidiary and, as to each such
Subsidiary, the percentage of each class of Capital Stock owned by any Loan
Party and (b) there are no outstanding subscriptions, options, warrants, calls,
rights or other agreements or commitments (other than stock options granted to
employees or directors and directors’ qualifying shares) of any nature relating
to any Capital Stock of the Borrower or any Subsidiary, except as created by the
Loan Documents.
 
4.16         Use of Proceeds.  The proceeds of the Loans, and the Letters of
Credit, shall be used for general corporate purposes (including acquisitions and
dividends to the extent permitted hereunder).
 
4.17         Environmental Matters.  Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect:
 
(a)  the facilities and properties owned, leased or operated by any Group Member
(the “Properties”) do not contain, and have not previously contained, any
Materials of Environmental Concern in amounts or concentrations or under
circumstances that constitute or constituted a violation of, or could give rise
to liability under, any Environmental Law;
 
(b)  no Group Member has received or is aware of any notice of violation,
alleged violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the business operated by any Group Member (the “Business”),
nor does the Borrower have knowledge or reason to believe that any such notice
will be received or is being threatened;
 
(c)  Materials of Environmental Concern have not been transported or disposed of
from the Properties in violation of, or in a manner that could give rise to
liability under, any Environmental Law, nor have any Materials of Environmental
Concern been generated, treated, stored or disposed of at, on or under any of
the Properties in violation of, or in a manner that could give rise to liability
under, any applicable Environmental Law;
 
 
40

--------------------------------------------------------------------------------

(d)  no judicial proceeding or governmental or administrative action is pending
or, to the knowledge the Borrower, threatened, under any Environmental Law to
which any Group Member is or will be named as a party with respect to the
Properties or the Business, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Law with respect to
the Properties or the Business;
 
(e)  there has been no release or threat of release of Materials of
Environmental Concern at or from the Properties, or arising from or related to
the operations of any Group Member in connection with the Properties or
otherwise in connection with the Business, in violation of or in amounts or in a
manner that could give rise to liability under Environmental Laws;
 
(f)  the Properties and all operations at the Properties are in compliance, and
have in the last five years been in compliance, with all applicable
Environmental Laws, and there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and
 
(g)  no Group Member has assumed any liability of any other Person under
Environmental Laws.
 
4.18         Accuracy of Information, etc.  No statement or information
contained in this Agreement, any other Loan Document or any other document,
certificate or statement furnished by or on behalf of any Loan Party to the
Administrative Agent or the Lenders, or any of them, for use in connection with
the transactions contemplated by this Agreement or the other Loan Documents,
contained as of the date such statement, information, document or certificate
was so furnished, any untrue statement of a material fact or omitted to state a
material fact necessary to make the statements contained herein or therein not
misleading.  The projections contained in the materials referenced above are
based upon good faith estimates and assumptions believed by management of the
Borrower to be reasonable at the time made, it being recognized by the Lenders
that such financial information as it relates to future events is not to be
viewed as fact and that actual results during the period or periods covered by
such financial information may differ from the projected results set forth
therein by a material amount.  There is no fact known to any Loan Party that
could reasonably be expected to have a Material Adverse Effect that has not been
expressly disclosed herein, in the other Loan Documents or in any other
documents, certificates and statements furnished to the Administrative Agent and
the Lenders for use in connection with the transactions contemplated hereby and
by the other Loan Documents.
 
4.19         Solvency.  Each Loan Party is, and after giving effect to the
incurrence of all Indebtedness and obligations being incurred in connection
herewith will be and will continue to be, Solvent.
 
4.20         Senior Debt. The Obligations constitute “Senior Debt” and
“Designated Senior Debt” (or any other terms of similar meaning and import)
under any documentation governing subordinated Indebtedness of the Borrower and
its Subsidiaries (to the extent the concept of Senior Debt or Designated Senior
Debt (or similar concept) exists therein).
 
4.21         Anti-Corruption Laws and Sanctions.  The Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Borrower, its Subsidiaries and their respective officers and directors, and to
the knowledge of the Borrower its employees and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects.  None of
(a) the Borrower, any Subsidiary or any of their respective directors, officers
or employees, or (b) to the knowledge of the Borrower, any agent of the
 
41

--------------------------------------------------------------------------------

Borrower or any Subsidiary that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person.  No
Loan or Letter of Credit, use of proceeds or other transaction contemplated by
this Agreement will violate any Anti-Corruption Law or applicable Sanctions.
 
4.22         EEA Financial Institutions.  No Loan Party is an EEA Financial
Institution. 
 
SECTION 5.          CONDITIONS PRECEDENT
 
5.1          Conditions to Initial Extension of Credit.  The effectiveness of
this Agreement and the obligations of the Lenders to make Loans and of the
Issuing Lender to issue Letters of Credit are subject to the satisfaction on or
prior to the Restatement Effective Date of the following conditions precedent:
 
(a)  Credit Agreement.  The Administrative Agent shall have received this
Agreement executed and delivered by the Administrative Agent, the Borrower, each
Subsidiary Guarantor and each Person listed on Schedule 1.1A.
 
(b)  Financial Statements.  The Lenders shall have received (i) audited
consolidated financial statements of the Borrower for the 2013, 2014 and 2015
fiscal years and (iii) unaudited interim consolidated financial statements of
the Borrower for each fiscal quarter ended after the date of the latest
applicable financial statements delivered pursuant to clause (i) of this
paragraph and at least 45 days prior to the Restatement Effective Date.
 
(c)  Projections.  The Lenders shall have received satisfactory projections
through the fiscal year ending on December 31, 2020.
 
(d)  Approvals.  All governmental and third party approvals necessary in
connection with the continuing operations of the Group Members and the
transactions contemplated hereby shall have been obtained and be in full force
and effect, and all applicable waiting periods shall have expired without any
action being taken or threatened by any competent authority that would restrain,
prevent or otherwise impose adverse conditions on the financing contemplated
hereby.
 
(e)  Fees.  The Lenders and the Administrative Agent shall have received all
fees required to be paid, and all expenses for which invoices have been
presented (including the reasonable fees and expenses of legal counsel), on or
before the Restatement Effective Date.  All such amounts shall, at the option of
the Borrower, be paid (i) in cash by the Borrower on the Restatement Effective
Date or (ii) with proceeds of Loans made on the Restatement Effective Date, in
which case such amounts shall be reflected in the funding instructions given by
the Borrower to the Administrative Agent on or before the Restatement Effective
Date.
 
(f)  Closing Certificate; Certified Certificate of Incorporation; Good Standing
Certificates.  The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Restatement Effective Date, substantially in the form
of Exhibit B, with appropriate insertions and attachments, including the
certificate of incorporation of each Loan Party that is a corporation certified
by the relevant authority of the jurisdiction of organization of such Loan
Party, and (ii) a long form good standing certificate for each Loan Party from
its jurisdiction of organization.
 
 
42

--------------------------------------------------------------------------------

(g)  Legal Opinion.  The Administrative Agent shall have received an executed
legal opinion of K&L Gates LLP, counsel to the Borrower and its Subsidiaries, in
a form reasonably satisfactory to the Administrative Agent.
 
(h)  Solvency Certificate.  The Administrative Agent shall have received a
solvency certificate executed by the chief financial officer of the Borrower,
substantially in the form of Exhibit H.
 
(i)  Execution by Lenders.  The Administrative Agent shall have received written
consent from the Existing Lenders that constitute Required Lenders under the
Existing Credit Agreement to the execution and delivery of this Agreement (it
being agreed that the entering into this Agreement by any such Existing Lender
shall constitute such written consent).
 
(j)  Existing Credit Agreement.  The Administrative Agent and the Lenders shall
have received evidence that (i) the principal of and interest on outstanding
loans, and all accrued fees and other amounts owing, under the Existing Credit
Agreement shall have been (or shall be simultaneously) paid in full, (ii) all
commitments to extend credit under the Existing Credit Agreement shall have been
terminated (it being understood and agreed that, upon execution and delivery of
this Agreement by the Borrower, the Borrower shall be deemed to have elected to
terminate the commitments under the Existing Credit Agreement pursuant to
Section 2.4 thereof and the prior notice required thereunder is hereby waived)
and (iii) all Letters of Credit previously issued and outstanding under the
Existing Credit Agreement shall be continued as Letters of Credit hereunder
pursuant to Section 3.2, and all accrued and unpaid fees in respect thereof
owing prior to the Restatement Effective Date shall have been paid in full in
cash.
 
For the purpose of determining compliance with the conditions specified in this
Section 5.1, each Lender that has signed this Agreement shall be deemed to have
accepted, and to be satisfied with, each document or other matter required under
this Section 5.1 unless the Administrative Agent shall have received written
notice from such Lender prior to the proposed Restatement Effective Date
specifying its objection thereto.


5.2          Conditions to Each Extension of Credit.  The agreement of each
Lender to make any extension of credit requested to be made by it on any date
(including its initial extension of credit) is subject to the satisfaction of
the following conditions precedent:
 
(a)  Representations and Warranties.  Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date (except for representations and warranties which by their terms
expressly relate to a specified date, which representations and warranties shall
be true and correct as of such specified date).
 
(b)  No Default.  No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.
 
Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.
 
 
43

--------------------------------------------------------------------------------

SECTION 6.          AFFIRMATIVE COVENANTS
 
The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or the Administrative Agent hereunder, the Borrower shall and shall
cause each of its Subsidiaries to:
 
6.1          Financial Statements.  Furnish to the Administrative Agent and each
Lender:
 
(a)  as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, a copy of the audited consolidated balance sheet of
the Borrower and its consolidated subsidiaries as at the end of such year and
the related audited consolidated statements of income and of cash flows for such
year, setting forth in each case in comparative form the figures for the
previous year, reported on without a “going concern” or like qualification or
exception, or qualification arising out of the scope of the audit, by Deloitte &
Touche LLP or other independent certified public accountants of nationally
recognized standing; and
 
(b)  as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of the
Borrower, the unaudited consolidated balance sheet of the Borrower and its
consolidated subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year,
certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year‑end audit adjustments).
 
All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods.
 
6.2 Certificates; Other Information.  Furnish to the Administrative Agent and
each Lender (or, in the case of clause (g), to the relevant Lender):
 
(a) concurrently with the delivery of the financial statements referred to in
Section 6.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default,
except as specified in such certificate;
 
(b) concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that, to the
best of each such Responsible Officer’s knowledge, each Loan Party during such
period has observed or performed all of its covenants and other agreements, and
satisfied every condition contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate and (ii) in the case of
quarterly or annual financial statements, (x) a Compliance Certificate
containing all information and calculations necessary for determining compliance
by each Group Member with the provisions of this Agreement referred to therein
as of the last day of the fiscal quarter or fiscal year of the Borrower, as the
case may be, and (y) to the extent not previously disclosed to the
Administrative Agent, (1) a description of any change in the jurisdiction of
organization of any Loan Party, (2) a description of any Person that has become
a Group Member and (3) a description of any Subsidiary that ceases to be an
Excluded Domestic Subsidiary or an Excluded Foreign Subsidiary, in each case
since the date of the most
 
44

--------------------------------------------------------------------------------

recent report delivered pursuant to this clause (y) (or, in the case of the
first such report so delivered, since December 31, 2015);
 
(c)  as soon as available, and in any event no later than 90 days after the end
of each fiscal year of the Borrower, a detailed consolidated budget for the
following fiscal year (including a projected consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of the following fiscal year, the
related consolidated statements of projected cash flow and projected income and
a description of the underlying assumptions applicable thereto) substantially in
the form presented to the Administrative Agent by the Borrower with respect to
the fiscal year ending December 31, 2015 and, as soon as available, significant
revisions, if any, of such budget and projections with respect to such fiscal
year (collectively, the “Budget”), which Budget shall in each case be
accompanied by a certificate of a Responsible Officer stating that such Budget
is based on reasonable estimates, information and assumptions and that such
Responsible Officer has no reason to believe that such Budget is incorrect or
misleading in any material respect;
 
(d)  within 45 days after the end of each fiscal quarter of the Borrower (or 90
days, in the case of the fourth fiscal quarter of each fiscal year), a narrative
discussion and analysis of the financial condition and results of operations of
the Borrower and its Subsidiaries for such fiscal quarter and for the period
from the beginning of the then current fiscal year to the end of such fiscal
quarter, as compared to the portion of the Projections covering such periods and
to the comparable periods of the previous year; provided that the Management’s
Discussion and Analysis section of the Borrower’s period filings under the
Securities and Exchange Act of 1934 shall satisfy this requirement.
 
(e)  within five days after the same are sent, copies of all financial
statements and reports that the Borrower sends to the holders of any class of
its debt securities or public equity securities and, within five days after the
same are filed, copies of all financial statements and reports that the Borrower
may make to, or file with, the SEC;
 
(f)   promptly following receipt thereof, copies of (i) any documents described
in Sections 101(f) or 101(j) of ERISA prepared with respect to any Pension Plan
or (ii) any documents described in Sections 101(f), 101(k) or 101(l) of ERISA
that any Group Member or any ERISA Affiliate may request with respect to any
Multiemployer Plan; provided, that if the relevant Group Members or ERISA
Affiliates have not requested such documents or notices from the administrator
or sponsor of the applicable Multiemployer Plans, then, upon reasonable request
of the Administrative Agent, such Group Member or the ERISA Affiliate shall
promptly make a request for such documents or notices from such administrator or
sponsor and the Borrower shall provide copies of such documents and notices to
the Administrative Agent promptly after receipt thereof; and
 
(g)  promptly, such additional financial and other information as any Lender may
from time to time reasonably request.
 
Documents required to be delivered pursuant to Sections 6.2(e) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrower posts such documents, or provides a link
thereto on the Borrower’s website at http://corporate.wwe.com; or (ii) on which
such documents are transmitted by electronic mail to the Administrative Agent;
provided, that (i) upon written request by the Administrative Agent, the
Borrower shall deliver paper copies of such documents to the Administrative
Agent for further distribution to each Lender until a written request to cease
delivering paper copies is given by the Administrative Agent and (ii) the
Borrower shall notify the Administrative Agent by facsimile or electronic mail
of the posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.  Each
Lender shall be solely responsible for timely accessing posted documents or
requesting delivery of
 
45

--------------------------------------------------------------------------------

paper copies of such documents from the Administrative Agent and maintaining
copies of such documents.
 
6.3          Payment of Obligations.  Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
material obligations of whatever nature, except where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves in conformity with GAAP with respect thereto have been provided on
the books of the relevant Group Member.
 
6.4          Maintenance of Existence; Compliance.  Except as permitted in
Section 7.4, (a)(i) Preserve, renew and keep in full force and effect its
organizational existence and (ii) take all reasonable action to maintain all
rights, privileges and franchises necessary or desirable in the normal conduct
of its business, except, in each case, as otherwise permitted by Section 7.4 and
except, in the case of clause (ii) above, to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect; (b) comply
with all Contractual Obligations and Requirements of Law except to the extent
that failure to comply therewith could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect; and (c) maintain in effect and
enforce policies and procedures designed to ensure  compliance by the Borrower,
its Subsidiaries and their respective directors, officers, employees and agents
with Anti-Corruption Laws and applicable Sanctions.
 
6.5          Maintenance of Property; Insurance.  (a)  Keep all property useful
and necessary in its business in good working order and condition, ordinary wear
and tear excepted and (b) maintain with financially sound and reputable
insurance companies insurance on all its property in at least such amounts and
against at least such risks (but including in any event public liability and
product liability) as are usually insured against in the same general area by
companies engaged in the same or a similar business.
 
6.6          Inspection of Property; Books and Records; Discussions.  (a)  Keep
proper books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit
representatives of the Administrative Agent or any Lender to visit and inspect
any of its properties and examine and make abstracts from any of its books and
records at any reasonable time and as often as may reasonably be desired and to
discuss the business, operations, properties and financial and other condition
of the Group Members with officers and employees of the Group Members and with
their independent certified public accountants; provided that so long as no
Default or Event of Default has occurred and is continuing, such visits shall be
limited to two times per calendar year.
 
6.7           Notices.  Promptly give notice to the Administrative Agent and
each Lender of:
 
(a)  the occurrence of any Default or Event of Default;
 
(b)  any (i) default or event of default under any Contractual Obligation of any
Group Member or (ii) litigation, investigation or proceeding that may exist at
any time between any Group Member and any Governmental Authority, that in either
case, if not cured or if adversely determined, as the case may be, could
reasonably be expected to have a Material Adverse Effect;
 
(c)   any litigation or proceeding affecting any Group Member (i) in which the
amount involved is $10,000,000 or more and not covered by insurance, (ii) in
which injunctive or similar relief is sought that would affect the Borrower or
any of its Subsidiaries in any material respect or (iii) which relates to any
Loan Document;
 
 
46

--------------------------------------------------------------------------------

(d)  the occurrence of any ERISA Event or Foreign Plan Event that, alone or
together with any other ERISA Events and/or Foreign Plan Events that have
occurred, could reasonably be expected to result in liability of any Group
Member or any ERISA Affiliate in an aggregate amount exceeding $5,000,000, as
soon as possible and in any event within 10 days after the Borrower knows or has
reason to know thereof; and
 
(e)  any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.
 
Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.
 
6.8          Environmental Laws.  (a) Comply in all material respects with, and
ensure compliance in all material respects by all tenants and subtenants, if
any, with, all applicable Environmental Laws, and obtain and comply in all
material respects with and maintain, and ensure that all tenants and subtenants
obtain and comply in all material respects with and maintain, any and all
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws.
 
(b)  Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply in all material respects with all lawful orders and directives
of all Governmental Authorities regarding Environmental Laws.
 
6.9          Additional Guarantees.  With respect to any new Subsidiary (other
than any Excluded Domestic Subsidiary, any Excluded Foreign Subsidiary, and, for
greater certainty, excluding any Special Film Entity, the Real Property SPE, any
Specified JV and any Network Entity to the extent that such Network Entity is
unable to guarantee the Obligations pursuant to the terms of its organizational
documents) created or acquired after the Restatement Effective Date by any Group
Member (which for this purpose shall include any Subsidiary that ceases to be
excluded pursuant to the preceding parenthetical after the Restatement Effective
Date), promptly cause such new Subsidiary or reclassified Subsidiary to become a
Subsidiary Guarantor by executing the Joinder Agreement set forth as Exhibit G
hereto (the “Joinder Agreement”).  Without limiting the foregoing, each Group
Member shall execute and deliver, or cause to be executed and delivered to the
Administrative Agent such documents, agreements and instruments, and take or
cause to be taken such further actions, which may be required by law or which
the Administrative Agent may, from time to time, reasonably request to carry out
the terms and conditions of this Agreement and the other Loan Documents and to
ensure the validity of the guarantee created pursuant to Section 10.
 
SECTION 7.         NEGATIVE COVENANTS


The Borrower agrees that, so long as the Commitments remain in effect, any
Letter of Credit remains outstanding or any Loan or other amount is owing to any
Lender or the Administrative Agent hereunder, the Borrower shall not, and shall
not permit any of its Subsidiaries to, directly or indirectly:
 
7.1          Financial Condition Covenants.
 
(a)  Consolidated Leverage Ratio.  Permit the Consolidated Leverage Ratio
determined as of the last day of any period of four consecutive fiscal quarters
of the Borrower to exceed 3.0:1.0.
 
 
47

--------------------------------------------------------------------------------

(b)  Consolidated Interest Coverage Ratio.  Permit the Consolidated Interest
Coverage Ratio determined as of the last day of any period of four consecutive
fiscal quarters of the Borrower to be less than 3.0:1.0.
 
7.2          Indebtedness.  Create, issue, incur, assume, become liable in
respect of or suffer to exist any Indebtedness, except:
 
(a)  Indebtedness of any Loan Party pursuant to any Loan Document;
 
(b)  Indebtedness of the Borrower to any Subsidiary and of any Wholly Owned
Subsidiary Guarantor to the Borrower or any other Subsidiary;
 
(c)  (i) Guarantee Obligations incurred in the ordinary course of business by
the Borrower or any of its Subsidiaries of obligations of any Wholly Owned
Subsidiary Guarantor and (ii) Guarantee Obligations of the Borrower or any of
its Subsidiaries arising from time to time under any of the Assumed Agreements;
 
(d)  Indebtedness outstanding on the Restatement Effective Date and listed on
Schedule 7.2(d) and any refinancings, refundings, renewals or extensions thereof
(without increasing, or shortening the maturity of, the principal amount
thereof);
 
(e)  Indebtedness (including, without limitation, Capital Lease Obligations) of
the Borrower or any of its Subsidiaries to finance the acquisition,
construction, repair, replacement or improvement of fixed or capital assets in
an aggregate principal amount not to exceed $50,000,000 at any one time
outstanding and any refinancings, refundings, renewals or extensions thereof
(without increasing, or shortening the maturity of, the principal amount
thereof); and
 
(f)  other unsecured Indebtedness of the Borrower or any of its Subsidiaries in
an unlimited amount; provided that (i) no Default or Event of Default has
occurred and is continuing and (ii) after giving effect to the incurrence of
such Indebtedness (as if such Indebtedness had been incurred on the last day of
the most recently completed period of four consecutive fiscal quarters of the
Borrower ending prior to such date), the Borrower is, at the time of incurrence
of such Indebtedness,  in pro forma compliance with the covenant set forth in
Section 7.1(a).
 
7.3          Liens.  Create, incur, assume or suffer to exist any Lien upon any
of its property, whether now owned or hereafter acquired, except:
 
(a)  Liens for Taxes not yet due or that are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Borrower or its Subsidiaries, as the case may
be, in conformity with GAAP;
 
(b)  carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business that are not overdue for a
period of more than 30 days or that are being contested in good faith by
appropriate proceedings;
 
(c)  pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;
 
(d)  deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds, guild agreements and other obligations of a like nature
incurred in the ordinary course of business;
 
 
48

--------------------------------------------------------------------------------

(e)  easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrower or any of its Subsidiaries;
 
(f)  Liens in existence on the Restatement Effective Date listed on Schedule
7.3(f), securing Indebtedness permitted by Section 7.2(d) (and Liens securing
any refinancings, refundings, renewals or extensions thereof as permitted
pursuant to Section 7.2(d)), provided that no such Lien is spread to cover any
additional property after the Restatement Effective Date and that the amount of
Indebtedness secured thereby is not increased;
 
(g)  Liens securing Indebtedness of the Borrower or any Subsidiary incurred
pursuant to Section 7.2(e) to finance the acquisition, construction, repair,
replacement or improvement of fixed or capital assets (and Liens securing any
refinancings, refundings, renewals or extensions thereof as permitted pursuant
to Section 7.2(e)); provided that (x) such Liens shall be created substantially
simultaneously with the acquisition of such fixed or capital assets or aircraft,
as the case may be, (y) such Liens do not at any time encumber any property
other than the property financed by such Indebtedness and (z) the amount of
Indebtedness secured thereby is not increased;
 
(h)  any interest or title of a lessor under any lease entered into by the
Borrower or any Subsidiary in the ordinary course of its business and covering
only the assets so leased;
 
(i)  Liens arising in the ordinary course of business from netting services,
overdraft protection, Swap Agreements, cash management agreements and otherwise
in connection with deposit, securities and commodities accounts; and
 
(j)  Liens not otherwise permitted by this Section so long as neither (i) the
aggregate outstanding principal amount of the obligations secured thereby nor
(ii) the aggregate fair market value (determined as of the date such Lien is
incurred) of the assets subject thereto exceeds (as to the Borrower and all
Subsidiaries) $5,000,000 at any one time.
 
7.4          Fundamental Changes.  Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
property or business, except that:
 
(a)  any Subsidiary of the Borrower may be merged or consolidated with or into
the Borrower (provided that the Borrower shall be the continuing or surviving
corporation), with or into any Wholly Owned Subsidiary Guarantor (provided that
the Wholly Owned Subsidiary Guarantor shall be the continuing or surviving
corporation) or into another Subsidiary of the Borrower if neither party to such
merger or consolidation is a Subsidiary Guarantor;
 
(b)  any Subsidiary of the Borrower which is not a Subsidiary Guarantor may
liquidate, wind up or dissolve itself if the Borrower determines in good faith
that such liquidation, wind up or dissolution is in the best interest of the
Borrower and its Subsidiaries;
 
(c)   any Subsidiary of the Borrower may Dispose of any or all of its assets (i)
to the Borrower or any Wholly Owned Subsidiary Guarantor (upon voluntary
liquidation or otherwise) or (ii) pursuant to a Disposition permitted by Section
7.5; and
 
(d)  any Investment expressly permitted by Section 7.8 may be structured as a
merger, consolidation or amalgamation.
 
 
49

--------------------------------------------------------------------------------

7.5          Disposition of Property.  Dispose of any of its property, whether
now owned or hereafter acquired, or, in the case of any Subsidiary, issue or
sell any shares of such Subsidiary’s Capital Stock to any Person, except:
 
(a)  the Disposition of obsolete or worn out property or assets (other than
current assets) no longer used or useful in the ordinary course of business;
 
(b)  any Disposition of Cash Equivalents in exchange for cash or Cash
Equivalents;
 
(c)  any Disposition of property to effect an Investment permitted under Section
7.8(a), (b), (c), (f), (g), (h), (i) or (j);
 
(d)   the sale of inventory in the ordinary course of business;
 
(e)  Dispositions permitted by clause (i) of Section 7.4(c);
 
(f)  the sale or issuance of any Subsidiary’s Capital Stock to the Borrower or
any Wholly Owned Subsidiary Guarantor;
 
(g)  the sale of the Existing Aircraft; and
 
(h)  the Disposition of other property having a fair market value not to exceed
$15,000,000 in the aggregate for any fiscal year of the Borrower.
 
7.6          Restricted Payments.  Declare or pay any dividend (other than
dividends payable solely in common stock of the Person making such dividend) on,
or make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, defeasance, retirement or other
acquisition of, any Capital Stock of any Group Member, whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or property or in obligations of any Group Member
(collectively, “Restricted Payments”), except that:
 
(a)  any Subsidiary may make Restricted Payments to the Borrower or any Wholly
Owned Subsidiary Guarantor; and
 
(b)  the Borrower may make Restricted Payments in an unlimited amount; provided
that (i) no Default or Event of Default has occurred and is continuing; and (ii)
after giving effect to the making of such Restricted Payments, the sum of (x)
the Borrower’s consolidated  unrestricted cash and consolidated Cash Equivalents
plus (y) without duplication of subpart (x) of this sentence, Borrower’s
consolidated investments held in compliance with the WWE Investment Policy as
amended from time to time in compliance with Section 7.8(d),  plus (z) so long
as the conditions set forth in Section 5.2 are satisfied as of such time, the
aggregate unused Commitments, shall be greater than or equal to $75,000,000.
 
7.7          Capital Expenditures.  Make or commit to make any Capital
Expenditure, except Capital Expenditures of the Borrower and its Subsidiaries
not exceeding during the term of this Agreement (commencing on the Restatement
Effective Date):
 
(a)  (i) the amount of Indebtedness incurred under Section 7.2(e) applied to
finance the construction or acquisition of a Media Center or the purchase of
real property, plus (ii) $50,000,000 in the aggregate in connection with the
construction or acquisition of a Media Center or the purchase of real property;
provided that Capital Expenditures made pursuant to this clause (a)(ii) shall
not be funded with
 
50

--------------------------------------------------------------------------------

the proceeds of Indebtedness unless, after giving effect to the incurrence of
such Indebtedness (as if such Indebtedness had been incurred on the last day of
the most recently completed period of four consecutive fiscal quarters of the
Borrower ending prior to such date), the Borrower is, at the time of incurrence
of such Indebtedness, in pro forma compliance with the covenant set forth in
Section 7.1(a); plus
 
(b)  an amount equal to the net cash proceeds from the sale of the Existing
Aircraft in accordance with Section 7.5(g); plus
 
(c)  $150,000,000 in the aggregate in connection with any other Capital
Expenditures; provided that (w) Capital Expenditures in any fiscal year made
pursuant to this clause (c) shall be capped at $30,000,000 (the “Annual
Basket”), (x) the unused amount of the Annual Basket in any fiscal year may be
carried over to the immediately succeeding fiscal year (such amount, the
“Carry-Over Amount”), (y) in any fiscal year, the Borrower may use up to 50% of
the Annual Basket for the immediately succeeding year (such amount, the
“Bring-Forward Amount”) (it being understood that any such usage of the
Bring-Forward Amount in any fiscal year shall reduce the Annual Basket for the
immediately succeeding year on a dollar-for-dollar basis) and (z) any Capital
Expenditures made pursuant to this clause (c) in any fiscal year shall be deemed
to be applied first to the Carry-Over Amount (if any), second to the Annual
Basket and third to the Bring Forward Amount.
 
7.8          Investments.  Make any advance, loan, extension of credit (by way
of guaranty or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any Person
(all of the foregoing, “Investments”), except:
 
(a)  extensions of trade credit in the ordinary course of business;
 
(b)  investments in Cash Equivalents;
 
(c)  investments in certificates of deposit, time deposits, eurodollar time
deposits or overnight bank deposits having maturities of six months or less from
the date of acquisition issued by a Lender that is a commercial bank organized
under the laws of the United States or any state thereof having combined capital
and surplus of not less than $150,000,000;
 
(d)  investments made pursuant to the terms of the WWE Investment Policy as
delivered to the Administrative Agent and the Lenders prior to the Restatement
Effective Date; provided, that any amendment, supplement or modification
(pursuant to a waiver or otherwise) of such policy that is materially adverse to
the Lenders shall be subject to the consent of the Required Lenders;
 
(e)  Guarantee Obligations permitted by Section 7.2;
 
(f)  loans and advances to employees or independent contractors of any Group
Member in the ordinary course of business (including for travel, entertainment
and relocation expenses) in an aggregate amount for all Group Members not to
exceed $1,000,000 at any one time outstanding;
 
(g)  intercompany Investments by any Group Member in the Borrower or any Person
that, prior to such investment, is a Wholly Owned Subsidiary Guarantor;
 
(h)  (x)(i) so long as no Default or Event of Default has occurred and is
continuing and (ii) the Consolidated Leverage Ratio determined as of the last
day of the period of four consecutive fiscal quarters of the Borrower preceding
such Investment is less than 1.5:1.0 after giving pro forma effect to any
borrowing in connection therewith, Investments by the Borrower or any of its
Subsidiaries and (y) at
 
51

--------------------------------------------------------------------------------

any point in time when the Consolidated Leverage Ratio determined as of the last
day of the period of four consecutive fiscal quarters of the Borrower preceding
such Investment is not less than 1.5:1.0 after giving pro forma effect to any
borrowing in connection therewith, additional Investments by the Borrower and
its Subsidiaries not to exceed $25,000,000 at any such time outstanding;
 
(i)  investments consisting of the contribution to one or more Special Film
Entities of Film Assets which existed on the First Amendment Effective Date;
 
(j)  if the Consolidated Leverage Ratio determined as of the last day of the
period of four consecutive fiscal quarters of the Borrower preceding an
applicable Investment is greater than or equal to 1.5:1.0 after giving pro forma
effect to any borrowing in connection therewith, Investments in Special Film
Entities on or after the Restatement Effective Date pursuant to this Section
7.8(j) at any time outstanding after giving pro forma effect to such investments
in an aggregate amount not to exceed $30,000,000 on or after the Restatement
Effective Date; provided that such amount shall be calculated net of any amount
of such Investments (not to exceed the original amount of such investments)
which have been repaid to the Borrower; and
 
(k)  investments in the Real Property SPE to fund payments with respect to
expenses arising under that certain Open-Ended Mortgage, Assignment of Leases
and Rents and Security Agreement (as in effect on the date hereof) that is an
Assumed Agreement not to exceed $5,000,000.
 
7.9          Optional Payments and Modifications of Certain Debt Instruments. 
(a) Make or offer to make any optional or voluntary payment, prepayment,
repurchase or redemption of or otherwise optionally or voluntarily defease or
segregate funds with respect to any Indebtedness incurred pursuant to Section
7.2(d), (e) or (f); provided that this clause (a) shall not be applicable if (i)
no Default or Event of Default has occurred and is continuing and (ii) the
Consolidated Leverage Ratio determined as of the last day of the period of four
consecutive fiscal quarters of the Borrower preceding such optional payment is
less than 1.5:1.0.
 
(b)  Amend, supplement or otherwise modify (pursuant to a waiver or otherwise)
the terms and conditions to any Indebtedness incurred pursuant to Section 7.2(e)
or 7.2(f) in any material respect that is adverse to the Lenders.
 
7.10          Transactions with Affiliates.  Enter into any transaction,
including any purchase, sale, lease or exchange of property, the rendering of
any service or the payment of any management, advisory or similar fees, with any
Affiliate (other than the Borrower or any Wholly Owned Subsidiary Guarantor)
unless such transaction is (a) otherwise permitted under this Agreement, (b) in
the ordinary course of business of the relevant Group Member, and (c) upon fair
and reasonable terms no less favorable to the relevant Group Member than it
would obtain in a comparable arm’s length transaction with a Person that is not
an Affiliate.  For the avoidance of doubt, transactions related to the formation
of the Network Entities, transactions related to the formation of the Special
Film Entities, the Real Property SPE and the Specified JVs and transactions
between the Borrower and its Subsidiaries, on the one hand, and any Network
Entity that is not a Subsidiary or any Special Film Entity or the Real Estate
SPE or any Specified JV, on the other hand, shall not be deemed to be outside of
the ordinary course of business.
 
7.11         Sales and Leasebacks.  Enter into any arrangement with any Person
providing for the leasing by any Group Member of real or personal property that
has been or is to be sold or transferred by such Group Member to such Person or
to any other Person to whom funds have been or are to be advanced by such Person
on the security of such property or rental obligations of such Group Member.
 
 
52

--------------------------------------------------------------------------------

7.12         Swap Agreements.  Enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Subsidiary has actual exposure (other than those in respect of Capital Stock)
and (b) Swap Agreements entered into in order to effectively cap, collar or
exchange interest rates (from fixed to floating rates, from one floating rate to
another floating rate or otherwise) with respect to any interest-bearing
liability or investment of the Borrower or any Subsidiary.
 
7.13         Changes in Fiscal Periods.  Permit the fiscal year of the Borrower
to end on a day other than December 31 or change the Borrower’s method of
determining fiscal quarters.
 
7.14         Negative Pledge Clauses.  Enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of any Group Member
to create, incur, assume or suffer to exist any Lien upon any of its property or
revenues, whether now owned or hereafter acquired, other than (a) this Agreement
and the other Loan Documents and (b) any agreements governing any purchase money
Liens or Capital Lease Obligations or other secured Indebtedness otherwise
permitted under this Agreement (in which case, any prohibition or limitation
shall only be effective against the assets financed thereby).
 
7.15         Clauses Restricting Subsidiary Distributions.  Enter into or suffer
to exist or become effective any consensual encumbrance or restriction on the
ability of any Subsidiary of the Borrower to (a) make Restricted Payments in
respect of any Capital Stock of such Subsidiary held by, or pay any Indebtedness
owed to, the Borrower or any other Subsidiary of the Borrower, (b) make loans or
advances to, or other Investments in, the Borrower or any other Subsidiary of
the Borrower or (c) transfer any of its assets to the Borrower or any other
Subsidiary of the Borrower, except for such encumbrances or restrictions
existing under or by reason of (i) any restrictions existing under the Loan
Documents and (ii) any restrictions with respect to a Subsidiary imposed
pursuant to an agreement that has been entered into in connection with the
Disposition of all or substantially all of the Capital Stock or assets of such
Subsidiary.
 
7.16         Lines of Business.  Enter into any business, either directly or
through any Subsidiary, except for those businesses in which the Borrower and
its Subsidiaries are engaged on the Restatement Effective Date or that are
reasonably related thereto or the businesses of a diversified media and
entertainment company.
 
7.17         Use of Proceeds.  Request any Loan or Letter of Credit, and the
Borrower shall not use, and shall procure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Loan or Letter of Credit (a) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (b) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, to
the extent such activities, businesses or transaction would be prohibited by
Sanctions if conducted by a corporation incorporated in the United States or (c)
in any manner that would result in the violation of  any Sanctions applicable to
any party hereto.
 
SECTION 8.             EVENTS OF DEFAULT
 
If any of the following events shall occur and be continuing:
 
(a)  the Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or the Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, or any other
amount payable hereunder or under any other Loan
 
53

--------------------------------------------------------------------------------

Document, within five days after any such interest or other amount becomes due
in accordance with the terms hereof; or
 
(b)  any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or
 
(c)  any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 6.4(a) (with respect to the
Borrower only), Section 6.7(a) or Section 7 of this Agreement; or
 
(d)  any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after notice to the Borrower from
the Administrative Agent or the Required Lenders; or
 
(e)  any Group Member shall (i) default in making any payment of any principal
of any Indebtedness (including any Guarantee Obligation, but excluding the
Loans) on the scheduled or original due date with respect thereto; or (ii)
default in making any payment of any interest on any such Indebtedness beyond
the period of grace, if any, provided in the instrument or agreement under which
such Indebtedness was created; or (iii) default in the observance or performance
of any other agreement or condition relating to any such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
beneficiary of such Indebtedness (or a trustee or agent on behalf of such holder
or beneficiary) to cause, with the giving of notice if required, such
Indebtedness to become due prior to its stated maturity or (in the case of any
such Indebtedness constituting a Guarantee Obligation) to become payable;
provided, that a default, event or condition described in clause (i), (ii) or
(iii) of this paragraph (e) shall not at any time constitute an Event of Default
unless, at such time, one or more defaults, events or conditions of the type
described in clauses (i), (ii) and (iii) of this paragraph (e) shall have
occurred and be continuing with respect to Indebtedness the aggregate
outstanding principal amount of which is $10,000,000 or more; or
 
(f)  (i) any Group Member shall commence any case, proceeding or other action
(A) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding‑up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets; or (ii) there shall be commenced against any
Group Member any case, proceeding or other action of a nature referred to in
clause (i) above that (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed or undischarged for
a period of 60 days; or (iii) there shall be commenced against any Group Member
any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) any Group Member
shall take any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the acts set forth in clause (i), (ii), or (iii)
above; or (v) any Group Member shall generally not, or shall be unable to, or
shall admit in writing its inability to, pay its debts as they become due; or
(vi) or any Group Member shall make a general assignment for the benefit of its
creditors; or
 
 
54

--------------------------------------------------------------------------------

(g)  (i) an ERISA Event and/or a Foreign Plan Event shall have occurred; (ii) a
trustee shall be appointed by a United States district court to administer any
Pension Plan; (iii) the PBGC shall institute proceedings to terminate any
Pension Plan or Multiemployer Plan; (iv) any Group Member or any of their
respective ERISA Affiliates shall have been notified by the sponsor of a
Multiemployer Plan that it has incurred or will be assessed Withdrawal Liability
to such Multiemployer Plan and such entity does not have reasonable grounds for
contesting such Withdrawal Liability or is not contesting such Withdrawal
Liability in a timely and appropriate manner; and in each case in clauses (i)
through (iv) above, such event or condition, together with all other such events
or conditions, if any, could reasonably be expected to result in a Material
Adverse Effect; or
 
(h)  one or more judgments or decrees shall be entered against any Group Member
involving in the aggregate a liability (not paid or fully covered by insurance
as to which the relevant insurance company has acknowledged coverage) of
$10,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 30 days from the
entry thereof; or
 
(i)  any material provision of any Loan Document, including the guarantee
contained in Section 10 (other than as expressly permitted hereunder), shall
cease for any reason to be in full force and effect or any Loan Party or any
Affiliate of any Loan Party shall so assert; or
 
(j)  (i) the Permitted Holders shall cease to have the power to vote or direct
the voting of securities having a majority of the voting power for the election
of directors of the Borrower (determined on a fully diluted basis); (ii) the
Control Trigger shall occur; or (iii) the board of directors of the Borrower
shall cease to consist of a majority of Continuing Directors;
 
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents (including all amounts of L/C Obligations, whether or
not the beneficiaries of the then outstanding Letters of Credit shall have
presented the documents required thereunder) shall immediately become due and
payable, and (B) if such event is any other Event of Default, either or both of
the following actions may be taken:  (i) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrower declare the
Commitments to be terminated forthwith, whereupon the Commitments shall
immediately terminate; and (ii) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents (including all amounts of L/C Obligations, whether or
not the beneficiaries of the then outstanding Letters of Credit shall have
presented the documents required thereunder) to be due and payable forthwith,
whereupon the same shall immediately become due and payable.  With respect to
all Letters of Credit with respect to which presentment for honor shall not have
occurred at the time of an acceleration pursuant to this paragraph, the Borrower
shall at such time deposit in a cash collateral account opened by the
Administrative Agent an amount equal to the aggregate then undrawn and unexpired
amount of such Letters of Credit.  Amounts held in such cash collateral account
shall be applied by the Administrative Agent to the payment of drafts drawn
under such Letters of Credit, and the unused portion thereof after all such
Letters of Credit shall have expired or been fully drawn upon, if any, shall be
applied to repay other obligations of the Borrower hereunder and under the other
Loan Documents.  After all such Letters of Credit shall have expired or been
fully drawn upon, all Reimbursement Obligations shall have been satisfied and
all other obligations of the Borrower hereunder and under the other Loan
Documents shall have been paid in full, the balance, if any, in such cash
collateral account shall be returned to the Borrower (or such other Person as
may be lawfully entitled
 
55

--------------------------------------------------------------------------------

thereto).  Except as expressly provided above in this Section, presentment,
demand, protest and all other notices of any kind are hereby expressly waived by
the Borrower.
 
SECTION 9.            THE AGENTS


9.1          Appointment.  Each Lender hereby irrevocably designates and
appoints the Administrative Agent as the agent of such Lender under this
Agreement and the other Loan Documents, and each such Lender irrevocably
authorizes the Administrative Agent, in such capacity, to take such action on
its behalf under the provisions of this Agreement and the other Loan Documents
and to exercise such powers and perform such duties as are expressly delegated
to the Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental
thereto.   Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.
 
9.2          Delegation of Duties.  The Administrative Agent may execute any of
its duties under this Agreement and the other Loan Documents by or through
agents or attorneys‑in‑fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties.  The Administrative Agent
shall not be responsible for the negligence or misconduct of any agents or
attorneys in‑fact selected by it with reasonable care.
 
9.3          Exculpatory Provisions.  Neither any Agent nor any of their
respective officers, directors, employees, agents, advisors, attorneys‑in‑fact
or affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder.  The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.
 
9.4          Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely, and shall be fully protected in relying, upon any
instrument, writing, resolution, notice, consent, certificate, affidavit,
letter, telecopy or email message, statement, order or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including counsel to the Borrower), independent accountants and
other experts selected by the Administrative Agent.  The Administrative Agent
may deem and treat the payee of any Note as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent.  The Administrative Agent shall
be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless it shall first receive such advice
or concurrence of the Required Lenders (or, if so specified by this Agreement,
all Lenders) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be
 
56

--------------------------------------------------------------------------------

incurred by it by reason of taking or continuing to take any such action.  The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders (or, if so specified by this
Agreement, all Lenders), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Loans.
 
9.5          Notice of Default.  The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
unless the Administrative Agent has received notice from a Lender or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”.  In the event
that the Administrative Agent receives such a notice, the Administrative Agent
shall give notice thereof to the Lenders.  The Administrative Agent shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders); provided that unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of the Lenders.
 
9.6          Non-Reliance on Agents and Other Lenders.  Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, advisors, attorneys‑in‑fact or affiliates have
made any representations or warranties to it and that no act by any Agent
hereafter taken, including any review of the affairs of a Loan Party or any
affiliate of a Loan Party, shall be deemed to constitute any representation or
warranty by any Agent to any Lender.  Each Lender represents to the Agents that
it has, independently and without reliance upon any Agent or any other Lender,
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement.  Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates.  Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, advisors, attorneys‑in‑fact
or affiliates.
 
9.7          Indemnification.  The Lenders agree to indemnify each Agent and its
officers, directors, employees, affiliates, agents, advisors and controlling
persons (each, an “Agent Indemnitee”)  (to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so), ratably
according to their respective Aggregate Exposure Percentages in effect on the
date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such Aggregate Exposure Percentages immediately prior to such date), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent Indemnitee in
any way relating to or arising out of, the Commitments, this Agreement, any of
the other Loan Documents or any documents contemplated by or referred to herein
or therein or the transactions contemplated hereby or thereby or any
 
57

--------------------------------------------------------------------------------

action taken or omitted by such Agent Indemnitee under or in connection with any
of the foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from such Agent Indemnitee’s gross negligence or willful misconduct.  The
agreements in this Section shall survive the termination of this Agreement and
the payment of the Loans and all other amounts payable hereunder.
 
9.8          Agent in Its Individual Capacity.  Each Agent and its affiliates
may make loans to, accept deposits from and generally engage in any kind of
business with any Loan Party as though such Agent were not an Agent.  With
respect to its Loans made or renewed by it and with respect to any Letter of
Credit issued or participated in by it, each Agent shall have the same rights
and powers under this Agreement and the other Loan Documents as any Lender and
may exercise the same as though it were not an Agent, and the terms “Lender” and
“Lenders” shall include each Agent in its individual capacity.
 
9.9          Successor Administrative Agent.  The Administrative Agent may
resign as Administrative Agent upon 10 days’ notice to the Lenders and the
Borrower.  If the Administrative Agent shall resign as Administrative Agent
under this Agreement and the other Loan Documents, then the Required Lenders
shall appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default with respect to the Borrower
shall have occurred and be continuing) be subject to approval by the Borrower
(which approval shall not be unreasonably withheld or delayed), whereupon such
successor agent shall succeed to the rights, powers and duties of the
Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans.  If no successor agent has accepted appointment as
Administrative Agent by the date that is 10 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above.  After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 9 and of
Section 11.5 shall continue to inure to its benefit.  If the Administrative
Agent resigns under this Section 9.9, then the Administrative Agent shall also
resign as an Issuing Lender.  Upon the appointment of a successor Administrative
Agent hereunder, such successor or any other Issuing Lender appointed pursuant
to the terms hereunder shall (i) succeed to all of the rights, powers,
privileges and duties of the retiring Administrative Agent as the retiring
Issuing Lender and the retiring Administrative Agent shall be discharged from
all of its respective duties and obligations as Issuing Lender under the Loan
Documents, and (ii) issue letters of credit in substitution for the Letters of
Credit issued by the retiring Administrative Agent, if any, outstanding at the
time of such succession or make other arrangement reasonably satisfactory to the
retiring Administrative Agent to effectively assume the obligations of the
retiring Administrative Agent with respect to such Letters of Credit.   
 
9.10          Documentation Agent and Syndication Agent.  Neither the
Documentation Agent nor the Syndication Agent shall have any duties or
responsibilities hereunder in its capacity as such.
 
SECTION 10.              GUARANTEE
 
10.1          Guarantee.
 
(i)  Each of the Subsidiary Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Administrative Agent, for the
ratable benefit of the Lender Parties and their respective successors,
indorsees, transferees and assigns permitted hereunder, the prompt and complete
 
58

--------------------------------------------------------------------------------

payment and performance by the Loan Parties when due (whether at the stated
maturity, by acceleration or otherwise) of the Obligations (other than, with
respect to any Subsidiary Guarantor, any Excluded Swap Obligations of such
Subsidiary Guarantor).
 
(ii)  Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Subsidiary Guarantor under this
Section 10.1 and under the other Loan Documents shall in no event exceed the
amount which is permitted under applicable federal and state laws relating to
the insolvency of debtors (after giving effect to the right of contribution
established in Section 10.2).
 
(iii)  Each Subsidiary Guarantor agrees that the Obligations may at any time and
from time to time exceed the amount of the liability of such Subsidiary
Guarantor hereunder without impairing the guarantee contained in this Section 10
or affecting the rights and remedies of the Administrative Agent or any Lender
hereunder.
 
(iv)  The guarantee contained in this Section 10 shall remain in full force and
effect until all the Obligations and the obligations of each Subsidiary
Guarantor under the guarantee contained in this Section 10 shall have been
satisfied by payment in full, no Letter of Credit shall be outstanding and the
Commitments shall be terminated, notwithstanding that from time to time during
the term of this Agreement the Loan Parties may be free from any Obligations.
 
(v)  No payment made by any Loan Party, any of the Subsidiary Guarantors, any
other guarantor or any other Person or received or collected by the
Administrative Agent or any Lender Party from any Loan Party, any of the
Subsidiary Guarantors, any other guarantor or any other Person by virtue of any
action or proceeding or any set-off or appropriation or application at any time
or from time to time in reduction of or in payment of the Obligations shall be
deemed to modify, reduce, release or otherwise affect the liability of any
Subsidiary Guarantor hereunder which shall, notwithstanding any such payment
(other than any payment made by such Subsidiary Guarantor in respect of the
Obligations or any payment received or collected from such Subsidiary Guarantor
in respect of the Obligations), remain liable for the Obligations up to the
maximum liability of such Subsidiary Guarantor hereunder until the Obligations
are paid in full, no Letter of Credit shall be outstanding and the Commitments
are terminated.
 
10.2         Right of Contribution.  Each Subsidiary Guarantor hereby agrees
that to the extent that a Subsidiary Guarantor shall have paid more than its
proportionate share of any payment made hereunder, such Subsidiary Guarantor
shall be entitled to seek and receive contribution from and against any other
Subsidiary Guarantor hereunder which has not paid its proportionate share of
such payment.  Each Subsidiary Guarantor’s right of contribution shall be
subject to the terms and conditions of Section 10.3.  The provisions of this
Section 10.2 shall in no respect limit the obligations and liabilities of any
Subsidiary Guarantor to the Administrative Agent and the Lenders, and each
Subsidiary Guarantor shall remain liable to the Administrative Agent and the
Lender Parties for the full amount guaranteed by such Subsidiary Guarantor
hereunder.
 
10.3         No Subrogation.  Notwithstanding any payment made by any Subsidiary
Guarantor hereunder or any set-off or application of funds of any Subsidiary
Guarantor by the Administrative Agent or any Lender Party, no Subsidiary
Guarantor shall be entitled to be subrogated to any of the rights of the
Administrative Agent or any Lender Party against any Loan Party, any of the
Subsidiary Guarantors or any collateral security or guarantee or right of offset
held by the Administrative Agent or any Lender Party for the payment of the
Obligations, nor shall any Subsidiary Guarantor seek or be entitled to seek any
contribution or reimbursement from any Loan Party or any of the Subsidiary
Guarantors in respect of payments made by such Subsidiary Guarantor hereunder,
until all amounts owing to the Administrative Agent and the Lender Parties by
the Borrowers and the other applicable Loan
 
59

--------------------------------------------------------------------------------

Parties on account of the Obligations are paid in full, no Letter of Credit
shall be outstanding and the Commitments are terminated.  If any amount shall be
paid to any Subsidiary Guarantor on account of such subrogation rights at any
time when all of the Obligations shall not have been paid in full, such amount
shall be held by such Subsidiary Guarantor in trust for the Administrative Agent
and the Lender Parties, segregated from other funds of such Subsidiary
Guarantor, and shall, forthwith upon receipt by such Subsidiary Guarantor, be
turned over to the Administrative Agent in the exact form received by such
Subsidiary Guarantor (duly indorsed by such Subsidiary Guarantor to the
Administrative Agent, if required), to be applied against the Obligations,
whether matured or unmatured, in accordance with the terms of this Agreement.
 
10.4         Amendments, etc. with Respect to the Obligations.  Each Subsidiary
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Subsidiary Guarantor and without notice to or
further assent by any Subsidiary Guarantor, any demand for payment of any of the
Obligations made by the Administrative Agent or any Lender Party may be
rescinded by the Administrative Agent or such Lender Party and any of the
Obligations continued, and the Obligations, or the liability of any other Person
upon or for any part thereof, or any collateral security or guarantee therefor
or right of offset with respect thereto, may, from time to time, in whole or in
part, be renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Administrative Agent or any Lender Party, and
this Agreement and the other Loan Documents and any other documents executed and
delivered in connection herewith or therewith may be amended, modified,
supplemented or terminated, in whole or in part, as the Administrative Agent (or
the Required Lenders or all Lenders, as the case may be) may deem advisable from
time to time, and any guarantee or right of offset at any time held by any Agent
or Lender Party for the payment of the Obligations may be sold, exchanged,
waived, surrendered or released.
 
10.5         Guarantee Absolute and Unconditional.  Each Subsidiary Guarantor
waives any and all notice of the creation, renewal, extension or accrual of any
of the Obligations and notice of or proof of reliance by the Administrative
Agent or any Lender Party upon the guarantee contained in this Section 10 or
acceptance of the guarantee contained in this Section 10; the Obligations, and
any of them, shall conclusively be deemed to have been created, contracted or
incurred, or renewed, extended, amended or waived, in reliance upon the
guarantee contained in this Section 10 and all dealings between any Loan Party
and any of the Subsidiary Guarantors, on the one hand, and the Agents and the
Lender Parties, on the other hand, likewise shall be conclusively presumed to
have been had or consummated in reliance upon the guarantee contained in this
Section 10.  Each Subsidiary Guarantor waives diligence, presentment, protest,
demand for payment and notice of default or nonpayment to or upon any Loan Party
or any of the Subsidiary Guarantors with respect to the Obligations.  Each
Subsidiary Guarantor understands and agrees that the guarantee contained in this
Section 10 shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (a) the validity or enforceability of
this Agreement or any other Loan Document, any of the Obligations or right of
offset with respect thereto at any time or from time to time held by any of the
Agents or any Lender Party, (b) any defense, set-off or counterclaim (other than
a defense of payment or performance) which may at any time be available to or be
asserted by any Loan Party or any other Person against any Agent or Lender
Party, or (c) any other circumstance whatsoever (with or without notice to or
knowledge of such Loan Party or such Subsidiary Guarantor) which constitutes, or
might be construed to constitute, an equitable or legal discharge of such
Borrower or applicable Loan Party, as the case may be, for the Obligations, or
of such Subsidiary Guarantor under the guarantee contained in this Section 10,
in bankruptcy or in any other instance.  When making any demand hereunder or
otherwise pursuing its rights and remedies hereunder against any Guarantor, the
Administrative Agent or any Lender Party may, but shall be under no obligation
to, make a similar demand on or otherwise pursue such rights and remedies as it
may have against any Loan Party, any other Subsidiary Guarantor, or any other
Person or guarantee for the Obligations or any right of offset
60

--------------------------------------------------------------------------------

with respect thereto, and any failure by the Administrative Agent or any Lender
Party to make any such demand, to pursue such other rights or remedies or to
collect any payments from any Loan Party, any other Guarantor, or guarantee or
to exercise any such right of offset, or any release of any Loan Party, any
other Guarantor, or any other Person or guarantee or right of offset, shall not
relieve any Guarantor of any obligation or liability hereunder, and shall not
impair or affect the rights and remedies, whether express, implied or available
as a matter of law, of the Administrative Agent or any Lender Party against any
Subsidiary Guarantor.  For the purposes hereof “demand” shall include the
commencement and continuance of legal proceedings relating to this guarantee or
the Obligations.
 
10.6         Reinstatement.  The guarantee contained in this Section 10 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any Lender
Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of any Loan Party, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, any
Loan Party or any substantial part of its property, or otherwise, all as though
such payments had not been made.
 
10.7         Payments.  Each Subsidiary Guarantor hereby guarantees that
payments hereunder will be paid to the Administrative Agent without set-off or
counterclaim at the Funding Office.
 
10.8         Keepwell.  Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally, and irrevocably undertakes to provide
such funds or other support as may be needed from time to time by each other
Loan Party to honor all of its obligations under this Section 10 in respect of
any Specified Swap Agreement (provided, however, that each Qualified ECP
Guarantor shall only be liable under this Section 10.8 for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Section 10.8, or otherwise under this Section 10, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount).  The obligations of each Qualified ECP Guarantor under
this Section 10.8 shall remain in full force and effect until such time as such
Qualified ECP Guarantor is released from its Obligations hereunder.  Each
Qualified ECP Guarantor intends that this Section 10.8 constitute, and this
Section 10.8 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Subsidiary Guarantor for all purposes
of section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
 
SECTION 11.           MISCELLANEOUS


11.1         Amendments and Waivers.  Neither this Agreement, any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 11.1.  The
Required Lenders and each Loan Party party to the relevant Loan Document may,
or, with the written consent of the Required Lenders, the Administrative Agent
and each Loan Party party to the relevant Loan Document may, from time to time,
(a) enter into written amendments, supplements or modifications hereto and to
the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Loan Parties hereunder or thereunder or (b) waive, on such
terms and conditions as the Required Lenders or the Administrative Agent, as the
case may be, may specify in such instrument, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive the principal amount or extend the
final scheduled date of maturity of any Loan, reduce the stated rate of any
interest or fee payable hereunder (except (x) in connection with the waiver of
applicability of any post-default increase in interest rates and (y) that any
amendment or modification of defined terms used in the financial covenants in
this Agreement shall not constitute a reduction in the rate of interest or fees
for purposes of this clause (i)) or extend the scheduled
 
61

--------------------------------------------------------------------------------

date of any payment thereof, or increase the amount or extend the expiration
date of any Lender’s Commitment, in each case without the written consent of
each Lender directly affected thereby; (ii) eliminate or reduce the voting
rights of any Lender under this Section 11.1 without the written consent of such
Lender; (iii) amend, modify or waive Section 2.12(a), 2.12(b) or 11.7(a) in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of all Lenders; (iv) amend, modify or waive the
definition of “Required Lenders” or any other voting provision hereof specifying
the number or percentage of Lenders required to waive, amend or modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of all Lenders; (v) consent to the assignment or
transfer by the Borrower of any of its rights and obligations under this
Agreement and the other Loan Documents or release all or substantially all of
the Subsidiary Guarantors from their obligations under Section 10, in each case
without the written consent of all Lenders; (vi) amend, modify or waive any
provision of Section 10 or any other provision of any Loan Document that affects
the Administrative Agent without the written consent of the Administrative
Agent; or (vii) amend, modify or waive any provision of Section 3 without the
written consent of the Issuing Lender.  Any such waiver and any such amendment,
supplement or modification shall apply equally to each of the Lenders and shall
be binding upon the Loan Parties, the Lenders, the Administrative Agent and all
future holders of the Loans.  In the case of any waiver, the Loan Parties, the
Lenders and the Administrative Agent shall be restored to their former position
and rights hereunder and under the other Loan Documents, and any Default or
Event of Default waived shall be deemed to be cured and not continuing; but no
such waiver shall extend to any subsequent or other Default or Event of Default,
or impair any right consequent thereon.
 
11.2         Notices.  All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received, addressed as follows in the case of the Borrower and the
Administrative Agent, and as set forth in an administrative questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto:
 
Borrower:
World Wrestling Entertainment, Inc.
1241 East Main Street
Stamford, CT 06902
Attention: Chief Financial Officer
Telecopy: 203-353-0236
Telephone: 203-352-8600

with a copy to:

World Wrestling Entertainment, Inc.
1241 East Main Street
Stamford, CT 06902
Attention: General Counsel
Telecopy: 203-353-0236
Telephone: 203-352-8600
    
Administrative Agent:
JPMorgan Chase Bank, N.A.
Loan Operations
10 South LaSalle Street
Floor 7
Chicago, IL 60603

 
 
62

--------------------------------------------------------------------------------

 
Attention: Cheryl Lyons
 
Telecopy: 844-490-5663
 
Telephone: 312-732-2593
 
Email:  jpm.agency.servicing.1@jpmorgan.com


; provided that any notice, request or demand to or upon the Administrative
Agent or the Lenders shall not be effective until received.
 
Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
 
11.3         No Waiver; Cumulative Remedies.  No failure to exercise and no
delay in exercising, on the part of the Administrative Agent or any Lender, any
right, remedy, power or privilege hereunder or under the other Loan Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
 
11.4         Survival of Representations and Warranties.  All representations
and warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.
 
11.5         Payment of Expenses and Taxes.  The Borrower agrees (a) to pay or
reimburse the Administrative Agent and its Affiliates for all their costs and
expenses incurred in connection with the development, preparation and execution
of, and any amendment, supplement or modification to, this Agreement and the
other Loan Documents and any other documents prepared in connection herewith or
therewith, and the consummation and administration of the transactions
contemplated hereby and thereby, including the reasonable fees and disbursements
of counsel to the Administrative Agent and its Affiliates and filing and
recording fees and expenses, with statements with respect to the foregoing to be
submitted to the Borrower prior to the Restatement Effective Date (in the case
of amounts to be paid on the Restatement Effective Date) and from time to time
thereafter on a quarterly basis or such other periodic basis as the
Administrative Agent shall deem appropriate, (b) to pay or reimburse each Lender
and the Administrative Agent for all its costs and expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement, the other Loan Documents and any such other documents, including the
fees and disbursements of counsel (including the allocated fees and expenses of
in-house counsel) to each Lender and of counsel to the Administrative Agent, (c)
to pay, indemnify, and hold each Lender and the Administrative Agent harmless
from, any and all recording and filing fees and any and all liabilities with
respect to, or resulting from any delay in paying, stamp, excise and other
Taxes, if any, that may be payable or determined to be payable in connection
with the execution and delivery of, or consummation or administration of any of
the transactions contemplated by, or any amendment, supplement or modification
of, or any waiver or consent under or in respect of, this Agreement, the other
Loan Documents and any such other documents, and (d) to pay, indemnify, and hold
each Lender and the Administrative Agent and their respective officers,
directors, employees, affiliates, agents, advisors and controlling persons
(each, an “Indemnitee”) harmless from and against any
 
63

--------------------------------------------------------------------------------

and all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement, the other Loan Documents and any such other
documents, including any of the foregoing relating to the use of proceeds of the
Loans or the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of any Group Member or any of the
Properties and the reasonable fees and expenses of legal counsel in connection
with claims, actions or proceedings by any Indemnitee against any Loan Party
under any Loan Document (all the foregoing in this clause (d), collectively, the
“Indemnified Liabilities”), provided, that the Borrower shall have no obligation
hereunder to any Indemnitee with respect to Indemnified Liabilities to the
extent such Indemnified Liabilities are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of such Indemnitee, and provided, further, that
this Section 11.5(d) shall not apply with respect to Taxes other than any Taxes
that represent losses or damages arising from any non-Tax claim.  Without
limiting the foregoing, and to the extent permitted by applicable law, the
Borrower agrees not to assert and to cause its Subsidiaries not to assert, and
hereby waives and agrees to cause its Subsidiaries to waive, all rights for
contribution or any other rights of recovery with respect to all claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature, under or related to Environmental Laws, that any of
them might have by statute or otherwise against any Indemnitee.  All amounts due
under this Section 11.5 shall be payable not later than 10 days after written
demand therefor.  The agreements in this Section 11.5 shall survive the
termination of this Agreement and the repayment of the Loans and all other
amounts payable hereunder.
 
11.6         Successors and Assigns; Participations and Assignments.  (a)  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any affiliate of the Issuing Lender that issues any Letter of
Credit), except that (i) the Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by the Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section.


(b)(i)  Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”), other than a
natural person or the Borrower or any of its Affiliates, all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans at the time owing to it) with the prior written
consent of:


(A) the Borrower (such consent not to be unreasonably withheld or delayed),
provided that no consent of the Borrower shall be required for an assignment to
a Lender, an affiliate of a Lender, an Approved Fund (as defined below) or, if
an Event of Default has occurred and is continuing, any other Person; and
provided, further, that the Borrower shall be deemed to have consented to any
such assignment unless the Borrower shall object thereto by written notice to
the Administrative Agent within five Business Days after having received notice
thereof;


(B) the Administrative Agent (such consent not to be unreasonably withheld or
delayed); and


(C) the Issuing Lender (such consent not to be unreasonably withheld or
delayed).


(ii) Assignments shall be subject to the following additional conditions:
 
64

--------------------------------------------------------------------------------

(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent (such consent not to be unreasonably withheld or delayed), provided that
(1) no such consent of the Borrower shall be required if an Event of Default has
occurred and is continuing and (2) such amounts shall be aggregated in respect
of each Lender and its affiliates or Approved Funds, if any;


(B) (1) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 and (2) the assigning Lender shall have paid in
full any amounts owing by it to the Administrative Agent; and


(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.


For the purposes of this Section 11.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
affiliate of a Lender or (c) an entity or an affiliate of an entity that
administers or manages a Lender.


(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obliga-tions under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.13,
2.14, 2.15 and 11.5).  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 11.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.


(iv)  The Administrative Agent, acting for this purpose as an agent of the
Borrower (and such agency being solely for tax purposes), shall maintain at one
of its offices a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amount (and related interest amounts) of the
Loans, L/C Obligations and amounts due under Section 3, owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent,
the Issuing Lender and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower,
 
65

--------------------------------------------------------------------------------

any Agent and any Lender (with respect to itself), at any reasonable time from
time to time upon reasonable prior notice. This Section 11.6(b)(iv) shall be
construed so that all Loans are at all times maintained in “registered form”
within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and
any related Treasury regulations (or any other relevant or successor provisions
of the Code or of such Treasury regulations).


(v)  Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.


(c)  Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitments and the Loans
owing to it); provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, and (iii) the
Borrower, the Administrative Agent, the Issuing Lender and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.  Any agreement
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement may provide that such Lender will not, without the consent
of the Participant, agree to any amendment, modification or waiver that (i)
requires the consent of each Lender directly affected thereby pursuant to the
proviso to the second sentence of Section 11.1 and (ii) directly affects such
Participant.  The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.13, 2.14 and 2.15 (subject to the requirements and
limitations therein, including the requirements under Section 2.14(f) (it being
understood that the documentation required under Section 2.14(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (i) agrees to be subject to the
provisions of Sections 2.13 and 2.14 as if it were an assignee under
paragraph (b) of this Section and (ii) shall not be entitled to receive any
greater payment under Sections 2.13 or 2.14, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from an adoption of
or any change in any Requirement of Law or in the interpretation or application
thereof or compliance by any Lender with any request or directive (whether or
not having the force of law) from any central bank or other Governmental
Authority made subsequent to the Original Closing Date that occurs after the
Participant acquired the applicable participation.  To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 11.7(b)
as though it were a Lender, provided such Participant shall be subject to
Section 11.7 (a) as though it were a Lender.  Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such Commitment, Loan, Letter of Credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant
 
66

--------------------------------------------------------------------------------

Register shall be conclusive absent manifest error, and such Lender shall treat
each person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary.
 
(d)  Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.


(e)  The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.
 
(f)  Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent and without regard to the
limitations set forth in Section 11.6(b).  Each of the Borrower, each Lender and
the Administrative Agent hereby confirms that it will not institute against a
Conduit Lender or join any other Person in instituting against a Conduit Lender
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any state bankruptcy or similar law, for one year and one day
after the payment in full of the latest maturing commercial paper note issued by
such Conduit Lender; provided, however, that each Lender designating any Conduit
Lender hereby agrees to indemnify, save and hold harmless each other party
hereto for any loss, cost, damage or expense arising out of its inability to
institute such a proceeding against such Conduit Lender during such period of
forbearance.
 
11.7         Adjustments; Set‑off.  (a) Except to the extent that this Agreement
or a court order expressly provides for payments to be allocated to a particular
Lender, if any Lender (a “Benefitted Lender”) shall receive any payment of all
or part of the Obligations owing to it (other than in connection with an
assignment made pursuant to Section 11.6), in a greater proportion than any such
payment received by any other Lender, if any, in respect of the Obligations
owing to such other Lender, such Benefitted Lender shall purchase for cash from
the other Lenders a participating interest in such portion of the Obligations
owing to each such other Lender as shall be necessary to cause such Benefitted
Lender to share the excess payment ratably with each of the Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefitted Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest; provided further that to the extent prohibited
by applicable law as described in the definition of “Excluded Swap Obligation,”
no amounts received from, or set off with respect to, any Guarantor shall be
applied to any Excluded Swap Obligations of such Guarantor.
 
(b)  In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without notice to the Borrower, any such notice
being expressly waived by the Borrower to the extent permitted by applicable
law, upon any Obligations becoming due and payable by the Borrower (whether at
the stated maturity, by acceleration or otherwise), to apply to the payment of
such Obligations, by setoff or otherwise, any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender, any affiliate thereof or any of their respective branches
or agencies to or for the credit or the account of the Borrower.  Each Lender
agrees promptly to notify the Borrower and the
 
67

--------------------------------------------------------------------------------

Administrative Agent after any such application made by such Lender, provided
that the failure to give such notice shall not affect the validity of such
application.
 
11.8         Counterparts.  This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement by email
or facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.  A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.
 
11.9         Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
11.10       Integration.  This Agreement and the other Loan Documents represent
the entire agreement of the Borrower, the Administrative Agent and the Lenders
with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to the subject matter hereof not expressly set
forth or referred to herein or in the other Loan Documents.
 
11.11       GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
11.12       Submission To Jurisdiction; Waivers.  The Borrower hereby
irrevocably and unconditionally:
 
(a)  submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive jurisdiction of the courts of the State of New York, the courts of the
United States for the Southern District of New York, and appellate courts from
any thereof;
 
(b)  consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
 
(c)  agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 11.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;
 
(d)  agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
 
(e)  waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
 
68

--------------------------------------------------------------------------------

11.13       Acknowledgements.  The Borrower hereby acknowledges that:
 
(a)  it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents;
 
(b)  neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
Administrative Agent and Lenders, on one hand, and the Borrower, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and
 
(c)  no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.
 
11.14       Releases of Guarantees.  (a) Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Lender (without requirement of
notice to or consent of any Lender except as expressly required by Section 11.1)
to take any action requested by the Borrower having the effect of releasing any
guarantee obligations (i) to the extent necessary to permit consummation of any
transaction not prohibited by any Loan Document or that has been consented to in
accordance with Section 11.1 or (ii) under the circumstances described in
paragraph (b) below.
 
(b)  At such time as the Loans, the Reimbursement Obligations and the other
obligations under the Loan Documents (other than obligations under or in respect
of Specified Swap Agreements or Specified Cash Management Agreements) shall have
been paid in full, the Commitments have been terminated and no Letters of Credit
shall be outstanding, any guarantee created under Section 9 shall be released.
 
11.15       Confidentiality.  Each of the Administrative Agent, each Issuing
Lender and each Lender agrees to keep confidential all Information (as defined
below); provided that nothing herein shall prevent the Administrative Agent, the
Issuing Lender or any Lender from disclosing any such Information (a) to the
Administrative Agent, any other Issuing Lender, any other Lender or any
affiliate thereof, (b) subject to an agreement to comply with the provisions of
this Section, to any actual or prospective Transferee or any direct or indirect
counterparty to any Swap Agreement (or any professional advisor to such
counterparty), (c) to its employees, directors, agents, attorneys, accountants
and other professional advisors or those of any of its affiliates, (d) upon the
request or demand of any Governmental Authority, (e) in response to any order of
any court or other Governmental Authority or as may otherwise be required
pursuant to any Requirement of Law, (f) if requested or required to do so in
connection with any litigation or similar proceeding, (g) that has been publicly
disclosed, (h) to the National Association of Insurance Commissioners or any
similar organization or any nationally recognized rating agency that requires
access to information about a Lender’s investment portfolio in connection with
ratings issued with respect to such Lender, (i) in connection with the exercise
of any remedy hereunder or under any other Loan Document, or (j) if agreed by
the Borrower in its sole discretion, to any other Person. “Information” means
all information received from the Borrower relating to the Borrower or its
business, other than any such information that is available to the
Administrative Agent, any Issuing Lender or any Lender on a non-confidential
basis prior to disclosure by the Borrower and other than information pertaining
to this Agreement routinely provided by arrangers to data service providers,
including league table providers, that serve the lending industry; provided that
in the case of information received from the Borrower after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section 10.15 shall be considered to have complied with its obligation
to do so if such Person has
 
69

--------------------------------------------------------------------------------

exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
 
Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.
 
All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities.  Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.
 
11.16       WAIVERS OF JURY TRIAL.  THE BORROWER, THE ADMINISTRATIVE AGENT AND
THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AND FOR ANY COUNTERCLAIM THEREIN.
 
11.17       USA PATRIOT Act.  Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the
Patriot Act.
 
11.18       Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section 11.18 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon to the date of repayment, shall have been received by such
Lender.
 
11.19       Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
 
 
70

--------------------------------------------------------------------------------

(a)  the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
 
(b)  the effects of any Bail-In Action on any such liability, including, if
applicable:
 
(i)  a reduction in full or in part or cancellation of any such liability;
 
(ii)  a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or
 
(iii)  the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
 
11.20       Effect of Amendment and Restatement.  On the Restatement Effective
Date, the Existing Credit Agreement is hereby amended and restated in its
entirety.  The parties hereto acknowledge and agree that (i) this Agreement and
the other Loan Documents, whether executed and delivered in connection herewith
or otherwise, do not constitute a novation, payment and reborrowing or
termination of the “Obligations” (as defined in the Existing Credit Agreement)
under the Existing Credit Agreement as in effect prior to the Restatement
Effective Date and (ii) such “Obligations” are in all respects continuing (as
amended and restated hereby) with only the terms thereof being modified as
provided in this Agreement.  On the Restatement Effective Date, any outstanding
L/C Exposure under the Existing Credit Agreement shall be reallocated among the
Lenders in accordance with their respective Applicable Percentages.
 
[Signature Pages Follow]
 
 
 
 
 
71

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
 
WORLD WRESTLING ENTERTAINMENT, INC.,
as Borrower
 

 
 
 
By:   /s/ George A. Barrios                                                
Name:  George A. Barrios
Title:
 

 
 
 
 
[Signature page to Amended and Restated Credit Agreement]
 



--------------------------------------------------------------------------------

 
TSI REALTY COMPANY,
EVENT SERVICES, INC.,
WWE STUDIOS, INC.,
WWE FILMS DEVELOPMENT, INC.,
WWE STUDIOS PRODUCTION, INC.,
WWE TE PRODUCTIONS, INC.,
WWE PROPERTIES INTERNATIONAL, INC.,
MARINE: HOMEFRONT, INC.,
STUDIOS ORIGINALS, INC.
WWE JET SERVICES, INC.
 

 
each as a Subsidiary Guarantor
     
By:   /s/ George A. Barrios                                                
Name:  George A. Barrios
Title:

 
 
[Signature page to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and as a Lender
 

 
By:   /s/ Edward P. Nallan                                                  
Name:  Edward P. Nallan
Title: Authorized Officer

 
 
 
 
[Signature page to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 
Citizens Bank, N.A., as a Lender
 

 
By:    /s/ James Salas                                                          
Name:  James Salas
Title: SVP

 
[Signature page to Amended and Restated Credit Agreement]
 

--------------------------------------------------------------------------------

 
Citizens Bank, N.A., as a Lender
 
  
 
By:    Dennis Nochowitz                                                    
Name:  Dennis Nochowitz
Title: Director
 

 
[Signature page to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 
Bank of America, N.A., as a Lender
 
   
 
By:   /s/ Christopher T. Phelan                                         
Name:  Christopher T. Phelan
Title: Senior Vice President
 

 
[Signature page to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------

 
People’s United Bank, N.A., as a Lender
 
    
 
By:   /s/ James Riley                                                           
Name:  James Riley
Title: Senior Vice President

 
[Signature page to Amended and Restated Credit Agreement]

 





--------------------------------------------------------------------------------

Schedule 1.1A
Commitments


Lender
 
Commitment
JPMorgan Chase Bank, N.A.
$50,000,000.00
RBS Citizens, N.A.
$30,000,000.00
Citibank, N.A.
$30,000,000.00
Bank of America, N.A.
$20,000,000.00
People’s United Bank
$20,000,000.00
TOTAL
$150,000,000.00

--------------------------------------------------------------------------------

Schedule 4.4
Consents, Authorizations, Filings, and Notices


None.

--------------------------------------------------------------------------------

Schedule 4.7
Litigation


On October 23, 2014, a lawsuit was filed in the U. S. District Court for the
District of Oregon, entitled William Albert Haynes III, on behalf of himself and
others similarly situated, v. World Wrestling Entertainment, Inc.  This
complaint was amended on January 30, 2015 and alleges that the Company ignored,
downplayed, and/or failed to disclose the risks associated with traumatic brain
injuries suffered by WWE’s performers.  On March 31, 2015, the Company filed a
motion to dismiss the first amended class action complaint in its entirety or,
if not dismissed, to transfer the lawsuit to the U.S. District Court for the
District of Connecticut.  Without addressing the merits of the Company's motion
to dismiss, the Court transferred the case to Connecticut on June 25, 2015.  The
plaintiffs filed an objection to such transfer, which was denied on
July 27, 2015.  On January 16, 2015, a second lawsuit was filed in the U. S.
District Court for the Eastern District of Pennsylvania, entitled Evan Singleton
and Vito LoGrasso, individually and on behalf of all others similarly situated,
v. World Wrestling Entertainment, Inc., alleging many of the same allegations as
Haynes.  On February 27, 2015, the Company moved to transfer venue to the U.S.
District Court for the District of Connecticut due to forum-selection clauses in
the contracts between WWE and the plaintiffs and that motion was granted on
March 23, 2015.  The plaintiffs filed an amended complaint on May 22, 2015 and,
following a scheduling conference in which the court ordered the plaintiffs to
cure various pleading deficiencies, the plaintiffs filed a second amended
complaint on June 15, 2015.  On June 29, 2015, WWE moved to dismiss the second
amended complaint in its entirety.   On April 9, 2015, a third lawsuit was filed
in the U. S. District Court for the Central District of California, entitled
Russ McCullough, a/k/a “Big Russ McCullough,” Ryan Sakoda, and Matthew R. Wiese
a/k/a “Luther Reigns,” individually and on behalf of all others similarly
situated, v. World Wrestling Entertainment, Inc., asserting similar allegations
to Haynes.  The Company again moved to transfer the lawsuit to Connecticut due
to forum-selection clauses in the contracts between WWE and the plaintiffs,
which the California court granted on July 10, 2015.  On September 21, 2015, the
plaintiffs amended this complaint and, on November 16, 2015, the Company moved
to dismiss the amended complaint.  Each of these suits seeks unspecified actual,
compensatory and punitive damages and injunctive relief, including ordering
medical monitoring.  The Haynes and McCullough cases purport to be class
actions.  On February 18, 2015, a lawsuit was filed in Tennessee state court and
subsequently removed to the U.S. District Court for the Western District of
Tennessee, entitled Cassandra Frazier, individually and as next of kin to her
deceased husband, Nelson Lee Frazier, Jr., and as personal representative of the
Estate of Nelson Lee Frazier, Jr. Deceased, v. World Wrestling Entertainment,
Inc.  A similar suit was filed in the U. S. District Court for the Northern
District of Texas entitled Michelle James, as mother and next friend of Matthew
Osborne, minor child, and Teagan Osborne, a minor child v. World Wrestling
Entertainment, Inc. These lawsuits contain many of the same allegations as the
other lawsuits alleging traumatic brain injuries and further allege that the
injuries contributed to these former talents’ deaths.  WWE moved to transfer the
Frazier and Osborne lawsuits to the U.S. District Court for the District of
Connecticut based on forum-selection clauses in the decedents’ contracts with
WWE, which motions were granted by the respective courts.  On November 23, 2015,
amended complaints were filed in Frazier and Osborne, which the Company moved to
dismiss on December 16, 2015 and December 21, 2015, respectively.  On
June 29, 2015, the Company filed a declaratory
- 3 -

--------------------------------------------------------------------------------

judgment action in the U. S. District Court for the District of Connecticut
entitled World Wrestling Entertainment, Inc. v. Robert Windham, Thomas
Billington, James Ware, Oreal Perras and various John and Jane Does seeking a
declaration against these former performers that their threatened claims related
to alleged traumatic brain injuries and/or other tort claims are time-barred. 
On September 21, 2015, the defendants filed a motion to dismiss this complaint,
which the Company opposed.  The Court previously ordered a stay of discovery in
all cases pending decisions on the motions to dismiss.  On January 15, 2016, the
Court partially lifted the stay and permitted discovery only on three issues in
the case involving Singleton and LoGrasso.  Such discovery was completed by
June 1, 2016 and dispositive motions in that case are to be filed by
August 1, 2016.  On March 21, 2016, the Court issued a memorandum of decision
granting in part and denying in part the Company’s motions to dismiss the
Haynes, Singleton/LoGrasso, and McCullough lawsuits.  The Court granted the
Company’s motions to dismiss the Haynes and McCullough lawsuits in their
entirety and granted the Company’s motion to dismiss all claims in the
Singleton/LoGrasso lawsuit except for the claim of fraud by omission.  On
March 22, 2016, the Court issued an order dismissing the Windham lawsuit based
on the Court’s memorandum of decision on the motions to dismiss.  On
April 4, 2016, the Company filed a motion for reconsideration with respect to
the Court’s decision not to dismiss the fraud by omission claim in the
Singleton/LoGrasso lawsuit and, on April 5, 2016, the Company filed a motion for
reconsideration with respect to the Court dismissal of the Windham lawsuit, and
on July 21, 2016, the Court denied the Company’s motion in the
Singleton/LoGrasso lawsuit and granted in part the Company’s motion in the
Windham lawsuit.  On April 20, 2016, the plaintiffs filed notices of appeal of
the Haynes and McCullough lawsuits.  On April 27, 2016, the Company moved to
dismiss the appeals for lack of appellate jurisdiction.  Lastly, on July 18,
2016, a lawsuit was filed in the U.S. District Court for the District of
Connecticut, entitled Joseph M. Laurinaitis, et al. vs. World Wrestling
Entertainment, Inc. and Vincent K. McMahon, individually and as the trustee of
certain trusts.  This lawsuit contains many of the same allegations as the other
lawsuits alleging traumatic brain injuries and further alleges, among other
things, that the plaintiffs were misclassified as independent contractors rather
than employees denying them, among other things,  rights and benefits under the
Occupational Safety and Health Act (OSHA), the National Labor Relations Act
(NLRA), the Family and Medical Leave Act (FMLA), federal tax law, and various
state Worker’s Compensation laws.  This lawsuit also alleges that the booking
contracts and other agreements between the plaintiffs and the Company are
unconscionable and should be declared void, entitling the plaintiffs to certain
damages relating to the Company’s use of their intellectual property.  The
Company believes all claims and threatened claims against the Company in these
various lawsuits are being prompted by the same plaintiffs’ lawyer and are
without merit.  The Company intends to continue to defend itself against these
lawsuits vigorously.


 






- 4 -

--------------------------------------------------------------------------------

Schedule 4.15
Subsidiaries
                                           (All subsidiaries are wholly-owned,
directly or indirectly, except where indicated)
TSI Realty Company (a Delaware corporation)


Event Services, Inc. (a Delaware corporation)


  -   WM Labor MGT, Inc. (a Delaware corporation)


  -   Event Services (Nola), LLC (a Louisiana corporation)


WWE Jet Services, Inc. (a Delaware corporation)


WWE Network LLC (a Delaware limited liability company)


WWE Studios, Inc. (a Delaware corporation)


 -   Studios Originals, Inc. (a Delaware corporation)


 -   WWE Films Development, Inc. (a Delaware corporation)


 -  WWE Studios Production, Inc. (a Delaware corporation)


 -  WWE TE Productions, Inc. (a Delaware corporation)


-  WWE LH Productions, Inc. (a Delaware corporation)


 -  Marine Productions Australia Pty Limited (an Australia corporation)


 -  Marine 3, LLC (a Louisiana limited liability company)


-  Marine:Homefront, Inc. (a Delaware corporation)


-  Twelve RR, Inc. (a Delaware corporation)


-  Six Forty Two Films, Inc. (a Delaware corporation)


-  One More Time Films, Inc. (a Delaware corporation)


-  Mind’s Eye Films, Inc. (a Delaware corporation)


-  Incarnate Investments, Inc. (a Delaware corporation)


-  Fourth Marine Films, Inc. (a Delaware corporation)


        -  Marine 4 Films Inc. (a British Columbia company)


-  Triangle Films, Inc. (a Delaware corporation)


-  Action Six Pack #1, Inc. (a Delaware corporation)


         -  Vendetta Pictures Inc. (a British Columbia company)


-  Asp #2, Inc. (a Delaware corporation)


       -  Lockdown Films Inc. (a British Columbia company)


-  The Condemned 2, Inc. (a Delaware Corp)



--------------------------------------------------------------------------------

-  Interrogation Films Inc. (a British Columbia company)


-  SLH Films, Inc. (a Delaware corporation)


-  BB Films, Inc. – name change now TM5 Films, Inc. (a Delaware corporation)


-  House Pictures, Inc. (a Delaware corporation)


-  Temple Films, Ltd. (a British Columbia company)


-  Railway Films, Inc. (a British Columbia company)


-  Ticking Films, Inc. (a British Columbia company)


WWE Properties International, Inc. (a Delaware corporation)


 -    XFL, LLC (50% owned)


WWE Japan LLC (a Japanese limited liability company)


WWE Australia Pty Limited (an Australia limited liability company)


World Wrestling Entertainment (International) Limited (a UK corporation)


World Wrestling Entertainment Canada, Inc. (a Canadian corporation)


WWE Asia Pacific Pte. Ltd. (a Singapore corporation)


WWE Germany GmbH (a German corporation)

--------------------------------------------------------------------------------

Schedule 7.2(d)


Existing Indebtedness


1.
   Loan and Security Agreement dated as of August 7, 2013 between WWE Jet
Services, Inc. and Citizens Asset Finance (formerly “RBS Asset Finance, Inc.”)








--------------------------------------------------------------------------------

Schedule 7.3(f)


Existing Liens


WWE JET SERVICES, INC.


 Liens securing the Loan and Security Agreement dated as of August 7, 2013
between WWE Jet Services, Inc. and Citizens Asset Finance (formerly “RBS Asset
Finance, Inc.”), including:


     DELAWARE SECRETARY OF STATE
 
UCC Financing Statement
2013 3329167 filed 8/19/2013
Secured Party:  RBS Asset Finance, Inc.
 
Collateral:  Airframe FAA Registration Mark N200ES, s/n 9245, aircraft engines
s/n
12597 and 12598



--------------------------------------------------------------------------------

EXHIBIT A
FORM OF
COMPLIANCE CERTIFICATE
This Compliance Certificate is delivered pursuant to Section 6.2(b) of the
Amended and Restated Credit Agreement, dated as of July 29, 2016 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among WORLD WRESTLING ENTERTAINMENT, INC. (the “Borrower”), the Subsidiary
Guarantors from time to time parties thereto, the Lenders from time to time
parties thereto, the agents named therein and JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).  Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.
1. I am the duly elected, qualified and acting Chief Financial Officer of the
Borrower.
2. I have reviewed and am familiar with the contents of this Certificate.
3. I have reviewed the terms of the Credit Agreement and the Loan Documents and
have made or caused to be made under my supervision, a review in reasonable
detail of the transactions and condition of the Borrower during the accounting
period covered by the financial statements attached hereto as Attachment 1 (the
“Financial Statements”).  Such review did not disclose the existence during or
at the end of the accounting period covered by the Financial Statements, and I
have no knowledge of the existence, as of the date of this Certificate, of any
condition or event which constitutes a Default or Event of Default[, except as
set forth below].
4. Attached hereto as Attachment 2 are the computations showing compliance with
the covenants set forth in Section 7.1 of the Credit Agreement.
IN WITNESS WHEREOF, I have executed this Certificate in my capacity as the Chief
Financial Officer of the Borrower this ____ day of _______, 20__.
 
 
 
 

   
 
Name:
Title:

--------------------------------------------------------------------------------

Attachment 1
to Compliance Certificate
[Attach Financial Statements]

--------------------------------------------------------------------------------

Attachment 2
to Compliance Certificate
The information described herein is as of ______, ____, and pertains to the
period from _________, ____ to ________________ __, ____.
[Set forth Covenant Calculations]

--------------------------------------------------------------------------------

EXHIBIT B
FORM OF
CLOSING CERTIFICATE
Pursuant to Section 5.1(f) of the Amended and Restated Credit Agreement, dated
as of July 29, 2016 (the “Credit Agreement”; terms defined therein being used
herein as therein defined), among WORLD WRESTLING ENTERTAINMENT, INC. (the
“Borrower”), the Subsidiary Guarantors from time to time parties thereto, the
Lenders from time to time parties thereto, the agents named therein, and
JPMORGAN CHASE BANK, N.A., as administrative agent (in such capacity, the
“Administrative Agent”):
The undersigned [Chief Financial Officer] of [INSERT NAME OF LOAN PARTY] (the
“Certifying Loan Party”) hereby certifies in his/her capacity as [Chief
Financial Officer] as follows:
1. The representations and warranties of the Certifying Loan Party set forth in
each of the Loan Documents to which it is a party or which are contained in any
certificate furnished by or on behalf of the Certifying Loan Party pursuant to
any of the Loan Documents to which it is a party are true and correct in all
material respects on and as of the date hereof with the same effect as if made
on the date hereof, except for representations and warranties which by their
terms expressly relate to a specific earlier date, in which case such
representations and warranties were true and correct in all material respects as
of such earlier date.
2. ___________________ is the duly elected and qualified [Assistant Secretary]
of the Certifying Loan Party and the signature set forth for such officer below
is such officer’s true and genuine signature.
3. No Default or Event of Default has occurred and is continuing as of the date
hereof or after giving effect to any extensions of credit requested to be made
on the date hereof and the use of proceeds thereof.  [Borrower only]
4. The conditions precedent set forth in Section 5.1 of the Credit Agreement
were satisfied as of the Closing Date.  [Borrower only]
5. There are no liquidation or dissolution proceedings pending or to my
knowledge threatened against the Certifying Loan Party, nor has any other event
occurred adversely affecting or threatening the continued corporate existence of
the Certifying Loan Party.
IN WITNESS WHEREOF, the undersigned has hereunto set his/her name as of the date
set forth below.

     
 
Name: 
Title:  [Chief Financial Officer]

 
Date:  __________, 20__



--------------------------------------------------------------------------------

2
 
The undersigned [Assistant Secretary] of the Certifying Loan Party hereby
certifies in his/her capacity as [Assistant Secretary] as follows:
6. The Certifying Loan Party is a corporation duly incorporated, validly
existing and in good standing under the laws of the jurisdiction of its
organization.
7. Attached hereto as Annex 1 is a true and complete copy of resolutions duly
adopted by the Board of Directors of the Certifying Loan Party on
_________________; such resolutions have not in any way been amended, modified,
revoked or rescinded, have been in full force and effect since their adoption to
and including the date hereof and are now in full force and effect and are the
only corporate proceedings of the Certifying Loan Party now in force relating to
or affecting the matters referred to therein.
8. Attached hereto as Annex 2 is a true and complete copy of the by-laws of the
Certifying Loan Party as in effect on the date hereof.
9. Attached hereto as Annex 3 is a true and complete copy of the certificate of
incorporation of the Certifying Loan Party as in effect on the date hereof.
10. Attached hereto as Annex 4 is a long form good standing certificate from the
jurisdiction of organization of the Certifying Loan Party.
11. The following persons are now duly elected and qualified officers of the
Certifying Loan Party holding the offices indicated next to their respective
names below, and the signatures appearing opposite their respective names below
are the true and genuine signatures of such officers, and each of such officers
is duly authorized to execute and deliver on behalf of the Certifying Loan Party
each of the Loan Documents to which it is a party and any certificate or other
document to be delivered by the Certifying Loan Party pursuant to the Loan
Documents to which it is a party:
Name
Office
Signature
         
_______________________________________
 
_______________________________________
 
_______________________________________


IN WITNESS WHEREOF, the undersigned has hereunto set his/her name as of the date
set forth below.
 
____________________________________
Name:
Title:  [Assistant Secretary]

 
Date:  __________, 20__

--------------------------------------------------------------------------------

EXHIBIT C
FORM OF
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into between the Assignor
named below (the “Assignor”) and the Assignee named below (the “Assignee”). 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee. 
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any letters of credit, guarantees, and swingline loans included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.
 

1.
Assignor:
______________________________
  
 
 
2.
Assignee:
______________________________
[and is an Affiliate/Approved Fund of [identify Lender]]
 

 
3.
Borrower(s):
WORLD WRESTLING ENTERTAINMENT, INC.
       4. Administrative Agent: JPMORGAN CHASE BANK, N.A., as administrative
agent under the Credit Agreement        5. Credit Agreement: The Amended and
Restated Credit Agreement, dated as of July 29, 2016 among WORLD WRESTLING
ENTERTAINMENT, INC., the Subsidiary Guarantors from time to time parties
thereto, the Lenders from time to time parties thereto, JPMORGAN CHASE BANK,
N.A., as Administrative Agent, and the other agents parties thereto



 
 

--------------------------------------------------------------------------------




6. Assigned Interest:



Facility Assigned1
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans2
 
$
$
%
 
$
$
%
 
$
$
%



Effective Date:  ______________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The Assignee agrees to deliver to the Administrative Agent a completed
administrative questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information  (which may contain material
non-public information about the Borrower, the Loan Parties and their Affiliates
or their respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.


The terms set forth in this Assignment and Assumption are hereby agreed to:
 
 
ASSIGNOR
 

 
___________________________________________
NAME OF ASSIGNOR


 
By:________________________________________
   Name:
   Title:
 

      
ASSIGNEE
     
___________________________________________
NAME OF ASSIGNEE
         
By:________________________________________
   Name:
   Title:

 



--------------------------------------------------------------------------------

1 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being      assigned under this Assignment (e.g.
“Commitment”).
 
2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders.
2

--------------------------------------------------------------------------------

[Consented to and]3 Accepted:


JPMORGAN CHASE BANK, N.A., as
  Administrative Agent




By_________________________________
   Name:
   Title:




[Consented to:]4


WORLD WRESTLING ENTERTAINMENT, INC.




By________________________________
   Name:
   Title:




[NAME OF ANY OTHER RELEVANT PARTY]




By________________________________
   Name:
   Title:



--------------------------------------------------------------------------------

3 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
4 To be added only if the consent of the Borrower and/or other parties (e.g.
Issuing Lender) is required by the terms of the Credit Agreement.
3

--------------------------------------------------------------------------------

ANNEX 1


Reference is made to that certain Amended and Restated Credit Agreement, dated
as of July 29, 2016,
among WORLD WRESTLING ENTERTAINMENT, INC., as Borrower, the Subsidiary
Guarantors from
time to time parties thereto, the Lenders from time to time parties thereto, and
JPMORGAN CHASE
BANK, N.A., as Administrative Agent, and the other agents parties thereto.


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.  Representations and Warranties.


1.1   Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.


1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.1 thereof, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender and (v) if it is a Non-U.S. Lender, attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.


2.   Payments.    From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.

--------------------------------------------------------------------------------



3.  General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
email or telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption.  This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.
2

--------------------------------------------------------------------------------



EXHIBIT D
FORM OF
INCREASED FACILITY ACTIVATION NOTICE—INCREMENTAL COMMITMENTS



To: JPMorgan Chase Bank, N.A., as Administrative Agent
under the Credit Agreement referred to below



Reference is made to the Credit Agreement, dated as of _______________, 2016 (as
amended, supplemented or modified from time to time, the “Credit Agreement”),
among World Wrestling Entertainment, Inc. (the “Borrower”), the Lenders from
time to time parties thereto, the agents named therein and JPMorgan Chase Bank,
N.A., as administrative agent (the “Administrative Agent”).  Capitalized terms
used but not defined herein shall have the meanings assigned to such terms in
the Credit Agreement.
This notice is an Increased Facility Activation Notice referred to in the Credit
Agreement, and the Borrower and each of the Lenders party hereto hereby notify
you that:
1. Each Lender party hereto agrees to obtain a Commitment or increase the amount
of its Commitment as set forth opposite such Lender’s name on the signature
pages hereof under the caption “Incremental Commitment Amount”.


2. The Increased Facility Closing Date is ___________________.


3. The aggregate amount of incremental Commitments contemplated hereby is
$____________.


4. The agreement of each Lender party hereto to obtain an incremental Commitment
on the Increased Facility Closing Date is subject to the satisfaction of the
following conditions precedent:


(a)  The Administrative Agent shall have received this notice, executed and
delivered by the Borrower and each Lender party hereto.


(b)  (i) [All governmental and third party approvals necessary in connection
with the continuing operations of the Group Members and the transactions
contemplated hereby shall have been obtained and be in full force and effect,
and all applicable waiting periods shall have expired without any action being
taken or threatened by any competent authority that would restrain, prevent or
otherwise impose adverse conditions on the financing contemplated hereby,
pursuant to Section 5.1(d) of the Credit Agreement;] (ii) the Administrative
Agent shall have received (1) a certificate of each Loan Party, dated the
Increased Facility Closing Date, substantially in the form of Exhibit B to the
Credit Agreement, with appropriate insertions and attachments, including the
certificate of incorporation of each Loan Party that is a corporation certified
by the relevant authority of the jurisdiction of organization of such Loan
Party, and (2) a long form good standing certificate for each Loan Party from
its jurisdiction of organization; (iii) the Administrative Agent shall have
received an executed legal opinion of K&L Gates LLP, counsel to the Borrower and
its Subsidiaries, in a form reasonably satisfactory to the Administrative Agent;
and (iv) the Administrative Agent shall have received a solvency certificate
executed by the chief financial officer of the Borrower, substantially in the
form of Exhibit H to the Credit Agreement.

--------------------------------------------------------------------------------



(c)  (i) Each of the representations and warranties made by any Loan Party in or
pursuant to the Loan Documents shall be true and correct in all material
respects on and as of such date as if made on and as of such date and (ii) no
Default or Event of Default shall have occurred and be continuing.






[Signature page follows]

--------------------------------------------------------------------------------

 
WORLD WRESTLING ENTERTAINMENT, INC.
 

 
By:______________________________
      Name:
      Title:
 

 

Incremental Commitment Amount                        [NAME OF LENDER]
By:______________________________
      Name:
      Title:
$  




CONSENTED TO:
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent




By:______________________________
      Name:
      Title:
 

--------------------------------------------------------------------------------


EXHIBIT E


FORM OF
NEW LENDER SUPPLEMENT


SUPPLEMENT, dated __________________, to the Credit Agreement, dated as of
_______________, 2016 (as amended, supplemented or modified from time to time,
the “Credit Agreement”), among World Wrestling Entertainment, Inc. (the
“Borrower”), the Lenders from time to time parties thereto, the agents named
therein and JP Morgan Chase Bank, N.A., as administrative agent (the
“Administrative Agent”). Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Credit Agreement.
W I T N E S S E T H:


WHEREAS, the Credit Agreement provides in Section 2.19(b) thereof that any bank,
financial institution or other entity may become a party to the Credit Agreement
with the consent of the Borrower and the Administrative Agent (which consent
shall not be unreasonably withheld) in connection with a transaction described
in Section 2.19(a) thereof by executing and delivering to the Borrower and the
Administrative Agent a supplement to the Credit Agreement in substantially the
form of this Supplement; and
WHEREAS, the undersigned now desires to become a party to the Credit Agreement;
NOW, THEREFORE, the undersigned hereby agrees as follows:
1.  The undersigned agrees to be bound by the provisions of the Credit
Agreement, and agrees that it shall, on the date this Supplement is accepted by
the Borrower and the Administrative Agent, become a Lender for all purposes of
the Credit Agreement to the same extent as if originally a party thereto, with a
Commitment of $____________________.
 
2.  The undersigned (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Supplement and to consummate the transactions contemplated hereby and to become
a Lender under the Credit Agreement, (ii) it satisfies the requirements, if any,
specified in the Credit Agreement that are required to be satisfied by it in
order to become a Lender, (iii) it has received a copy of the Credit Agreement,
together with copies of the most recent financial statements delivered pursuant
to Section 6.1 thereof, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Supplement on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender and (iv) if it is a Non-U.S. Lender, attached to this Supplement is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the undersigned, and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.



--------------------------------------------------------------------------------

3.  The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:
__________________________________
 
__________________________________
 
__________________________________
 

IN WITNESS WHEREOF, the undersigned has caused this Supplement to be executed
and delivered by a duly authorized officer on the date first above written.
 
[NAME OF LENDER]
 
 
     
By:______________________________
      Name:
      Title:



 



Accepted this ____ day of ____________, 20__:


WORLD WRESTLING ENTERTAINMENT, INC.




By:______________________________
      Name:
      Title:




JPMORGAN CHASE BANK, N.A.,
as Administrative Agent




By:______________________________
      Name:
      Title:



--------------------------------------------------------------------------------

EXHIBIT F-1


FORM OF
U.S. TAX CERTIFICATE
(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the Amended and Restated Credit Agreement, dated as of July
29, 2016 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among WORLD WRESTLING ENTERTAINMENT, INC. (the “Borrower”),
the Subsidiary Guarantors from time to time parties thereto, the Lenders from
time to time parties thereto, JPMORGAN CHASE BANK, N.A., as administrative agent
(in such capacity, the “Administrative Agent”), and the other agents named
therein.  Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.
Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
IN WITNESS WHEREOF, the undersigned has duly executed this certificate.
[NAME OF LENDER]
By:______________________________________
 Name:
 Title:
Date: ___________, 20__



--------------------------------------------------------------------------------

EXHIBIT F-2


FORM OF
U.S. TAX CERTIFICATE
(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the Amended and Restated Credit Agreement, dated as of July
29, 2016 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among WORLD WRESTLING ENTERTAINMENT, INC. (the “Borrower”),
the Subsidiary Guarantors from time to time parties thereto, the Lenders from
time to time parties thereto, JPMORGAN CHASE BANK, N.A., as administrative agent
(in such capacity, the “Administrative Agent”), and the other agents named
therein.  Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.
Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a ten percent shareholder of the Borrower within the meaning
of Section 871(h)(3)(B) of the Code and (v) none of its partners/members is a
controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8-BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8Ben-E from each of such partner’s/member’s beneficial owners that
is claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
IN WITNESS WHEREOF, the undersigned has duly executed this certificate.
[NAME OF LENDER]
By:______________________________________
 Name:
 Title:
Date: ___________, 20__





--------------------------------------------------------------------------------

EXHIBIT F-3




FORM OF
U.S. TAX CERTIFICATE
(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the Amended and Restated Credit Agreement, dated as of July
29, 2016 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among WORLD WRESTLING ENTERTAINMENT, INC. (the “Borrower”),
the Subsidiary Guarantors from time to time parties thereto, the Lenders from
time to time parties thereto, JPMORGAN CHASE BANK, N.A., as administrative agent
(in such capacity, the “Administrative Agent”), and the other agents named
therein.  Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.
Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
IN WITNESS WHEREOF, the undersigned has duly executed this certificate.


[NAME OF PARTICIPANT]
By:______________________________________
 Name:
 Title:
Date: ___________, 20__





--------------------------------------------------------------------------------

EXHIBIT F-4


FORM OF
U.S. TAX CERTIFICATE
(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the Amended and Restated Credit Agreement, dated as of July
29, 2016 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among WORLD WRESTLING ENTERTAINMENT, INC. (the “Borrower”),
the Subsidiary Guarantors from time to time parties thereto, the Lenders from
time to time parties thereto, JPMORGAN CHASE BANK, N.A., as administrative agent
(in such capacity, the “Administrative Agent”), and the other agents named
therein.  Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.
Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
IN WITNESS WHEREOF, the undersigned has duly executed this certificate.
[NAME OF PARTICIPANT]
By:______________________________________
 Name:
 Title:
Date: ___________, 20__

--------------------------------------------------------------------------------

EXHIBIT G
FORM OF
JOINDER AGREEMENT
JOINDER AGREEMENT, dated as of [  ] (this “Agreement”), made by [  ], a [  ]
(the “Subsidiary”), in favor of JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”) for the several banks and
other financial institutions or entities (the “Lenders”) from time to time
parties to that certain  Amended and Restated Credit Agreement, dated as of July
29, 2016 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among World Wrestling Entertainment, Inc., a
Delaware corporation (the “Borrower”), the Subsidiary Guarantors from time to
time parties thereto, the Lenders from time to time parties thereto and the
Administrative Agent and the other agents parties thereto.  Capitalized terms
used herein but not otherwise defined herein shall have the meanings assigned to
such terms in the Credit Agreement.
WHEREAS, the Credit Agreement requires that the Borrower promptly cause the
Subsidiary to become a party thereto as a Subsidiary Guarantor; and
WHEREAS, the Subsidiary has agreed to execute and deliver this Agreement in
order to become a party to the Credit Agreement as a Subsidiary Guarantor;
NOW, THEREFORE, IT IS AGREED:
By executing and delivering this Agreement, the Subsidiary, as provided in
Section 6.9 of the Credit Agreement, hereby becomes a party to the Credit
Agreement as a Subsidiary Guarantor thereunder with the same force and effect as
if originally named therein as a Subsidiary Guarantor and, without limiting the
generality of the foregoing, hereby expressly assumes all obligations and
liabilities of a Subsidiary Guarantor thereunder.  The Subsidiary hereby
represents and warrants that (i) each of the representations and warranties
contained in the Credit Agreement is true and correct on and as of the date
hereof (after giving effect to this Agreement) as if made on and as of such date
and (ii) the Subsidiary has delivered to the Administrative Agent any documents
required by the Administrative Agent pursuant to Section 6.9 of the Credit
Agreement.
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED, INTERPRETED AND ENFORCED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.
 
 
[SUBSIDIARY]
 

 
By: _________________________________
Name:
Title:
Address:

 

 
ACKNOWLEDGED AND AGREED:


WORLD WRESTLING ENTERTAINMENT, INC.,
as Borrower




By: _________________________________
Name:
Title:




JPMORGAN CHASE BANK, N.A.,
as Administrative Agent




By: _________________________________
Name:
Title:

--------------------------------------------------------------------------------

EXHIBIT H
FORM OF
SOLVENCY CERTIFICATE
July 29, 2016




This Solvency Certificate is delivered pursuant to Section 5.1(h) of the Amended
and Restated Credit Agreement, dated as of July 29, 2016 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among WORLD WRESTLING ENTERTAINMENT, INC. (the “Borrower”), the Subsidiary
Guarantors from time to time parties thereto, the Lenders from time to time
parties thereto, JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”), and the other agents named therein. 
Unless otherwise defined herein, capitalized terms used in this Solvency
Certificate have the meanings ascribed to them in the Credit Agreement.
I, _______________________, the [Chief Financial Officer] of the Borrower, DO
HEREBY CERTIFY on behalf of the Borrower that as of the date hereof, after
giving effect to the incurrence of the indebtedness and obligations being
incurred in connection with the Credit Agreement and the transactions
contemplated thereunder:


1. The sum of the liabilities (including contingent liabilities) of the Borrower
and its Subsidiaries, on a consolidated basis, does not exceed the fair value of
the present assets of the Borrower and its Subsidiaries, on a consolidated
basis.


2. The present fair saleable value of the assets of the Borrower and its
Subsidiaries, on a consolidated basis, is greater than the total amount that
will be required to pay the probable liabilities (including contingent
liabilities) of the Borrower and its Subsidiaries as they become absolute and
matured.


3. The capital of the Borrower and its Subsidiaries, on a consolidated basis, is
not unreasonably small in relation to their business as contemplated on the date
hereof.


4. The Borrower and its Subsidiaries, on a consolidated basis, have not incurred
and do not intend to incur, nor do they believe that they will incur, debts or
other liabilities including current obligations, beyond their ability to pay
such debts or other liabilities as they become due (whether at maturity or
otherwise).


5. The Borrower and its Subsidiaries, on a consolidated basis, are “solvent”
within the meaning given to that term and similar terms under applicable laws
relating to fraudulent transfers and conveyances.


6. For purposes of this Solvency Certificate, the amount of any contingent
liability has been computed as the amount that, in light of all of the facts and
circumstances existing as of the date hereof, represents the amount that can
reasonably be expected to become an actual or matured liability.


7. The undersigned is familiar with the business and financial position of the
Borrower and its subsidiaries.  In reaching the conclusions set forth in this
Solvency Certificate, the undersigned has made such other investigations and
inquiries as the undersigned has deemed appropriate, having taken into account
the nature of the particular business anticipated to be conducted by the
Borrower and its Subsidiaries after consummation of the Transactions.


[Remainder of page intentionally left blank]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Solvency Certificate in my capacity as
[Chief Financial Officer] of the Borrower as of this ___ day of _________, 2016.
 
 
 
By:___________________________
Name: [                      ]
Title:  [Chief Financial Officer]







 




 